Exhibit 10.1

[EXECUTION COPY]

RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

dated as of July 17, 2013

among

FLOWERS FINANCE II, LLC

as Borrower,

FLOWERS FOODS, INC.,

as Servicer,

NIEUW AMSTERDAM RECEIVABLES CORPORATION,

as a Conduit Lender,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Facility Agent for the Nieuw Amsterdam Lender Group and as a Committed
Lender,

the other CONDUIT LENDERS, COMMITTED LENDERS and

FACILITY AGENTS from time to time party hereto

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

AS ADMINISTRATIVE AGENT



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE I    DEFINITIONS; CONSTRUCTION

     1   

        SECTION 1.01.

   Certain Definitions      1   

        SECTION 1.02.

   Interpretation and Construction      1   

        SECTION 1.03.

   Use of Historical Data      3   

ARTICLE II    ADVANCES

     3   

        SECTION 2.01.

   Advances      3   

        SECTION 2.02.

   Optional Principal Prepayments      5   

        SECTION 2.03.

   Required Principal Repayments      5   

        SECTION 2.04.

   Notes      5   

        SECTION 2.05.

   Interest Payments      6   

        SECTION 2.06.

   Fees      6   

        SECTION 2.07.

   Payments, Computations, Etc.      7   

        SECTION 2.08.

   Breakage Costs      7   

        SECTION 2.09.

   Increased Costs; Capital Adequacy      8   

        SECTION 2.10.

   Net Payments; Taxes      10   

        SECTION 2.11.

   Mitigation Obligations      13   

        SECTION 2.12.

   Priority of Payments      13   

        SECTION 2.13.

   Reports      16   

ARTICLE III    CLOSING PROCEDURES

     16   

        SECTION 3.01.

   Conditions to Closing      16   

        SECTION 3.02.

   Conditions to Advances      17   

ARTICLE IV    REPRESENTATIONS AND WARRANTIES

     18   

        SECTION 4.01.

   Representations and Warranties of the Borrower      18   

        SECTION 4.02.

   Representations and Warranties of Servicer      24   

ARTICLE V    COVENANTS

     27   

        SECTION 5.01.

   Affirmative Covenants of the Borrower      27   

        SECTION 5.02.

   Negative Covenants of the Borrower      34   

        SECTION 5.03.

   Affirmative Covenants of Servicer      37   

        SECTION 5.04.

   Negative Covenants of Servicer      40   

ARTICLE VI    SECURITY INTEREST

     41   

        SECTION 6.01.

   Security for Obligations      41   

        SECTION 6.02.

   Grant of Security      42   

        SECTION 6.03.

   Administrative Agent Appointment as Attorney-in-Fact      43   

        SECTION 6.04.

   Administrative Agent May Perform      44   

        SECTION 6.05.

   Realization upon Collateral, etc.      44   

        SECTION 6.06.

   Application of Proceeds      45   

        SECTION 6.07.

   Limitation on Administrative Agent’s Duty in Respect of Collateral      46   

        SECTION 6.08.

   Waiver of Stays, Etc.      46   

        SECTION 6.09.

   Continuing Security Interest      46   

        SECTION 6.10.

   Security Interest Absolute      47   



--------------------------------------------------------------------------------

Table of Contents

(con’t)

 

          Page  

ARTICLE VII    SERVICING

     47   

        SECTION 7.01.

   Acceptance of Appointment and Other Matters Relating to Servicer      47   

        SECTION 7.02.

   Subservicers      48   

        SECTION 7.03.

   Maintenance of Information and Computer Records      48   

        SECTION 7.04.

   Protection of the Interests of the Borrower      48   

        SECTION 7.05.

   Maintenance of Writings and Records      49   

        SECTION 7.06.

   Information      49   

        SECTION 7.07.

   Performance of Undertakings Under the Receivables      49   

        SECTION 7.08.

   Administration and Collections      49   

        SECTION 7.09.

   Complete Servicing Transfer      50   

        SECTION 7.10.

   Lockboxes; Collection Accounts; Concentration Account      52   

        SECTION 7.11.

   Servicer Default      53   

        SECTION 7.12.

   Servicer Not to Resign      55   

ARTICLE VIII    AMORTIZATION EVENTS; EVENTS OF DEFAULT; CONSEQUENCES

     55   

        SECTION 8.01.

   Amortization Events      55   

        SECTION 8.02.

   Events of Default      56   

        SECTION 8.03.

   Consequences of an Amortization Event/Event of Default      58   

ARTICLE IX    AGENTS

     59   

        SECTION 9.01.

   Authorization and Action      59   

        SECTION 9.02.

   Agents’ Reliance, Etc.      60   

        SECTION 9.03.

   Non-Reliance on the Agents      61   

        SECTION 9.04.

   Agents and Affiliates      62   

        SECTION 9.05.

   Indemnification      62   

        SECTION 9.06.

   Successor Administrative Agent      63   

ARTICLE X    MISCELLANEOUS

     64   

        SECTION 10.01.

   Expenses      64   

        SECTION 10.02.

   Indemnities      65   

        SECTION 10.03.

   Holidays      69   

        SECTION 10.04.

   Records      69   

        SECTION 10.05.

   Amendments and Waivers      69   

        SECTION 10.06.

   Term of Agreement      69   

        SECTION 10.07.

   No Implied Waiver; Cumulative Remedies      69   

        SECTION 10.08.

   No Discharge      70   

        SECTION 10.09.

   Notices      70   

        SECTION 10.10.

   Severability      70   

        SECTION 10.11.

   Governing Law; Submission to Jurisdiction      70   

        SECTION 10.12.

   Prior Understandings      70   

        SECTION 10.13.

   Survival      71   

        SECTION 10.14.

   Counterparts      71   

 

(ii)



--------------------------------------------------------------------------------

Table of Contents

(con’t)

 

          Page  

        SECTION 10.15.

   Set-Off      71   

        SECTION 10.16.

   Successors and Assigns      71   

        SECTION 10.17.

   Confidentiality      73   

        SECTION 10.18.

   Payments Set Aside      74   

        SECTION 10.19.

   No Petition      75   

        SECTION 10.20.

   Limited Recourse      75   

        SECTION 10.21.

   Waiver of Jury Trial      75   

        SECTION 10.22.

   Rabobank Conflict Waiver      76   

        SECTION 10.23.

   No Recourse      76   

        SECTION 10.24.

   Patriot Act      76   

        SECTION 10.25.

   Excluded Originators      76   

List of Annexes, Exhibits and Schedules

 

Annex I    Definitions Exhibit A    Form of Note Exhibit B    Form of Borrowing
Notice Exhibit C    Form of Prepayment Notice Exhibit D    Form of Periodic
Report Exhibit E    Form of Assignment and Assumption Exhibit F    Form of
Section 2.10(b)(ii) Certificate Exhibit G    List of Closing Documents
Schedule I    List of Special Obligors and Special Obligor Concentration Limits
Schedule II    Lockboxes; Collection Accounts; Concentration Account
Schedule III    Location of Records Schedule IV    List of Responsible Officers
Schedule V    List of Fiscal Periods

 

(iii)



--------------------------------------------------------------------------------

RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT

RECEIVABLES LOAN, SECURITY AND SERVICING AGREEMENT, dated as of July 17, 2013
(as amended, supplemented or otherwise modified and in effect from time to time,
this “Agreement”), among FLOWERS FINANCE II, LLC, a Delaware limited liability
company (the “Borrower”), FLOWERS FOODS, INC., a Georgia corporation (the
“Servicer”), NIEUW AMSTERDAM RECEIVABLES CORPORATION, a Delaware corporation
(“Nieuw Amsterdam”), COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as facility agent for the Nieuw Amsterdam
Lender Group (as defined below) and as a Committed Lender, each of the other
CONDUIT LENDERS, COMMITTED LENDERS and FACILITY AGENTS party hereto from time to
time, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK
NEDERLAND”, NEW YORK BRANCH, as administrative agent (the “Administrative
Agent”) for each of the Lenders (as defined below).

RECITALS

WHEREAS, the Borrower has agreed to purchase Receivables and related rights and
interests from the Sellers, each of which purchases such Receivables from one or
more Originators pursuant to the Originator Sale Agreements;

WHEREAS, the Lenders will from time to time lend to the Borrower a portion of
the funds to pay for such purchases subject to and in accordance with the terms
hereof;

WHEREAS, the Servicer has agreed to service the Receivables in accordance with
the terms hereof; and

WHEREAS, in order to secure, among other things, its obligations to the
Administrative Agent, the Facility Agents and the Lenders hereunder, the
Borrower wishes to grant a security interest in all of its assets to the
Administrative Agent;

NOW, THEREFORE, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS; CONSTRUCTION

SECTION 1.01. Certain Definitions. As used in this Agreement and its annexes,
exhibits and schedules, the terms set forth on Annex I shall have the meanings
assigned to them.

SECTION 1.02. Interpretation and Construction.

(a) Unless the context of this Agreement otherwise clearly requires, references
to the plural include the singular, the singular the plural and the part the
whole.

(b) The words “hereof,” “herein,” “hereunder” and similar terms in this
Agreement refer to this Agreement as a whole and not to any particular provision
of this Agreement.



--------------------------------------------------------------------------------

(c) Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each means “to but
excluding.”

(d) The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”

(e) The section and other headings contained in this Agreement are for reference
purposes only and shall not control or affect the construction of this Agreement
or the interpretation hereof in any respect. Section, subsection, Exhibit, Annex
and Schedule references are to this Agreement unless otherwise specified.

(f) As used in this Agreement, the masculine, feminine or neuter gender shall
each be deemed to include the others whenever the context so indicates.

(g) Unless otherwise provided or the context otherwise requires, references in
this Agreement to any Person include that Person’s successors and assigns
(subject to limitations on assignment contained herein or in any other
applicable Transaction Document).

(h) References in this Agreement to “determination” by any Lender, any Facility
Agent or the Administrative Agent shall be conclusive absent manifest error and
include good faith estimates by any Lender, any Facility Agent or the
Administrative Agent, as the case may be (in the case of quantitative
determinations), and good faith beliefs by any Facility Agent, any Lender or the
Administrative Agent, as the case may be (in the case of qualitative
determinations).

(i) References in this Agreement to any agreement (including any Transaction
Document), document or instrument means such agreement, document or instrument
as amended, supplemented or modified and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor.

(j) References in this Agreement to any Law means such Law as amended, modified,
codified, replaced or reenacted, in whole or in part, and in effect from time to
time, including rules and regulations promulgated thereunder and reference to
any section or other provision of any Law means that provision of such Law from
time to time in effect and constituting the substantive amendment, modification,
codification, replacement or reenactment of such section or other provision.

(a) All accounting terms that are not specifically defined herein shall be
construed in accordance with GAAP. The financial statements to be furnished
herein shall be made and prepared in accordance with GAAP consistently applied
through the periods involved (except as set forth in the notes thereto or as
otherwise disclosed by the Servicer to the Lender).

(k) Terms not otherwise defined herein which are defined in the UCC as in effect
in the State of New York from time to time shall have the respective meanings
ascribed to such terms therein unless the context otherwise clearly requires.

 

-2-



--------------------------------------------------------------------------------

SECTION 1.03. Use of Historical Data. When necessary to calculate any ratios or
other amounts under this Agreement with reference to periods prior to the date
hereof, historical data shall be used.

ARTICLE II

ADVANCES

SECTION 2.01. Advances.

(a) On the terms and conditions hereinafter set forth, the Borrower may, by
delivery of a written notice in the form set forth in Exhibit B (each, a
“Borrowing Notice”) to the Administrative Agent, from time to time request that
the Lenders make advances to the Borrower in Dollars (each, an “Advance”) from
time to time during the Revolving Period on any Business Day from and after the
first Business Day following the Closing Date (each, a “Borrowing Date”) in an
amount which, after giving effect thereto, shall not cause the Outstanding
Borrowings to exceed the Maximum Advance Amount in effect on such Borrowing
Date. The Advances requested on any Borrowing Date shall be in an amount equal
to $1,000,000 or an integral multiple of $100,000 in excess thereof. The
Administrative Agent shall provide a copy of each Borrowing Notice to each
Facility Agent and, upon receipt thereof, each Facility Agent shall provide a
copy thereof to each Lender in its Lender Group.

(b) A Borrowing Notice shall be delivered to the Administrative Agent not later
than 11:00 a.m. (New York City time) on the second Business Day prior to the
Borrowing Date on which an Advance is requested; provided that if the Borrowing
Date is the first Business Day following the Closing Date, the related Borrowing
Notice may be delivered not later than 11:00 a.m. (New York City time) on the
Closing Date. Notwithstanding anything contained in this Section 2.01 or
elsewhere in this Agreement to the contrary, no Committed Lender shall be
obligated to make a share of any Advance in an amount that would result in the
aggregate Advances then funded by such Committed Lender exceeding its Adjusted
Commitment then in effect, and no Conduit Lender which is not a Committed Lender
shall be obligated to make a share of any Advance in an amount that would result
in the aggregate Advances then funded by such Conduit Lender exceeding its
Maximum Conduit Lender Advance Amount then in effect.

(c) Each Borrowing Notice shall contain the information specified in the form of
Borrowing Notice contained in Exhibit B. A Borrowing Notice shall be irrevocable
when delivered.

(d) On the Borrowing Date with respect to an Advance following (and subject to)
prompt notice from the Administrative Agent to each Facility Agent and each
Lender concerning the satisfaction of the applicable conditions set forth in
Article III, (i) each Conduit Lender which is not a Committed Lender may make a
portion of such Advance to the Borrower in an amount equal to its Funding
Percentage of such Advance and (ii) each Committed Lender, severally, agrees to
make a portion of such Advance to the Borrower in an amount equal to its Funding
Percentage of such Advance, to the extent such Funding Percentage is not funded
by the Conduit Lender in its Lender Group. Subject to Section 2.01(f), such
Advance shall be made by the applicable Lenders by wire transfer of same day
funds to the account specified in the relevant Borrowing Notice no later than
2:30 p.m. (New York City time) on the applicable Borrowing Date.

 

-3-



--------------------------------------------------------------------------------

(e) Each Conduit Lender which is not a Committed Lender shall notify the
Facility Agent for its Lender Group by 3:00 p.m. (New York City time) on the
second Business Day preceding the applicable Borrowing Date, whether it has
elected to make its portion of an Advance pursuant to Section 2.01(d). In the
event that a Conduit Lender shall fail to timely provide such notice, such
Conduit Lender shall be deemed to have elected not to make any portion of such
Advance. The Facility Agent for any such Conduit Lender shall notify each
Committed Lender in its Lender Group on or prior to 5:00 p.m. (New York City
time) on the second Business Day preceding the applicable Borrowing Date, if
such Conduit Lender has elected not to make all or a part of its portion of an
Advance pursuant to Section 2.01(d), which notice shall specify (i) the identity
of such Conduit Lender, (ii) the portion of the Advance which such Conduit
Lender has elected not to make and (iii) the respective Liquidity Percentages of
such Committed Lenders on such date (as determined by such Facility Agent in
good faith; for purposes of such determination, such Facility Agent shall be
entitled to rely conclusively on the most recent information provided by such
Conduit Lender or its agent or by the agent for its Support Providers). Subject
to receiving such notice and to the satisfaction of the applicable conditions
set forth in Article III, each of the Committed Lenders in such Lender Group
shall make an Advance in an amount equal to its Liquidity Percentage multiplied
by the amount of each Advance which any Conduit Lender in such Lender Group has
elected not to make at or before 2:30 p.m. (New York City time), on the
applicable Borrowing Date, and otherwise in accordance with Section 2.01(d).

(f) In the event that, notwithstanding the fulfillment of the applicable
conditions set forth in Article III with respect to an Advance, a Conduit Lender
which is not a Committed Lender elects to make a portion of an Advance on the
applicable Borrowing Date, by providing the notice required pursuant to
Section 2.01(e) but fails to make the proceeds of such Advance available to the
Borrower by 2:30 p.m. (New York City time) on such date pursuant to
Section 2.01(d), such Conduit Lender shall be deemed to have rescinded its
election to make such portion of such Advance, and neither the Borrower nor any
other party shall have any claim against such Conduit Lender by reason of its
failure to timely make such Advance. In any such case, the Facility Agent for
such Conduit Lender’s Lender Group shall give notice of such failure to each
Committed Lender in such Lender Group, to the Administrative Agent, the Facility
Agent and the Borrower not later than 3:00 p.m. (New York City time), on such
date, which notice shall specify (i) the identity of such Conduit Lender,
(ii) the portion of such Advance which it elected, but failed, to make and
(iii) the respective Liquidity Percentages of such Committed Lenders on such
date (as determined by such Facility Agent in good faith; for purposes of such
determination, such Facility Agent shall be entitled to rely conclusively on the
most recent information provided by such Conduit Lender or its agent or by the
agent for its Support Providers). Subject to receiving such notice, each
Committed Lender in such Lender Group shall make an Advance in an amount equal
to its Liquidity Percentage multiplied by the portion of each Advance which any
Conduit Lender in such Lender Group has been deemed to have rescinded its
election to fund at or before 5:00 p.m. (New York City time), on the applicable
Borrowing Date, and otherwise in accordance with Section 2.01(d).

 

-4-



--------------------------------------------------------------------------------

(g) The obligation of each Committed Lender to remit its portion (if any) of
Advances hereunder shall be several from that of each other Lender, and the
failure of any Lender to so make any such amount available to the Borrower shall
not relieve any other Lender which is a Committed Lender of its obligations
hereunder.

SECTION 2.02. Optional Principal Prepayments.

(a) The Borrower may from time to time elect to prepay, in accordance with this
Section 2.02, all or any portion of the outstanding Advances on any Business
Day. Any partial prepayment by the Borrower of Advances pursuant to this
Section 2.02 shall be in a minimum amount of $1,000,000 and integral multiples
of $100,000 in excess thereof. Any amount prepaid may, subject to the terms and
conditions hereof, be reborrowed during the Revolving Period.

(b) In conjunction with any prepayment, the Borrower shall deliver to the
Administrative Agent a written notice thereof at least two (2) Business Days
prior to the date of such prepayment, in the form set forth in Exhibit C,
specifying the date and amount of the prepayment and stating and certifying the
other information specified in such Exhibit C. The Administrative Agent shall
provide a copy of any such prepayment notice to each Facility Agent and, upon
receipt of any such notice, each Facility Agent shall promptly forward a copy
thereof to the each Lender in the related Lending Group. The amount set forth in
any such notice shall be due and payable on the date specified therein. Any such
notice relating to any such prepayment shall be irrevocable when delivered.

SECTION 2.03. Required Principal Repayments.

(a) The Advances and all other Aggregate Unpaids shall be due and payable on the
Legal Final Maturity Date.

(b) In addition, Outstanding Borrowings shall be repaid on each Settlement Date
to the extent required by and in accordance with the Priority of Payments, and
any amount so repaid may, subject to the terms and conditions hereof, be
reborrowed hereunder during the Revolving Period.

SECTION 2.04. Notes.

(a) Upon request of any Lender, the Advances made by such Lender hereunder shall
be evidenced by a duly executed promissory note of the Borrower payable to each
Lender in substantially the form of Exhibit A (collectively, the “Notes”). The
Note issued to a Lender shall be dated the Closing Date or the date on which
such Person becomes a Lender hereunder (or such later date on which such Lender
requests delivery of a Note) and shall be in a maximum principal amount equal to
such Lender’s Commitment or Maximum Conduit Lender Advance Amount (as
applicable) and shall otherwise be duly completed. Thereafter, the Advances made
by such Lender and interest thereon shall at all times (including after
assignment permitted pursuant to Section 10.16) be represented by such Note
payable to the payee named therein and its registered assigns.

 

-5-



--------------------------------------------------------------------------------

(b) Each Lender is hereby authorized to enter on a schedule attached to the Note
as to which it is the payee the following notations (which may be computer
generated) with respect to each Advance made by such Lender: (i) the date and
principal amount thereof and (ii) each payment and repayment of principal
thereof, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded. The failure of a Lender to make any
such notation on the schedule attached to the applicable Note shall not limit or
otherwise affect the obligation of the Borrower to repay the Advances in
accordance with their respective terms as set forth herein.

SECTION 2.05. Interest Payments.

(a) Interest shall accrue on the unpaid principal amount of each Advance for the
period commencing on and including the date on which such Advance is made until
the date that such Advance shall be paid in full at the applicable Interest Rate
for each applicable Accrual Period. During the Revolving Period, Interest on the
Outstanding Borrowings for each Accrual Period shall be payable on the related
Settlement Date in accordance with the Priority of Payments. After the Revolving
Period, accrued and unpaid Interest on the Outstanding Borrowings shall be
payable on each Settlement Date in accordance with the Priority of Payments.

(b) Each Facility Agent shall determine the Interest Rate applicable to each
Advance made by such Facility Agent’s Lending Group for each Accrual Period (the
Administrative Agent shall determine each LIBO Rate or Alternate Base Rate, if
applicable, used in determining such Interest Rate); provided that the Facility
Agent for each Conduit Lender shall determine the Interest Rate applicable to
each Advance owed to such Conduit Lender for each Accrual Period. Not later than
the second Business Day preceding each Reporting Date, each Facility Agent shall
provide a written statement to the Borrower and the Servicer setting forth the
Interest Rate applicable to each Advance for its related Conduit Lender for the
related Accrual Period, the LIBO Rate (if used in determining such Interest
Rate) and the Alternate Base Rate (if used in determining such Interest Rate);
provided that such written statements with respect to the final Accrual Period
shall be provided not later than the Business Day immediately preceding the
related Settlement Date.

(c) Not later than the Reporting Date relating to each Settlement Date (or, in
the case of the final Accrual Period, not later than the Business Day
immediately preceding the related Settlement Date), each Facility Agent shall
provide a written notice or other statement to the Borrower and the Servicer,
stating the amount of Interest, Unused Fees, Breakage Costs and other amounts
that are due and payable to any Facility Agent or Lender in its Lender Group on
such Settlement Date.

SECTION 2.06. Fees.

(a) On the Closing Date, the Borrower shall pay to each Committed Lender a fee
(the “Upfront Fee”) in the amount set forth in the Fee Letter.

 

-6-



--------------------------------------------------------------------------------

(b) On each Settlement Date, the Borrower shall pay to the Facility Agent for
each Lender Group, for the account of the Lenders in such Lender Group, an
unused fee (the “Unused Fee”) for each day during the related Accrual Period
equal to the product of (x) Unused Fee Rate times (y) the excess, if any, of
(i) 102% of the daily average aggregate Commitments of the Committed Lenders in
such Lender Group during the related Accrual Period over (ii) the daily average
Advances of the Lenders in such Lender Group outstanding during such Accrual
Period. The Unused Fee with respect to any Accrual Period payable to Lenders in
each Lender Group shall be allocated among such Lenders from time to time as
they may agree among themselves (and the Borrower shall have no responsibility
for such allocation of the Unused Fee), and the applicable Facility Agent’s
determination of such allocation shall be binding and conclusive as among all
parties to this Agreement.

(c) The Upfront Fee and Unused Fees shall be fully earned on the date on which
payment thereof is required to be made by the Borrower and, once paid, shall not
be refundable under any circumstances.

SECTION 2.07. Payments, Computations, Etc.

(a) Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower or the Servicer on behalf of the Borrower hereunder
shall be paid or deposited in accordance with the terms hereof no later than
1:00 p.m. (New York City time) on the day when due in Dollars in immediately
available funds. The Borrower shall, to the extent permitted by law and in
accordance with the Priority of Payments, pay to the Lenders interest on all
amounts not paid or deposited when due hereunder at the Default Rate, payable on
demand. All computations of Interest and all other computations of interest and
fees hereunder shall be made on the basis of a year of 360 days for the actual
number of days (including the first but excluding the last day) elapsed;
provided that any computations of the Interest Rate and other interest hereunder
based on the Alternate Base Rate shall be made on the basis of a year of 365 or
366 days, as the case may be, and for the actual number of days (including the
first but excluding the last day) elapsed.

(b) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall be reflected in the computation of Interest or
any other interest amounts or any fees payable hereunder, as the case may be.

(c) All payments hereunder shall be made in accordance with the Priority of
Payments and without set-off or counterclaim and in such amounts as may be
necessary in order that all such payments shall not be less than the amounts
otherwise specified to be paid under this Agreement.

SECTION 2.08. Breakage Costs. The Borrower shall pay, in accordance with the
Priority of Payments, to the Administrative Agent, for payment to any applicable
Lender upon the request of any Lender or Facility Agent such amount or amounts
as shall, without duplication, compensate such Lender for any reasonable loss,
cost or expense (the “Breakage Costs”) incurred by such Lender as a result of
(i) any prepayment of an Advance on a date other than a Settlement Date,
(ii) any failure to repay or prepay an Advance on a Settlement Date that (x) is
required to be paid or (y) the Borrower has elected to prepay on such Settlement
Date, or (iii) any failure on the part of the Borrower to accept or take an
Advance as to which a

 

-7-



--------------------------------------------------------------------------------

Borrowing Notice shall have been delivered to be made on the Borrowing Date
specified in such Borrowing Notice for any reason, including the Borrower’s
failure to satisfy the conditions to the making of such Advance set forth in
Section 2.01 or Article III, but excluding a default by any Lender in making its
portion of such Advance when required under the terms and conditions of this
Agreement. Such Breakage Costs to any Lender shall be deemed to include (x) an
amount determined by such Lender to be the cost of breaking any interest rate or
currency hedging arrangement related to such Advance and (y) in the case of
Advances bearing interest computed by reference to the LIBO Rate, an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the outstanding principal amount of such
Advance had such event not occurred, at the Interest Rate that would have been
applicable to such Advance, for the period from the date of such event to the
last day of the then current Accrual Period (or, in the case of a failure to
borrow, for the period that would have been the initial Accrual Period for such
Advance), over (ii) the amount of Interest which would accrue on such
outstanding principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market (whether or not any Advances by such Lender are in fact funded in the
eurodollar market). The determination by any Lender of the amount of Breakage
Costs shall be set forth in a written notice to the Borrower, the Servicer and
the Administrative Agent delivered by the applicable Lender prior to the date of
such prepayment in the case where notice of such prepayment is delivered to such
Lender in accordance with Section 2.02 or within two (2) Business Days following
such prepayment in the case where no such notice is delivered (in which case,
Breakage Costs shall include interest thereon from the date of such prepayment),
or in the case of a failure of an Advance to be made, within two (2) Business
Days following the stated Borrowing Date for such Advance (in which case,
Breakage Costs shall include interest thereon from such stated Borrowing Date),
and shall be conclusive absent manifest error.

SECTION 2.09. Increased Costs; Capital Adequacy.

(a) Subject to the provisions of Section 2.10 (which shall be controlling with
respect to the matters covered thereby), in the event that any Affected Party
shall determine (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto) that any law, treaty or
governmental rule, regulation or order, or any change therein or in the
interpretation, administration or application thereof (including the
introduction of any new law, treaty or governmental rule, regulation or order),
or any determination of a court or governmental authority, in each case that
becomes effective after the Closing Date, or compliance by such Affected Party
with any guideline, request or directive issued or made after the Closing Date
(or if later, the date such party becomes an Affected Party hereunder) by any
central bank, accounting authority or other governmental or quasi governmental
authority (whether or not having the force of law) (i) subjects such Affected
Party (or its applicable lending office) to any additional Tax (other than a Tax
imposed on or measured by the net income or net profits of such Affected Party
pursuant to the Laws of the jurisdiction in which it is organized or the
jurisdiction in which the principal office or applicable lending office of such
Affected Party is located or any subdivision thereof or therein) with respect to
this Agreement or any of the other Transaction Documents or any of its
obligations hereunder or thereunder or any payments to such Affected Party (or
its applicable lending office) of principal, interest, fees or any other amount
payable hereunder; (ii) imposes, modifies or holds applicable any reserve

 

-8-



--------------------------------------------------------------------------------

(including any marginal, emergency, supplemental, special or other reserve),
special deposit, compulsory loan, FDIC insurance, risk based assessment or
similar requirement against assets held by, or deposits or other liabilities in
or for the account of, or advances or loans by, or other credit extended by, or
any other acquisition of funds by, any office of such Affected Party (other than
any such reserve or other requirements with respect to Advances that are
reflected in the definition of LIBO Rate); or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Affected Party
(or its applicable lending office) or its obligations hereunder or the London
interbank market; and the result of any of the foregoing is to increase the cost
to such Affected Party of agreeing to make, making or maintaining Advances
hereunder or Support Advances with respect thereto or to reduce any amount
received or receivable by such Affected Party (or its applicable lending office)
with respect thereto; then, in any such case, the Borrower from time to time, on
each Settlement Date after receipt by the Borrower from such Affected Party of
the statement referred to in the next sentence, shall pay in accordance with the
Priority of Payments such additional amount or amounts (in the form of an
increased rate of, or a different method of calculating, interest or otherwise
as such Affected Party in its reasonable discretion shall determine) as may be
necessary to compensate such Affected Party for any such increased cost or
reduction in amounts received or receivable hereunder. Such Affected Party shall
deliver to the Borrower (with a copy to the Servicer and Administrative Agent) a
written statement, setting forth in reasonable detail the basis for calculating
the additional amounts owed to such Affected Party under this Section 2.09(a),
which statement shall be conclusive and binding upon all parties hereto absent
manifest error; provided, that no Lender shall be entitled to compensation under
this Section 2.09(a) for amounts incurred or reductions suffered more than 270
days prior to the date of delivery of such written statement.

(b) In the event that any Affected Party shall have determined that the
adoption, effectiveness, phase in or applicability after the Closing Date (or if
later, the date such party becomes an Affected Party hereunder) of any law, rule
or regulation (or any provision thereof) regarding liquidity or capital
adequacy, or any change therein or in the interpretation or administration
thereof by any Governmental Authority, central bank, accounting authority or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Affected Party (or its applicable lending office) with any
guideline, request or directive regarding capital adequacy (whether or not
having the force of law) of any such Governmental Authority, central bank,
accounting authority or comparable agency, has or would have the effect of
reducing the rate of return on the capital of such Affected Party or any Person
controlling such Affected Party as a consequence of, or with reference to, such
Affected Party’s Advances, Commitments, Support Advances or related commitments
or participations therein or other obligations hereunder with respect to the
Advances to a level below that which such Affected Party or such controlling
Person could have achieved but for such adoption, effectiveness, phase in,
applicability, change or compliance (taking into consideration the policies of
such Affected Party or such controlling Person with regard to capital adequacy),
then from time to time, on each Settlement Date after receipt by the Borrower
from such Affected Party of the statement referred to in the next sentence, the
Borrower shall pay to such Affected Party in accordance with the Priority of
Payments such additional amount or amounts as will compensate such Affected
Party or such controlling Person on an after tax basis for such reduction. Such
Affected Party shall deliver to the Borrower (with a copy to the Servicer and
the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Affected
Party under this Section 2.09(b), which statement shall be

 

-9-



--------------------------------------------------------------------------------

conclusive and binding upon all parties hereto absent manifest error; provided,
that no Affected Party shall be entitled to compensation under this
Section 2.09(b) for amounts incurred or reductions suffered more than 270 days
prior to the date of delivery of such written statement. In determining such
amounts, the Affected Party will act reasonably and in good faith and will use
averaging and attribution methods which are reasonable.

(c) If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.09, an Affected Party is required to
compensate a Funding Source or Support Provider in connection with this
Agreement or the funding or maintenance of Advances or Commitments hereunder or
related Support Advances or commitments, then from time to time, on each
Settlement Date after receipt by the Borrower from such Affected Party of the
statement referred to in the next sentence, the Borrower shall pay to such
Affected Party in accordance with the Priority of Payments such additional
amount or amounts as may be necessary to reimburse such Affected Party for any
such amounts paid by it. Such Affected Party shall deliver to the Borrower (with
a copy to the Servicer and the Administrative Agent) a written statement,
setting forth in reasonable detail the basis for calculating the additional
amounts owed to such Affected Party under this Section 2.09(c), which statement
shall be conclusive and binding upon all parties hereto absent manifest error;
provided, that no Affected Party shall be entitled to compensation under this
Section 2.09(c) for amounts incurred or reductions suffered more than 270 days
prior to the date of delivery of such written statement.

(d) Notwithstanding anything in this Agreement to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder, issued
in connection therewith or in implementation thereof (whether or not having the
force of law) and (y) all requests, rules, regulations, guidelines,
interpretations or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities
(whether or not having the force of law), in each case pursuant to Basel III,
shall be deemed to be adopted and effective after the Closing Date regardless of
the date enacted, adopted, issued, promulgated or implemented (including for
purposes of this Section 2.09).

(e) In determining any amount provided for in this section, the Affected Party
or its Funding Source or Support Provider may use any reasonable averaging and
attribution methods.

SECTION 2.10. Net Payments; Taxes.

(a) All payments made by any Company Party hereunder or under any Note will be
made without setoff, counterclaim or other defense. Except as provided in
Section 2.10(b) or Section 10.16(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future Taxes
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Lender pursuant to the Laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) (all such

 

-10-



--------------------------------------------------------------------------------

non-excluded Taxes being referred to collectively as “Withholding Taxes”). If
any Withholding Taxes are so levied or imposed, the Borrower agrees to pay the
full amount of such Withholding Taxes, and such additional amounts as may be
necessary so that every payment of all amounts due under this Agreement or any
other Transaction Document, after withholding or deduction for or on account of
any Withholding Taxes, will not be less than the amount provided for herein or
in such Transaction Document. If any amounts are payable in respect of
Withholding Taxes pursuant to the preceding sentence, the Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income or net profits of such Lender pursuant
to the Laws of the jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located or
under the Laws of any political subdivision or taxing authority of any such
jurisdiction in which such Lender is organized or in which the principal office
or applicable lending office of such Lender is located and for any withholding
of taxes as such Lender shall determine are payable by, or withheld from, such
Lender, in respect of such amounts so paid to or on behalf of such Lender
pursuant to the preceding sentence and in respect of any amounts paid to or on
behalf of such Lender pursuant to this sentence. The Borrower will furnish to
the Administrative Agent within forty-five (45) days after the date the payment
of any Withholding Taxes is due pursuant to applicable Law certified copies of
tax receipts evidencing such payment by the Borrower. The Borrower agrees to
indemnify and hold harmless each Lender, and reimburse such Lender upon its
written request, for the amount of any Withholding Taxes so levied or imposed
and paid by such Lender.

(b) Each Lender that is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) (each, a “Foreign Lender”) for U.S. Federal
income tax purposes agrees to deliver to the Borrower and the Administrative
Agent on or prior to the Closing Date, or in the case of a Lender that is an
assignee or transferee of an interest under this Agreement pursuant to
Section 10.16 (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) two accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or W-8BEN (with respect to
complete exemption under an income tax treaty) (or successor forms) certifying
to such Lender’s entitlement as of such date to a complete exemption from United
States withholding tax with respect to payments to be made under this Agreement
and under any other Transaction Document, or (ii) if the Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code and cannot deliver either
Internal Revenue Service Form W-8ECI or W-8BEN (with respect to complete
exemption under an income tax treaty) pursuant to clause (i) above, (x) a
certificate substantially in the form of Exhibit F (any such certificate, a
“Section 2.10(b)(ii) Certificate”) and (y) two accurate and complete original
signed copies of Internal Revenue Service Form W-8BEN (with respect to the
portfolio interest exemption) (or successor form) certifying to such Lender’s
entitlement to a complete exemption from United States withholding tax with
respect to payments of interest to be made under this Agreement and under any
other Transaction Document. In addition, each Foreign Lender shall provide any
forms, documentation, or other information as shall be prescribed by the IRS to
demonstrate that the relevant Lender has complied with the applicable reporting
requirements of FATCA (including, without limitation, those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), so that such payments
made to such Lender hereunder would not be subject to U.S. federal withholding
taxes imposed by FATCA. In addition, each Lender agrees that from time to time
after the Closing Date, when a lapse in

 

-11-



--------------------------------------------------------------------------------

time or change in circumstances renders the previous certification obsolete or
inaccurate in any material respect, it will deliver to the Borrower and the
Administrative Agent two new accurate and complete original signed copies of
Internal Revenue Service Form W-8ECI or Form W-8BEN (with respect to the
benefits of any income tax treaty), Form W-8BEN (with respect to the portfolio
interest exemption) and a Section 2.10(b)(ii) Certificate, as the case may be,
and such other forms as may be required in order to confirm or establish the
entitlement of such Lender to a continued exemption from or reduction in United
States withholding tax with respect to payments under this Agreement and any
other Transaction Document, or it shall immediately notify the Borrower and the
Administrative Agent of its inability to deliver any such Form or Certificate,
in which case such Lender shall not be required to deliver any such Form or
Certificate pursuant to this Section 2.10(b). Notwithstanding anything to the
contrary contained in Section 2.10(a), but subject to Section 10.16(b) and the
immediately succeeding sentence, (x) the Borrower shall be entitled, to the
extent it is required to do so by law, to deduct or withhold income or similar
taxes imposed by the United States (or any political subdivision or taxing
authority thereof or therein) from interest, fees or other amounts payable
hereunder for the account of any Lender which is not a United States person (as
such term is defined in Section 7701(a)(30) of the Code) for U.S. Federal income
tax purposes to the extent that such Lender has not provided to the Borrower
U.S. Internal Revenue Service Forms that establish a complete exemption from
such deduction or withholding and (y) the Borrower shall not be obligated
pursuant to Section 2.10(a) to gross-up payments to be made to a Lender in
respect of income or similar taxes imposed by the United States if (I) such
Lender has not provided to the Borrower the Internal Revenue Service Forms
described above in this Section 2.10(b) (if applicable) or (II) in the case of a
payment, other than interest, to a Lender described in clause (ii) above, to the
extent that such Forms do not establish a complete exemption from withholding of
such taxes. Notwithstanding anything to the contrary contained in the preceding
sentence or elsewhere in this Section 2.10 and except as set forth in
Section 10.16(b), the Borrower agrees to pay any additional amounts and to
indemnify each Lender in the manner set forth in Section 2.10(a) (without regard
to the identity of the jurisdiction requiring the deduction or withholding) in
respect of any Taxes deducted or withheld by it as described in the immediately
preceding sentence as a result of any changes that are effective after the
Closing Date in any applicable Law, or in the interpretation thereof, relating
to the deducting or withholding of such Taxes.

(c) If the Borrower pays any additional amount under this Section 2.10 to a
Lender and such Lender determines in its sole discretion that it has actually
received or realized in connection therewith any refund or any reduction of, or
credit against, its Tax liabilities in or with respect to the taxable year in
which the additional amount is paid (a “Tax Benefit”), such Lender shall pay to
the Borrower an amount that the Lender shall, in its sole discretion, determine
is equal to the net benefit, after tax, which was obtained by the Lender in such
year as a consequence of such Tax Benefit; provided, however, that (i) any
Lender may determine, in its sole discretion consistent with the policies of
such Lender, whether to seek a Tax Benefit; (ii) any Taxes that are imposed on a
Lender as a result of a disallowance or reduction (including through the
expiration of any tax credit carryover or carryback of such Lender that
otherwise would not have expired) of any Tax Benefit with respect to which such
Lender has made a payment to the Borrower pursuant to this Section 2.10(c) shall
be treated as a Tax for which the Borrower is obligated to indemnify such Lender
pursuant to this Section 2.10 without any exclusions or defenses; (iii) nothing
in this Section 2.10(c) shall require the Lender to disclose any confidential
information to the Borrower; and (iv) no Lender shall be required to pay any
amounts pursuant to this Section 2.10(c) at any time during which a Potential
Amortization Event or Amortization Event exists.

 

-12-



--------------------------------------------------------------------------------

SECTION 2.11. Mitigation Obligations. If (i) a Affected Party requests a
material amount of compensation under Section 2.09, (ii) the Borrower is
required to pay any material additional amount to a Lender or Agent or any
Governmental Authority for the account of any Lender or Agent pursuant to
Section 2.10, (iii) a Lender or Agent makes a demand pursuant to Section 2.10
for payment of an amount which is material or (iv) an Affected Party is required
to compensate a Funding Source or Support Provider in respect of any such
occurrence under Section 2.09 by an amount which is material, then such Lender
or Agent or other Affected Party shall, or shall cause such Funding Source or
Support Provider to, use reasonable efforts to designate a different lending
office (if such Lender, Affected Party, Funding Source or Support Provider has
multiple lending offices) for funding and booking its Advances hereunder or to
assign its rights and obligations hereunder to any other of its offices,
branches or affiliates (if such Lender, Affected Party, Funding Source or
Support Provider has multiple offices, branches or lending affiliates, as
applicable), if, in the reasonable judgment of such Lender or Affected Party,
such designation or assignment (A) would eliminate or reduce amounts payable
pursuant to Section 2.09 or 2.10, as the case may be, in the future, or
eliminate the need for any notice pursuant to Section 2.09, as applicable, and
(B) in each case, would not subject such Lender, Agent, Affected Party, Funding
Source or Support Provider to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender, Agent, Affected Party, Funding
Source or Support Provider. The Borrower hereby agrees to pay, in accordance
with the Priority of Payments, all reasonable costs and expenses incurred by any
Lender, Agent, Affected Party, Funding Source or Support Provider in connection
any such designation or assignment. Nothing in this Section 2.11 shall affect or
postpone any of the obligations of the Borrower or the right of any Lender,
Agent, Affected Party, Funding Source or Support Provider provided in
Section 2.09 or 2.10.

SECTION 2.12. Priority of Payments.

(a) On each Business Day prior to the Facility Termination Date, Collections
received and not previously applied pursuant to this Section 2.12(a) shall first
be paid by the Servicer pro rata (based on the aggregate outstanding Advances of
each Lender Group) to accounts designated by each Facility Agent and applied by
the Facility Agents (i) to reduce the Outstanding Borrowings, to the extent then
Outstanding Borrowings exceed the Maximum Advance Amount, determined as at the
most recent Settlement Date or (ii) to give effect to any optional principal
prepayment elected to be made by the Borrower pursuant to Section 2.02 of this
Agreement. Any remaining Collections received prior to the Facility Termination
Date shall be provisionally available to the Servicer to be paid to the
applicable Sellers on account of the Purchase Price due from the Borrower to
such Sellers pursuant to Section 2.02(e) of the Receivables Sale Agreement,
subject to any obligation of the Sellers to refund any Excess Payments as
provided in such Section 2.02.

(b) On each Settlement Date during the Revolving Period, (w) all Collections not
previously applied pursuant to Section 2.12(a) and any Excess Payments paid by a
Seller pursuant to Section 2.02(e) of the Receivables Sale Agreement shall be
transferred by the

 

-13-



--------------------------------------------------------------------------------

Servicer to the Concentration Account and (x) the Servicer for the account of
the Borrower shall pay to the following Persons, from the Concentration Account,
to the extent of available funds (the “Available Collections”) the following
amounts in accordance with the relevant Periodic Report, in the following order
of priority:

(i) FIRST, pro rata (based on the accrued and unpaid Interest and Unused Fees
owed to each Lender Group), to accounts designated by each Facility Agent, for
distribution by each such Facility Agent for payment on a pro rata and pari
passu basis, to each Lender in its Lender Group, in an amount equal to any
accrued and unpaid Interest and Unused Fees owed to such Lender for such
Settlement Date;

(ii) SECOND, to the Servicer, if it is not an Affiliate of a Company Party, in
an amount equal to the accrued and unpaid Servicing Fees for the payment
thereof;

(iii) THIRD, if the Outstanding Borrowings exceed the Maximum Advance Amount,
pro rata (based on the aggregate outstanding Advances of each Lender Group), to
accounts designated by each Facility Agent, for distribution by each such
Facility Agent on a pro rata and pari passu basis, to each Lender in its Lender
Group, to reduce the Outstanding Borrowings to be less than or equal to the
Maximum Advance Amount;

(iv) FOURTH, pro rata (based on the aggregate outstanding Advances of each
Lender Group), to accounts designated by each Facility Agent, for distribution
by each such Facility Agent on a pro rata and pari passu basis, to each Lender
in its Lender Group, to reduce the Outstanding Borrowings to give effect to any
optional principal prepayment elected to be made by the Borrower pursuant to
Section 2.02 of this Agreement (to the extent not previously paid from funds
released for such purpose pursuant to Section 2.12(a));

(v) FIFTH, pro rata to each Secured Party for payment on a pro rata and pari
passu basis of any other amounts then due and payable to the Secured Parties
(any such amounts owing to Facility Agents or Lenders to be allocated pro rata
based on the aggregate amounts owed to the Lenders and Facility Agent in each
Lender Group and to be paid to the account designated by the Facility Agent for
such Lender Groups for retention by such Facility Agent or for distribution by
such Facility Agent to such Lenders, as applicable);

(vi) SIXTH, so long as all the conditions to an Advance would be satisfied on
such Settlement Date, to the Servicer, for distribution to the applicable
Sellers on a pro rata basis, to pay the Purchase Prices due from the Borrower to
the Sellers on such Settlement Date (to the extent not previously paid from
funds released for such purpose pursuant to Section 2.12(a));

(vii) SEVENTH, so long as all the conditions to an Advance would be satisfied on
such Settlement Date, to the Servicer, for distribution to the applicable
Sellers on a pro rata basis, to pay amounts due from the Borrower to the Sellers
under the Subordinated Note on such Settlement Date (to the extent not
previously paid from funds released for such purpose pursuant to
Section 2.12(a));

 

-14-



--------------------------------------------------------------------------------

(viii) EIGHTH, to the Servicer, if it is an Affiliate of a Company Party, in an
amount equal to the accrued and unpaid Servicing Fees for the payment thereof;
and

(ix) NINTH, to the Borrower or as the Borrower may direct.

(c) On each Business Day on or after the Facility Termination Date, Collections
not previously transferred to the Concentration Account and any Excess Payments
paid by a Seller pursuant to Section 2.02(e) of the Receivables Sale Agreement
shall be transferred by the Servicer or, if an Amortization Event has occurred
and is continuing and the Administrative Agent has exercised its rights to take
control of the Collection Accounts, by the Administrative Agent, for the account
of the Borrower to the Concentration Account. On each Settlement Date on or
after the Facility Termination Date, the Servicer or, if an Amortization Event
has occurred and is continuing and the Administrative Agent has exercised its
rights to take control of the Concentration Account, the Administrative Agent,
shall pay to the following Persons, from the Concentration Account, to the
extent of available funds, the following amounts in accordance with the relevant
Periodic Report, in the following order of priority:

(i) FIRST, first to the Administrative Agent any amounts then payable to the
Administrative Agent pursuant to Section 9.05(a), and second to the Lenders, on
a pro rata and pari passu basis, any amounts paid by, and not previously
reimbursed to, such Lenders to the Administrative Agent pursuant to
Section 9.05(a);

(ii) SECOND, pro rata (based on the accrued and unpaid Interest and Unused Fees
owed to each Lender Group), to accounts designated by each Facility Agent, for
distribution by each such Facility Agent for payment on a pro rata and pari
passu basis, to each Lender in its Lender Group, in an amount equal to any
accrued and unpaid Interest and Unused Fees owed to such Lender for such
Settlement Date;

(iii) THIRD, to the Servicer, if it is not an Affiliate of a Company Party, in
an amount equal to the accrued and unpaid Servicing Fees for the payment
thereof;

(iv) FOURTH, pro rata (based on the aggregate outstanding Advances of each
Lender Group), to accounts designated by each Facility Agent, for distribution
by each such Facility Agent on a pro rata and pari passu basis, to each Lender
in its Lender Group, in an amount equal to the Outstanding Borrowings, to repay
the same;

(v) FIFTH, pro rata to each Secured Party for payment on a pro rata and pari
passu basis of any other amounts then due and payable to the Secured Parties
(any such amounts owing to Facility Agents or Lenders to be allocated pro rata
based on the aggregate amounts owed to the Lenders and Facility Agent in each
Lender Group and to be paid to the account designated by the Facility Agent for
such Lender Groups for retention by such Facility Agent or for distribution by
such Facility Agent to such Lenders, as applicable);

 

-15-



--------------------------------------------------------------------------------

(vi) SIXTH, to the Servicer, if it is an Affiliate of a Company Party, in an
amount equal to the accrued and unpaid Servicing Fees for the payment thereof;
and

(vii) SEVENTH, to the Borrower or as the Borrower may direct.

(d) Neither the Borrower nor the Servicer on its behalf shall have any right to
withdraw amounts on deposit in the Concentration Account on dates other than a
Settlement Date or otherwise than as expressly provided in this Section 2.12.

SECTION 2.13. Reports.

(a) On or prior to each Reporting Date, the Servicer shall prepare and forward
to the Borrower, the Administrative Agent and each Facility Agent (i) a report,
substantially in the form of Exhibit D (a “Periodic Report”), as of the close of
business on the last day of the immediately preceding Fiscal Period and (ii) if
reasonably requested by the Administrative Agent or a Facility Agent, a listing
by invoice of all Receivables together with an aging of such Receivables and
such other information concerning actual and historical collections experience
and other matters as the Administrative Agent or any Facility Agent may
reasonably request. If, after the Facility Termination Date, the Administrative
Agent shall have elected to have Settlement Dates more frequently than every
month, the form(s) of the Periodic Report shall be adjusted, in the sole
discretion of the Administrative Agent, to take such change into account.

(b) The Servicer shall furnish to the Borrower, the Administrative Agent and
each Facility Agent at any time and from time to time, such other or further
information in respect of the Receivables, the Originators, the Sellers and the
Obligors as the Borrower, the Administrative Agent or any Facility Agent may
reasonably request.

ARTICLE III

CLOSING PROCEDURES

SECTION 3.01. Conditions to Closing. The initial Advances by the Lenders under
this Agreement are subject to the satisfaction of the following conditions
precedent:

(a) The Borrower shall have delivered or cause to be delivered to the
Administrative Agent the following documents and instruments:

(i) this Agreement;

(ii) the Receivables Sale Agreement;

(iii) the Originator Sale Agreements;

(iv) the Performance Undertaking Agreement; and

(v) all other agreements, documents and instruments contemplated by this
Agreement, the Receivables Sale Agreement or the Originator Sale Agreements and
described in the list of documents attached hereto and made a part hereof as
Exhibit G;

 

-16-



--------------------------------------------------------------------------------

each duly executed where appropriate and in form and substance satisfactory to
the Administrative Agent and in sufficient copies for each of the Lenders;

(b) The Administrative Agent and the Committed Lenders shall have received all
fees and expenses required to be paid on the date of such Advances pursuant to
the terms of this Agreement and the Fee Letter;

(c) The Administrative Agent shall have received evidence of the existence of
the Collection Accounts and the Concentration Account;

(d) The initial Conduit Lender shall have received evidence satisfactory to it
that its Advances hereunder will not result in a reduction or withdrawal of the
rating of its Commercial Paper by Moody’s and S&P; and

(e) The Administrative Agent and each Lender shall have received all information
with respect to each Company Party requested by the Administrative Agent or such
Lender or otherwise required by Governmental Authorities under applicable “know
your customer” and anti-money-laundering Laws, including, without limitation,
the Patriot Act.

SECTION 3.02. Conditions to Advances. The following shall be conditions
precedent to any Advance:

(a) no Amortization Event or Potential Amortization Event shall have occurred or
shall occur as a result of such Advance;

(b) each of the representations and warranties of each Company Party contained
herein and in the other Transaction Documents shall be true and correct in all
material respects as of the Borrowing Date of the Advance, with the same effect
as though made on the date of (and after giving effect to) such Advance, except
to the extent such representation or warranty expressly relates only to a prior
date;

(c) the Administrative Agent shall have received an executed Borrowing Notice as
provided herein;

(d) the Administrative Agent shall have received all Periodic Reports required
to have been delivered as provided herein as of the date of such Advance;

(e) the Facility Termination Date shall not have occurred; and

(f) immediately prior to and immediately after, and giving effect to, such
Advance, the Outstanding Borrowings shall not exceed the Maximum Advance Amount.

 

-17-



--------------------------------------------------------------------------------

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants to each Lender, each Facility Agent and the
Administrative Agent on and as of the Closing Date and on and as of the date of
each Advance that:

(a) Organization; Power. The Borrower has been duly formed and is validly
existing and in good standing as a Delaware limited liability company and has
all requisite power and authority under its limited liability company agreement
to execute, deliver and perform the Transaction Documents to which it is or will
be a party.

(b) Authorization; No Conflict. The execution, delivery and performance by the
Borrower of the Transaction Documents to which it is or will be a party and the
other documents to be delivered by it hereunder and the transactions
contemplated hereby and thereby, including, its use of the proceeds of the
Advances and the pledge or grant by the Borrower of the Liens purported to be
created in favor of the Administrative Agent hereunder, are within the
Borrower’s company powers, have been duly authorized by all necessary and proper
company action, do not (i) contravene the Borrower’s limited liability company
agreement, (ii) violate any applicable Law or (iii) breach or result in a
default under, or result in the acceleration of (or entitle any party to
accelerate) the maturity of any obligation of the Borrower under, or result in
or require the creation of any Lien (other than the Lien in favor of the
Administrative Agent pursuant to the Transaction Documents) upon any property of
the Borrower pursuant to the terms of, any indenture, debenture, contract or any
other agreement or instrument (other than any Transaction Document) binding on
or affecting the Borrower or any of its properties, whether now owned or
hereafter acquired. The Borrower has not entered into any agreement with any
Obligor prohibiting, restricting or conditioning the assignment of any portion
of the Receivables.

(c) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration, notice or filing with or to, any Governmental Authority or any
other third party is required for (i) the due execution, delivery or performance
by the Borrower of this Agreement or any other Transaction Document to which it
is a party; (ii) the Borrower’s grant of the Liens granted by it pursuant to
this Agreement; (iii) the perfection or maintenance of such Liens; or (iv) the
exercise by the Administrative Agent and the Lenders of their respective rights
and remedies in respect of such Liens, except for the filing of financing
statements or other notification filings necessary to perfect any Lien created
hereby and other authorizations, consents, approvals, licenses, exemptions,
actions, registrations, qualifications, designations, declarations, notices and
filings which have been duly obtained, taken, given or made and are in full
force and effect.

(d) Execution and Binding Effect. This Agreement has been, and each other
Transaction Document to which the Borrower is a party when delivered will have
been, duly executed and delivered by the Borrower. This Agreement is, and the
other Transaction Documents to which the Borrower is or will be a party when
delivered hereunder will be, the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally and to general equitable
principles (regardless of whether considered in a proceeding in equity or at
law).

 

-18-



--------------------------------------------------------------------------------

(e) Accurate and Complete Disclosure. Each Periodic Report, Borrowing Notice,
financial statement and other report, notice or statement heretofore furnished
or to be furnished at any time by the Borrower or by the Servicer on behalf of
the Borrower to any Lender or Agent pursuant to the terms of this Agreement or
the other Transaction Documents is and will be accurate in all material respects
as of the date so furnished. All factual information (taken as a whole)
furnished by or on behalf of the Borrower or any other Company Party in writing
to any Agent or any Lender (including, without limitation, all factual
information contained in the Transaction Documents) for purposes of or in
connection with this Agreement or the other Transaction Documents or any
transaction contemplated herein or therein is, and all other such factual
information (taken as a whole) hereafter furnished by or on behalf of the
Borrower or any other Company Party in writing to any Agent or any Lender will
be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at the time such information was provided; provided, however,
that with respect to projected financial information and information of a
general economic or industry specific nature, the Borrower represents only that
such information has been prepared in good faith based on assumptions reasonably
believed by the Borrower and the Servicer to be reasonable. The representations
and warranties of each Company Party (other than the Borrower) contained herein
or in the other Transaction Documents to which such Company Party is a party are
true and correct in all material respects, except to the extent such
representation or warranty expressly relates only to a prior date, in which case
such representation or warranty was true and correct in all material respects as
of such prior date.

(f) No Proceedings. There is no pending or, to the Borrower’s knowledge,
threatened action or proceeding affecting the Borrower before any Governmental
Authority that purports to affect the legality, validity or enforceability of
any Transaction Document or any material amount of the Receivables or that could
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

(g) Credit and Collection Policy. No amendment or other modification to the
Credit and Collection Policy has occurred that was not consented to by the
Administrative Agent in accordance with Section 5.02(d) and Section 5.04(a) of
the Receivables Sale Agreement. The Borrower has complied with the Credit and
Collection Policy in all respects with respect to the Receivables except where
such noncompliance could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

(h) Absence of Amortization Events. No Amortization Event or Potential
Amortization Event has occurred and is continuing.

(i) Financial Statements. Its most recent annual financial statements delivered
to the Agents pursuant to Section 5.01(a) have been prepared in accordance with
GAAP applied on a consistent basis and fairly present in all material respects
the financial condition and results of operations and cash flows of the Borrower
as of the date thereof and for such period or periods presented therein (except
for normal year end audit adjustments and the absence of footnotes). No event,
change or condition has occurred that has had, or could reasonably be expected
to have, a Material Adverse Effect since the Closing Date.

 

-19-



--------------------------------------------------------------------------------

(j) Financial Condition. The transactions under this Agreement and any other
Transaction Document to which the Borrower is a party do not and will not render
the Borrower not Solvent. The Borrower is not subject to any Insolvency Event.

(k) Margin Regulations. The use of all funds acquired by the Borrower under this
Agreement will not conflict with or contravene any of Regulations T, U and X of
the Board of Governors of the Federal Reserve System, as the same may from time
to time be amended, supplemented or otherwise modified.

(l) Taxes. The Borrower has filed, or caused to be filed or be included in, all
tax reports and returns, if any, required to be filed by it and has paid, or
caused to be paid, all Taxes and other amounts, including interest and
penalties, required to be paid by it, except for such Taxes (i) as are being
contested in good faith by proper proceedings, (ii) against which adequate cash
reserves have been established and (iii) with respect to which no Lien or right
of demand has arisen or attached to its property and become enforceable against
its other creditors, provided, that the proceedings referred to in clause
(i) above could not subject any Lender or Agent to any civil or criminal penalty
or liability or involve any material risk of the loss, sale or forfeiture of any
property, rights or interests covered hereunder, or under any Transaction
Document.

(m) Compliance with Laws. Subject to specific representations set forth herein
regarding tax laws and other Laws, it is in compliance in all material respects
with all applicable Laws applicable to it, its business or properties or to the
Receivables, Related Security and Collections with respect thereto, except where
the failure to comply, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

(n) Investment Company. The Borrower is not an “investment company” or a company
“controlled by an investment company” within the meaning of the Investment
Company Act of 1940.

(o) Eligibility of Receivables. Each Receivable which at any time is treated as
an Eligible Receivable in any computation of the Funding Base or otherwise in
connection with reports or statements delivered to any Agent or Lender hereunder
qualifies at such time as an Eligible Receivable. The Borrower has no knowledge
of any fact that should have reasonably led it to expect at the time of its
purchase thereof that any such Receivable would not be paid in full when due.

(p) True Sales. The Borrower has purchased each Receivable and Related Security
from the related Seller in exchange for payment (made to such Seller in
accordance with the provisions of the Receivables Sale Agreement) in an amount
which constitutes fair consideration and “reasonably equivalent value” (as such
term is used in Section 548 of the Bankruptcy Code). No such sale shall have
been made for or on account of an “antecedent debt” (as such term is used in
Section 547 of the Bankruptcy Code) owed by the related Seller to the Borrower
and no such sale is or may be voidable or subject to avoidance under any section
of the Bankruptcy Code.

 

-20-



--------------------------------------------------------------------------------

(q) No Liens. Each Receivable, together with all Contracts related to such
Receivable, is owned by the Borrower free and clear of any Lien other than the
Lien in favor of the Administrative Agent pursuant hereto, and is not subject to
any Dispute. When the Borrower purchases such Receivable, it shall have acquired
and shall continue to have maintained an ownership interest in such Receivable
and in the Related Security and the Collections with respect thereto free and
clear of any Lien, except for the Lien in favor of the Administrative Agent
pursuant hereto. The Borrower has not sold, pledged, assigned, transferred or
subjected, and will not thereafter sell, pledge, assign, transfer or subject, to
a Lien (other than the Lien in favor of the Administrative Agent pursuant
hereto) any of the Receivables, the Related Security or the Collections. The
parties acknowledge that certain Receivables originated or acquired by Specialty
Blending Co., LLC or Tasty Baking Company, each of which is an Originator, are
on the Closing Date described in Uniform Commercial Code financing statements
(other than the financing statement naming the Administrative Agent as secured
party or assignee of the secured party), referred to in the opinion of Jones Day
delivered to the Administrative Agent and the Lenders on the Closing Date
pursuant to Section 3.01(a). The parties hereto agree that, until such
applicable financing statement is terminated or amended to exclude such
Receivables, such Receivables shall be deemed not be Eligible Receivables and
that such fact shall be deemed not be a breach of the Borrower’s
representations, warranties and covenants hereunder.

(r) Perfection. This Agreement and the other Transaction Documents to which it
is or will be a party when delivered hereunder will vest absolutely and
unconditionally in the Administrative Agent, for the benefit of the Secured
Parties, a valid Lien in the Receivables purported to be granted hereby and
thereby, subject to no other Liens whatsoever. Upon the filing of the necessary
financing statements under the UCC as in effect in the jurisdiction whose Law
governs the perfection of the Administrative Agent’s Lien in the Receivables,
Collections and Related Security, the Administrative Agent will have a first
priority perfected security interest in and to the Receivables, Collections and
Related Security, in each case to the extent a security interest in such assets
can be perfected by filing such financing statement or by the provision of such
notices and acknowledgements.

(s) Collection Accounts; Concentration Account.

(i) The names and addresses of all Lockbox Banks, together with the addresses of
all Lockboxes at such Lockbox Banks, are specified in Schedule II (or such other
Lockbox Banks and/or Lockboxes as have been notified by the Borrower to the
Administrative Agent and have been consented to by the Administrative Agent in
accordance with Section 5.02(c)). The names and addresses of all banks
maintaining Collection Accounts, together with the numbers of all Collection
Accounts are specified in Schedule II (or such other banks and/or Collection
Accounts as have been notified by it to the Administrative Agent and have been
consented to by the Administrative Agent in accordance with Section 5.02(c)).
The name and address of the bank maintaining the Concentration Account, together
with the number of the Concentration Account are specified in Schedule II (or
such other bank and/or Concentration Account as have been notified by it to the
Administrative Agent and have been consented to by the Administrative Agent in
accordance with Section 5.02(c)).

 

-21-



--------------------------------------------------------------------------------

(ii) Except under the Control Agreements, the Borrower has not granted any
Person dominion or control of any Lockbox or any Collection Account or the
Concentration Account or the right to take dominion or control over any Lockbox
or any Collection Account or the Concentration Account at a future time or upon
the occurrence of a future event.

(t) Location of Records, etc. As of the Closing Date, the offices where the
Borrower keeps all of its Records relating to the Receivables are listed on
Schedule III.

(u) Uniform Commercial Code Article 9 Representations.

(i) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Receivables, Collections and Related Security in
favor of the Administrative Agent, which security interest is prior to all other
Liens, and is enforceable as such against creditors of and purchasers from the
Borrower.

(ii) The Receivables constitute “accounts” or “general intangibles” within the
meaning of the applicable UCC.

(iii) The Borrower owns and has good and marketable title to the Receivables,
Collections and Related Security free and clear of any Lien, other than the Lien
in favor of the Administrative Agent pursuant hereto.

(iv) The Borrower has received all material consents and approvals required by
the terms of the Receivables to the pledge of the Receivables hereunder to the
Administrative Agent.

(v) The Borrower has caused or will have caused, within ten (10) days after the
Closing Date, the filing of all appropriate financing statements in the proper
filing office in the appropriate jurisdictions under applicable law in order to
perfect the security interest in the Receivables, Collections and Related
Security, in each case to the extent a security interest in such assets can be
perfected by filing financing statements, granted to the Administrative Agent.

(vi) The Borrower has not pledged, assigned, sold, granted a Lien in, or
otherwise conveyed any of the Receivables, Collections or Related Security
except for the Lien in favor of the Administrative Agent pursuant hereto. The
Borrower has not authorized the filing of and is not aware of any financing
statements against the Borrower that include a description of collateral
covering the Receivables, the Collections or the Related Security other than any
financing statement relating to the security interest granted to the
Administrative Agent or that has been terminated. The Borrower has no knowledge
of any judgment or tax lien filings against the Borrower.

(vii) All financing statements filed or to be filed against the Borrower in
favor of the Administrative Agent in connection herewith describing the
Receivables, the Collections or the Related Security contain a statement to the
effect that “A purchase of or security interest in any collateral described in
this financing statement will violate the rights of the secured party”.

 

-22-



--------------------------------------------------------------------------------

(viii) The Borrower’s jurisdiction of organization has not been changed from the
date of its organization to the Closing Date (or if so changed, all necessary
actions in connection with such change have been or are being timely taken in
accordance with Section 5.01(n)). The Borrower has no trade names, fictitious
names, assumed names or “doing business as” names or other names under which it
has done or is doing business. The Borrower has not changed its name, whether by
amendment of its certificate of formation or limited liability company
agreement, by reorganization or otherwise, from the date of its organization to
the Closing Date (or if so changed, all necessary actions in connection with
such change have been or are being timely taken in accordance with
Section 5.01(n)). The principal place of business and chief executive office of
the Borrower is located at the address of the Borrower set forth on the
signature pages hereto and has been so from the date of its organization to the
Closing Date.

(ix) Notwithstanding any other provision of this Agreement or any other
Transaction Document, the representations contained in this Section 4.01(u)
shall be continuing and remain in full force and effect.

(v) Separate Existence. The Borrower is operated as an entity with assets and
liabilities distinct from those of the Originators, the Sellers, the Parent
Guarantor and any Affiliates thereof (other than the Borrower), and the Borrower
hereby acknowledges that the Agents and the Lenders are entering into the
transactions contemplated by this Agreement in reliance upon the Borrower’s
identity as a separate legal entity from the Originators and from each such
other Affiliate of the Originators. The Borrower is in compliance with
Section 5.01(t).

(w) No debt, etc. Since the date of its organization, the Borrower has not
engaged in any activity other than that contemplated by the Transaction
Documents or entered into any commitment or incurred any Indebtedness, other
than the Subordinated Note and other Indebtedness pursuant to, or as permitted
under, the Transaction Documents. The Borrower has no Subsidiaries.

(x) Anti-Terrorism Law. (i) Neither the Borrower nor any Company Party is in
violation of any legal requirement relating to any laws with respect to
terrorism or money laundering (“Anti-Terrorism Laws”), including Executive Order
No. 13224 on Terrorist Financing effective September 24, 2001 (the “Executive
Order”) and the Patriot Act. Neither the Borrower nor any Company Party and, to
the knowledge of the Borrower, no agent of the Borrower or any Company Party
acting on behalf of the Borrower or any Company Party, as the case may be, is
any of the following:

(A) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(B) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(C) a Person with which any Secured Party is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

 

-23-



--------------------------------------------------------------------------------

(D) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(E) a Person that is named as a “specially designated national and blocked
person” on the most current list published by OFAC at its official website or
any replacement website or other replacement official publication of such list.

(ii) Neither the Borrower nor any Company Party and, to the knowledge of the
Borrower, no agent of the Borrower or any Company Party acting on behalf of the
Borrower or any of its respective Subsidiaries, as the case may be, (x) conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of a Person described in clause (A) above,
(y) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or (z) engages
in or conspires to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Anti-Terrorism Law.

SECTION 4.02. Representations and Warranties of Servicer. The Servicer hereby
represents and warrants to the Borrower, each Lender, each Facility Agent and
the Administrative Agent on and as of the date hereof and on and as of the date
of each Advance that:

(a) Organization; Power. The Servicer (i) is a corporation organized and validly
existing under the laws of its jurisdiction of incorporation indicated at the
beginning of this Agreement; (ii) is duly qualified to do business, and, to the
extent applicable, is in good standing, in every jurisdiction where the nature
of its business requires it to be so qualified, except to the extent that any
failure to be so qualified or in good standing could not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect; and
(iii) has the requisite organizational power and authority and the legal right
to own, sell, assign, transfer or encumber and operate its properties, to lease
the property it operates under lease, and to conduct its business, in each case,
as now, heretofore and proposed to be conducted.

(b) Authorization; No Conflict. The execution, delivery and performance by the
Servicer of the Transaction Documents to which it is or is to be a party and the
other documents to be delivered by the Servicer thereunder, and the transactions
contemplated hereby and thereby are within its corporate powers, have been duly
authorized by all necessary or proper corporate action, do not (i) contravene
its articles of incorporation or by-laws, (ii) violate any applicable Law or
(iii) breach or result in a default under, or result in the acceleration of (or
entitle any party to accelerate) the maturity of any of its obligations under,
or result in or require the creation of any Lien upon any of its property
pursuant to the terms of, any indenture, debenture, contract or any other
agreement or instrument binding on or affecting it or any of its properties,
whether now owned or hereafter acquired, except in each case where such
contravention, violation, breach, default, acceleration or Lien could not
reasonably be expected to have a Material Adverse Effect.

 

-24-



--------------------------------------------------------------------------------

(c) Authorizations and Filings. No authorization, consent, approval, license,
exemption or other action by, and no registration, qualification, designation,
declaration, notice or filing with or to, any Governmental Authority or any
other third party is required for the due execution, delivery or performance by
the Servicer of this Agreement or any other Transaction Document to which it is
or is to be a party or for the consummation of the transactions hereunder and
thereunder, except for such authorizations, consents, approvals, licenses,
exemptions, actions, registrations, qualifications, designations, declarations,
notices and filings that have been duly obtained, taken, given or made and are
in full force and effect or that if not duly obtained, taken, given or made or
not in full force and effect could not reasonably be expected to have a Material
Adverse Effect.

(d) Execution and Binding Effect. This Agreement has been, and each other
Transaction Document to which the Servicer is a party when delivered will have
been, duly executed and delivered by the Servicer. This Agreement is, and the
other Transaction Documents to which the Servicer is or will be a party when
delivered hereunder will be, the legal, valid and binding obligations of the
Servicer enforceable against the Servicer in accordance with their respective
terms, subject to bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the rights of creditors generally and to general equitable
principles (regardless of whether considered in a proceeding in equity or at
law).

(e) Accurate and Complete Disclosure. Each Periodic Report, Borrowing Notice,
financial statement with respect to the Servicer and other report, notice or
statement heretofore furnished or to be furnished at any time by the Servicer to
any Lender or Agent pursuant to the terms of this Agreement or the other
Transaction Documents is and will be accurate in all material respects as of the
date so furnished. All factual information (taken as a whole) furnished by or on
behalf of the Servicer in writing to the Borrower, any Agent or any Lender
(including, without limitation, all factual information contained in the
Transaction Documents) for purposes of or in connection with this Agreement or
the other Transaction Documents or any transaction contemplated herein or
therein is, and all other such factual information (taken as a whole) hereafter
furnished by or on behalf of the Servicer or any other Company Party in writing
to the Borrower, any Agent or any Lender will be, true and accurate in all
material respects on the date as of which such information is dated or certified
and not incomplete by omitting to state any fact necessary to make such
information (taken as a whole) not misleading in any material respect at the
time such information was provided; provided, however, that with respect to
projected financial information and information of a general economic or
industry specific nature, the Servicer represents only that such information has
been prepared in good faith based on assumptions reasonably believed by the
Servicer to be reasonable.

(f) No Proceedings. There is no pending or, to the Servicer’s knowledge,
threatened action or proceeding affecting the Servicer before any Governmental
Authority that purports to affect the legality, validity or enforceability of
any Transaction Document or that could reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

(g) Credit and Collection Policy. The Servicer has complied with the Credit and
Collection Policy in all material respects with respect to each Receivable, and
no amendment or other modification to the Credit and Collection Policy has
occurred except in compliance with the Transaction Documents.

 

-25-



--------------------------------------------------------------------------------

(h) Absence of Servicer Defaults. No Servicer Default or Potential Servicer
Default has occurred and is continuing

(i) Financial Statements. The Servicer has heretofore posted on the website of
the Securities and Exchange Commission (http://www.sec.gov) (i) the consolidated
balance sheet and consolidated statements of income, comprehensive income,
stockholders’ equity and cash flows of the Servicer and its consolidated
subsidiaries as of and for the fiscal year ended December 29, 2012, reported on
by PricewaterhouseCoopers LLP, independent public accountants and (ii) the
consolidated balance sheet and related consolidated statements of income,
comprehensive income, stockholders’ equity and cash flows of the Servicer and
its consolidated subsidiaries as of the end of and for its fiscal quarter ended
April 20, 2013, in each case, certified by a Financial Officer of the Servicer.
All of the foregoing financial statements have been prepared in accordance with
GAAP consistently applied (except, in the case of the aforementioned unaudited
financial statements, for normal year-end audit adjustments and the absence of
footnotes). Since December 29, 2012, there has been no change in the business,
assets, operations or financial condition of the Servicer and its consolidated
subsidiaries taken as a whole has occurred that would constitute a Material
Adverse Effect.

(j) Properties. The Servicer has good and valid title to, or valid leasehold
interests in, all its material properties and assets, except in each case where
the failure to have such good and valid title or such valid leasehold interests
could not reasonably be expected to have a Material Adverse Effect. The Servicer
maintains, with financially sound and reputable insurance companies or through
self-insurance, insurance in such amounts and against such risks and liabilities
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.

(k) Taxes. The Servicer has filed, has caused to be filed or has been included
in, all tax reports and returns, if any, required to be filed by it and has
paid, or caused to be paid, all Taxes and interest and penalties thereon
required to be paid by it, except (i) for such Taxes (A) as are being contested
in good faith by appropriate proceedings and (B) against which adequate GAAP
reserves have been established on the books of the Servicer or one of its
Subsidiaries; or (ii) to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

(l) Compliance with Laws. Subject to the specific representations set forth
herein regarding tax laws and other Laws, it is in compliance in all material
respects with all applicable Laws, except where the failure to comply,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

-26-



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

SECTION 5.01. Affirmative Covenants of the Borrower. In addition to its other
covenants contained herein or made pursuant hereto, the Borrower covenants to
each Lender, each Facility Agent and the Administrative Agent as follows:

(a) Financial and Other Information. The Borrower shall furnish the following to
each Agent (in the case of Facility Agents, for distribution to the Lenders in
its Lender Group):

(i) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the Borrower’s income statement and
balance sheet for such year prepared in accordance with GAAP, certified by a
Financial Officer; and

(ii) promptly upon its receipt thereof from any Originator or any Seller, any
financial statements, notices or any other information delivered to the Borrower
pursuant to Sections 5.01(a), (b), (c), (d) or (e) of the Receivables Sale
Agreement; and

(iii) such other information, documents, records or reports respecting the
Receivables and the Related Security or the condition or operations, financial
or otherwise, of the Borrower as any Agent may from time to time reasonably
request.

(b) Notice of Amortization Event. Promptly upon becoming aware of any
Amortization Event or Potential Amortization Event, the Borrower shall give each
Agent notice thereof, together with a written statement setting forth the
details thereof and any action with respect thereto taken or contemplated to be
taken by the Borrower.

(c) Notice of ERISA Event. Promptly upon becoming aware of any ERISA Event, the
Borrower shall give each Agent notice thereof, together with a written statement
setting forth the details thereof and any action with respect thereto taken or
contemplated to be taken by the Borrower.

(d) Litigation. As soon as possible, and in any event within ten (10) Business
Days of its knowledge thereof, the Borrower shall give each Agent notice of
(i) any litigation, action, suit, arbitration or other proceeding by or before
any court or other Governmental Authority against the Borrower or relating to
the Purchased Assets which, in its reasonable judgment, could have a Material
Adverse Effect and (ii) any material adverse development in any such previously
disclosed litigation.

(e) Notice of Material Adverse Effect. Promptly upon becoming aware thereof, the
Borrower shall give each Agent notice of any the occurrence of any Material
Adverse Effect.

 

-27-



--------------------------------------------------------------------------------

(f) Books and Records. The Borrower shall maintain and implement administrative
and operating procedures (including the ability to recreate, in all material
respects, Records evidencing the Receivables in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information, reasonably necessary or advisable for the collection of all
Receivables (including Records adequate to permit the daily identification of
each Receivable, the dates which payments are due thereon, Related Security and
Collections and adjustments to each existing Receivable).

(g) Due Diligence. From time to time during regular business hours as requested
by Administrative Agent or any Facility Agent upon reasonable prior written
notice (but no more than once per calendar year so long as no Potential
Amortization Event or Amortization Event shall have occurred and be continuing
or unless the results of the immediately prior Due Diligence Audit were
incomplete or not satisfactory to the Administrative Agent or the Majority
Facility Agents or there has been a material change in the servicing software,
systems or procedures or in the Credit and Collection Policy of any Company
Party that would have a material impact on the required Periodic Report), the
Borrower shall permit the Administrative Agent, any Facility Agent, or their
respective agents or representatives, (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of the
Borrower or the agents of the Borrower (including the Servicer) or their
respective Affiliates relating to Receivables and the Related Security and
(ii) to visit the offices and properties of the Borrower or the agents of the
Borrower or their respective Affiliates for the purpose of examining such
materials described in clause (i) above, and to discuss matters relating to
Receivables and the Related Security or the Borrower’s performance hereunder
with any of the officers or employees of the Borrower having knowledge of such
matters or with the Borrower’s independent public accountants (collectively, a
“Due Diligence Audit”). In connection with a Due Diligence Audit, the Borrower,
at its expense, shall permit the Administrative Agent, any Facility Agent or
their respective agents or representatives (who may also render other services
to any Company Party or any of their Affiliates), to review Periodic Reports to
verify amounts reported to underlying accounting records. Such review may
include analysis procedures and verification of sales, dilution, collections,
write-offs, concentrations, and other information included on the Periodic
Reports. Testing may include a review of sample Receivables. Additional testing
procedures may be performed to verify the accuracy of information on selected
Periodic Reports. The Borrower agrees to cooperate and provide all requested
information necessary to perform such due diligence reviews and/or collateral
inspections. Additionally, the Borrower shall permit such testing as may be
required to ensure that it has adhered to all terms and conditions required
under the Transaction Documents. Notwithstanding the foregoing, after the
occurrence and during the continuation of a Potential Amortization Event or
Amortization Event, the Administrative Agent or any Facility Agent shall be
permitted to take the actions described in the preceding sentences of this
Section without being subject to the requirement of providing prior notice. The
Servicer shall reimburse the Administrative Agent and the Facility Agents for
all reasonable fees, costs and expenses incurred by any of them in connection
with the foregoing actions promptly upon receipt of a written invoice therefor.
In addition, the Servicer shall be required to reimburse the Administrative
Agent or any Facility Agent for fees, costs and expenses in connection with an
additional Due Diligence Audit following any material change in the servicing
software, systems or procedures or in the Credit and Collection Policy of any
Company Party that would have a material impact on the required Periodic Report.

 

-28-



--------------------------------------------------------------------------------

(h) Preservation of Legal Existence. The Borrower shall preserve and maintain
its legal existence, rights, franchises and privileges in the jurisdiction of
its organization, and qualify and remain qualified in good standing in each
jurisdiction where the failure to preserve and maintain such qualification could
reasonably be expected to have a Material Adverse Effect.

(i) Compliance with Laws. The Borrower shall comply in all material respects
with all Laws applicable to the Borrower, its business and properties and all
Receivables and Related Security and Collections with respect thereto.

(j) Payment of Taxes and Claims. The Borrower shall pay all Taxes imposed upon
it or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by Law have or may become a Lien upon
any of its properties or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, no such Tax or claim need be
paid (i) if it is being contested in good faith by proper proceedings,
(ii) against which adequate cash reserves have been established and (iii) with
respect to which no Lien or right of demand has arisen or attached to its
property and become enforceable against its other creditors, provided, that the
proceedings referred to in clause (i) above could not subject any Lender or
Agent to any civil or criminal penalty or liability or involve any material risk
of the loss, sale or forfeiture of any property, rights or interests covered
hereunder, or under any Transaction Document.

(k) Enforceability of Obligations. The Borrower shall take such actions as are
reasonable and within its power to ensure that, with respect to each Receivable,
the obligation of any related Obligor to pay the unpaid balance of such
Receivable remains legal, valid, binding and enforceable against such Obligor.

(l) Compliance with Receivables Sale Agreement. The Borrower shall timely and
fully perform and comply in all material respects with all provisions, covenants
and other promises required to be observed by it under the Receivables Sale
Agreement, maintain the Receivables Sale Agreement in full force and effect,
enforce the Receivables Sale Agreement and its rights under the Originator Sale
Agreements in accordance with their respective terms, take all such action to
such end as may be from time to time reasonably requested by the Administrative
Agent or any Facility Agent, and make to any party to the Receivables Sale
Agreement or the Originator Sale Agreements such demands and requests for
information and reports or for action as the Borrower is entitled to make
thereunder and as may be from time to time reasonably requested by the
Administrative Agent or any Facility Agent.

(m) Fulfillment of Obligations. The Borrower shall duly observe and perform, or
cause to be observed or performed, all material obligations and undertakings on
its part to be observed and performed under or in connection with the
Receivables, shall duly observe and perform all material provisions, covenants
and other promises required to be observed by it under the Receivables, shall do
nothing to impair the rights, title and interest of the Agents and the Lenders
in and to the Receivables and shall pay when due any Taxes, including any sales
tax, excise tax, stamp or documentary tax or other similar tax or charge,
payable in connection with

 

-29-



--------------------------------------------------------------------------------

the Receivables and their creation and satisfaction or shall properly contest
the payment of any such Tax in good faith and before a court or administrative
body of appropriate jurisdiction (including, where portions of the Receivables
and Related Security and Collections represent an amount owing in respect of
applicable Laws, remitting when due the amount of Taxes owing in respect
thereof).

(n) Preservation of Lien. The Borrower from time to time will, at the expense of
the Borrower, (i) promptly prepare and deliver, or cause to be prepared and
delivered, all such financing statements, continuation statements, amendments to
financing statements, notices of assignment (acknowledged by the counterparty),
instruments of further assurance and other instruments or documents and
(ii) promptly take such other action as the Administrative Agent may reasonably
request to maintain or preserve the Lien (and the perfection and priority
thereof) of this Agreement or to carry out more effectively the purposes hereof,
preserve and defend title to the Collateral securing the Obligations and the
rights therein of the Administrative Agent and the Secured Parties secured
thereby against the claims of all Persons and parties that are adverse to the
Secured Parties, or enable the Administrative Agent to exercise and enforce its
rights and remedies under this Agreement. To the fullest extent permitted by
applicable Law, the Borrower hereby authorizes and irrevocably grants to the
Administrative Agent an irrevocable power of attorney, with full power of
substitution, coupled with an interest, to execute, deliver and file in the name
of the Borrower, or in its own name, such financing statements, continuation
statements and other instruments and documents for filing under the provisions
of the UCC of any applicable jurisdiction and such instruments of transfer and
any notices of assignment and to make such notations on the Records as the
Administrative Agent deems necessary to protect or perfect its interest in the
Collateral.

(o) Financing Statements. The Borrower hereby authorizes the filing of any
financing statements, continuation statements and amendments to financing
statements in any jurisdictions and with any filing office, as the
Administrative Agent may determine are necessary or advisable to perfect (or
maintain) the security interest granted to the Administrative Agent in
connection herewith. Such financing statements may describe the Collateral in
the same manner as described herein or may contain an indication or description
of the Collateral that describes such property in any other manner as the
Administrative Agent may determine is necessary, advisable or prudent to ensure
the perfection of the security interest in the Collateral granted to the
Administrative Agent in connection herewith, and the Borrower hereby authorizes
the filing of financing statements, continuation statements and amendments to
financing statements describing the collateral covered thereby as “all of
debtor’s personal property and assets” or words to that effect. For purposes of
such filings, the Borrower agrees to furnish any information reasonably
available to it and reasonably requested by the Administrative Agent promptly
upon request by the Administrative Agent. Notwithstanding anything herein to the
contrary, the Administrative Agent shall be under no obligation to file and
prepare financing statements or continuation statements or to take any action or
to execute any further documents or instruments in order to create, preserve or
perfect the security interests granted hereunder, such obligation being solely
the obligation of the Borrower.

(p) Exercise of Remedies. The Borrower agrees to use its commercially reasonable
efforts to assist and aid the Administrative Agent to obtain as soon as
practicable upon the request of the Administrative Agent any necessary approvals
or consents of any Governmental Authority or any other Person for the exercise
of any remedies, voting or consensual rights or attorney-in-fact powers set
forth in this Agreement.

 

-30-



--------------------------------------------------------------------------------

(q) Delivery of Instruments. As to all instruments, securities, chattel paper
and documents constituting part of the Collateral, if any, and except for any
such instruments, securities, chattel paper or documents representing ordinary
course collections delivered in accordance with the Transaction Documents, upon
the request of the Administrative Agent, the Borrower will deliver, or cause the
Servicer to deliver, to the Administrative Agent the originals of any such
instruments, securities, chattel paper and documents constituting Collateral in
the possession of the Borrower, the Servicer, together with any endorsements
reasonably requested by the Administrative Agent.

(r) Performance and Compliance with Contracts and Credit and Collection Policy.
At its expense, the Borrower shall timely and fully (i) perform, or cause to be
performed, and comply in all material respects with, or cause to be complied
with in all material respects, all provisions, covenants and other promises
required to be observed by it under the Contracts related to the Receivables,
and timely and fully comply with the Credit and Collection Policy in regard to
such Receivables and the related Contracts and (ii) enforce such Related
Security as reasonably requested by the Administrative Agent.

(s) Deposits to Lock-Box Accounts. The Borrower shall instruct, or cause to be
instructed, all Obligors to make payments in respect of Receivables to a
Lock-Box or to a Collection Account, and, if the Borrower, an Originator, a
Seller or the Servicer shall otherwise receive any Collections (including,
without limitation, any Collections deemed to have been received by a Seller
pursuant to Section 2.03 of the Receivables Sale Agreement), segregate and hold
in trust such Collections and deposit such Collections directly to any Lock-Box
within two Business Days following its receipt thereof. The Borrower shall
instruct, or cause to be instructed, all banks maintaining Collection Accounts
to transfer all amounts deposited therein within one Business Day following
receipt thereof to the Concentration Account.

(t) Maintenance of Separate Existence. The Borrower shall do all things
necessary to maintain its legal existence separate and apart from any
Originator, any Seller, the Parent Guarantor and all other Affiliates of the
Borrower, including, without limitation,

(i) maintaining its own books, records, accounts and bank accounts separate from
those of any such Affiliates;

(ii) at all times holding itself out to the public and all other Persons as a
legal entity separate and distinct from such Affiliates;

(iii) having a board of managers separate from such Affiliates;

(iv) filing its own tax returns as may be required under applicable tax law (or
authorizing Flowers to file on its behalf and as its agent such tax returns and
reports) and settling any tax controversies with the appropriate taxing
authorities; and make any elections required or allowed under such applicable
tax law; and paying (or having Flowers pay on its behalf and as its agent) any
taxes so required to be paid under applicable law, provided that the Borrower
shall reimburse Flowers for any amounts paid on the Borrower’s behalf and as its
agent;

 

-31-



--------------------------------------------------------------------------------

(v) conducting its business in its own name and strictly complying with all
organizational formalities to maintain its separate existence;

(vi) maintaining financial statements, books and records separate from those of
any of such Affiliates; provided, however, the Borrower’s assets and liabilities
may be included in a consolidated financial statement of its Affiliates (x) if
the consolidated financial statement contains a footnote to the effect that the
Borrower’s assets are owned by the Borrower and that they are being included on
the financial statements of its Affiliates and (y) its assets and liabilities
are listed on the Borrower’s own balance sheet; provided, however, that this
restriction shall not preclude any Person from listing its ownership interests
in the Borrower as an asset on the Person’s financial statements;

(vii) using commercially reasonable efforts to take such actions as are
necessary to ensure that no such Affiliate will be, nor will hold itself out to
be, responsible for the debts of the Borrower or the decisions or actions in
respect of the daily business and affairs of the Borrower, immediately correct
any known misrepresentation with respect to the foregoing, and not operate or
purport to operate as an integrated single economic unit with respect to each
other or in their dealings with any other entity;

(viii) paying its own liabilities only out of its own funds;

(ix) maintaining an arm’s length relationship with such Affiliates (it being
agreed that the transactions contemplated herein and in the other Transaction
Documents are arms-length among the Company Parties);

(x) paying the salaries of its own employees, if any;

(xi) maintaining a separate office and allocating fairly and reasonably any
overhead for shared office space or shared telephone or fax lines;

(xii) correcting any known misunderstanding regarding its separate identity;

(xiii) maintaining adequate capital in light of its contemplated business
operations;

(xiv) causing its board of managers to meet at least annually or act pursuant to
written consent and keep minutes of such meetings and actions and observe all
other Delaware limited liability company formalities;

(xv) causing its mangers, directors, officers, agents and other representatives
to act at all times with respect to the Borrower consistently and in furtherance
of the foregoing and in the best interests of the Borrower;

 

-32-



--------------------------------------------------------------------------------

(xvi) including non-petition language in any agreement between the Borrower and
a creditor, whereby the creditor agrees not to file the Borrower into bankruptcy
and not to join in any bankruptcy filing prior to the end of the period that is
one year and one day after all Obligations are paid in full;

(xvii) ensuring (A) that the Borrower shall at all times have an Independent
Manager; (B) that all company actions, including those relating to (x) the
selection, maintenance or replacement of the Independent Manager, (y) the
dissolution or liquidation of the Borrower or (z) the initiation of,
participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving the Borrower, are duly authorized
by unanimous consent of the Borrower’s managers; (C) that at least one manager
of the Borrower shall at all times be an Independent Manager employed for the
purpose of providing manager services to special purpose entities by a
securitization administration firm reasonably acceptable to the Administrative
Agent (such acceptability to be evidenced in writing signed by the
Administrative Agent); and (D) that none of the Borrower, any of Borrower’s
members or managers or any of their respective Affiliates shall remove any
Independent Manager or replace any Independent Manager except with an
Independent Manager satisfying the criteria set forth in the preceding clause
(C), in each case without the prior written consent of the Administrative Agent,
which consent shall not be unreasonably withheld. The Borrower shall compensate
each Independent Manager in accordance with its agreement with such Independent
Manager (or the company employing such Independent Manager as a part of its
business of supplying manager services to special purpose entities). The limited
liability company agreement of the Borrower shall provide that the members and
managers of the Borrower shall not approve, or take any other action to cause
the filing of, a voluntary bankruptcy petition with respect to the Borrower
unless each Independent Manager shall approve the taking of such action in
writing prior to the taking of such action; and

(xviii) taking such actions as are necessary to ensure that the Independent
Manager shall at no time serve as a trustee in bankruptcy or in any similar
capacity for the Borrower or any Affiliate thereof.

(u) Lockboxes; Collection Accounts; Concentration Account. The Originators and
Borrower have established and will maintain a system of Lockboxes and Collection
Accounts as described in Section 7.10 and as further specified in Schedule II,
into which all Collections shall be deposited. Each Collection Account shall be
or shall have been established in the name of, or transferred to the name of, an
Originator and the funds deposited therein from time to time shall not be
commingled with any funds of any Originator, any Seller or the Servicer or any
Affiliate thereof. The Borrower shall (i) cause, and direct the Servicer to
cause, all Collections on account of the Receivables which are paid
electronically to be wired directly to a Collection Account; (ii) cause, and
direct the Servicer to cause, all Collections on account of the Receivables
which are paid by check to be mailed directly to the related Lockbox and to
deposit such Collections into a Collection Account within one (1) Business Day
of receipt; (iii) not to suffer or permit any funds other than such Collections
(other than collections with respect to accounts receivable that previously were
“Receivables” and that were repurchased by an Originator, a Seller or the
Servicer under the Transaction Documents) to be

 

-33-



--------------------------------------------------------------------------------

mailed to Lockboxes or deposited into Collection Accounts; (iv) until deposited
in a Collection Account, hold in trust for the Administrative Agent for the
benefit of the Secured Parties all Collections received by the Borrower;
(v) make the necessary bookkeeping entries to reflect such Collections on the
Records pertaining to such Receivables; (vi) apply all such Collections as
provided in this Agreement and the other Transaction Documents; (vii) instruct
each bank maintaining a Collection Account to transfer all amounts on deposit
therein on a daily basis to the Concentration Account (either directly or by
transfer through another Collection Account); and (viii) not amend or modify any
term of any Lockbox Agreement, Control Agreement or Bailee and Security
Agreement or the direction as to the disposition of Collections or other amounts
in the Collection Accounts or the Concentration Account without the prior
written consent of the Administrative Agent; provided that such consent for an
amendment or modification of directions as to the disposition of Collections
shall not be required if the effect thereof is to direct the payment thereof to
another Collection Account or Concentration Account which in each case is
subject to a Control Agreement and, if applicable, a Bailee and Security
Agreement. On or prior to the Closing Date and when required by Section 5.02(c),
the Borrower shall enter into, and/or cause the related Originator to enter
into, a Control Agreement with the Administrative Agent or the Servicer and the
bank maintaining each Collection Account and the Concentration Account. On or
prior to the Closing Date and when required by Section 5.02(c), the Borrower
shall enter into, and cause the related Originator to enter into, a Bailee and
Security Agreement with the Administrative Agent with respect each Collection
Account.

SECTION 5.02. Negative Covenants of the Borrower. The Borrower covenants that,
without the prior written consent of the Administrative Agent and Majority
Facility Agents, it will not:

(a) No Rescissions or Modifications. Rescind or cancel any Receivable or modify
any terms or provisions thereof or grant any Dilution Factors to an Obligor,
except in accordance with the Credit and Collection Policy, unless such
Receivable has been deemed collected pursuant to Section 2.03 of the Receivables
Sale Agreement or repurchased pursuant to Section 2.04 thereof.

(b) No Liens. Sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien, other than the Lien in favor
of the Administrative Agent pursuant hereto, on any portion of the Collateral or
any other of its assets, properties or rights, whether now existing or hereafter
arising, or any interest therein. The Borrower shall promptly notify the
Administrative Agent of the existence of any Lien on any portion of the
Collateral or any of its other assets, property or rights (other than the Lien
in favor of the Administrative Agent) and shall defend the right, title and
interest of the Administrative Agent in, to and under such Collateral, assets,
property or rights, against all claims of third parties.

(c) Change in Payments or Deposits of Payments. Add or terminate any bank as a
Lockbox Bank or a bank maintaining a Collection Account or the Concentration
Account or any deposit account as a Collection Account or the Concentration
Account from those listed in Schedule II, change any instructions given to any
bank which in any manner redirects the proceeds of any Collections to any
account which is not a Collection Account subject to Control Agreement and a
Bailee and Security Agreement, in each case, in favor of the Administrative

 

-34-



--------------------------------------------------------------------------------

Agent for the benefit of the Secured Parties, or (except as otherwise provided
in Section 7.10) make any change in the instructions to Obligors regarding
payments to be made to any Lockbox or any Collection Account or the
Concentration Account, unless the Administrative Agent and the Facility Agents
shall have received at least 10 days’ prior written notice of such addition,
termination or change and shall have received (i) with respect to each new
Lockbox, a Lockbox Agreement executed by each applicable Originator, the
Servicer and a Lockbox Bank, (ii) with respect to each new Collection Account or
Concentration Account, a related Control Agreement executed by each applicable
Originator, if any, the Servicer, the Borrower, the related depository
institution and the Administrative Agent and (iii) with respect to each new
Collection Account, a related Bailee and Security Agreement executed by each
applicable Originator, the Borrower and the Administrative Agent.

(d) No Changes. (i) Make any change in the character of its business,
(ii) change its name, jurisdiction of organization or identity, or (iii) change
its company structure in any manner which would make any financing statement or
continuation statement filed in connection with this Agreement or the
transactions contemplated hereby seriously misleading within the meaning of
Section 9-507 of the UCC of any applicable jurisdiction or other applicable
Laws.

(e) Change in Credit and Collection Policy. Make, allow or consent to any change
in the Credit and Collection Policy, if such change could reasonably be expected
to have a Material Adverse Effect; provided, it shall promptly and in no event
later than the end of the calendar month in which any Responsible Officer of the
Borrower obtains knowledge of any material change to the Credit and Collection
Policy, furnish or cause to be furnished to each Agent and Lender a copy
thereof; provided, further, that on each anniversary of the Closing Date it
shall furnish or cause to be furnished to each Agent and Lender a copy of the
Credit and Collection Policy then in effect.

(f) No Indebtedness. Create, incur, assume or suffer to exist any Indebtedness
in excess of $10,000, except any Indebtedness incurred pursuant to this
Agreement or the other Transaction Documents.

(g) No Assignments. Assign or delegate, grant any interest in or permit any Lien
to exist upon any of its rights, obligations or duties under this Agreement.

(h) Consolidations, Mergers and Purchases and Sales of Assets. Be a party to any
merger or consolidation, reorganize, dissolve, wind-up or otherwise terminate
its existence, change its jurisdiction of formation, purchase or otherwise
acquire all or substantially all of the assets or any stock of any class of, or
any partnership or joint venture interest in, any other Person, or, sell,
transfer, convey or lease all or any substantial part of its assets, or sell or
assign with or without recourse any portion of the Collateral or any interest
therein (other than pursuant hereto).

(i) Distributions. Declare or pay, directly or indirectly, any dividend or make
any other distribution (whether in cash or other property) with respect to the
profits, assets or capital of the Borrower or any Person’s interest therein, or
purchase, redeem or otherwise acquire for value any of its capital shares now or
hereafter outstanding, except that so long as no

 

-35-



--------------------------------------------------------------------------------

Amortization Event or Potential Amortization Event has occurred and is
continuing or would result therefrom, the Borrower may declare and pay cash or
stock dividends on its capital shares or make payments on the Subordinated Note
with funds distributed to the Borrower pursuant to the Priority of Payments,
subject to applicable Laws.

(j) Transactions with Affiliate. Engage in any transaction with any Originator,
any Seller or any Affiliate of any Originator or any Seller except pursuant to,
or as contemplated by, this Agreement, or as is necessary to carry out its
obligations hereunder or under the other Transaction Documents.

(k) Receivables Sale Agreement, etc. (i) Cancel or terminate the Receivables
Sale Agreement, or any other Transaction Document or consent to or accept any
cancellation or termination thereof, (ii) amend, supplement or otherwise modify
any term or condition of any of the Receivables Sale Agreement or any other
Transaction Document or give any consent, waiver or approval thereunder,
(iii) waive any default under or breach of any of the Receivables Sale Agreement
or any other Transaction Document or (iv) take any other action under any of the
Receivables Sale Agreement or any other Transaction Document not required by the
terms thereof that could impair the ownership interest of the Borrower granted
thereunder or the Lien of the Administrative Agent, any Facility Agent or any
Lender granted hereunder or thereunder.

(l) Constitutional Documents. Amend, supplement or otherwise modify the
Borrower’s certificate of formation or limited liability company agreement.

(m) True Sale. Account for or treat (whether in the Borrower’s financial
statements or otherwise) the transactions contemplated by the Receivables Sale
Agreement in any manner (including for U.S. federal and state tax and for
accounting purposes) other than as the sale, or absolute assignment, of the
Receivables, Related Security and Collections by the Sellers to the Borrower.

(n) Special Purpose Vehicle.

(i) Engage in any business or transactions, directly or indirectly, other than:

(A) acquiring Receivables and Related Security and Collections pursuant to the
Receivables Sale Agreement;

(B) obtaining Advances hereunder;

(C) entering into, exercising its rights under, performing its obligations under
or enforcing its rights under any Transaction Documents; or

(D) performing any act incidental to or necessary in connection with any of the
above;

(ii) amend its certificate of formation or limited liability company agreement;

 

-36-



--------------------------------------------------------------------------------

(iii) guarantee or become obligated for the debts of any other entity or hold
out its credit or assets as being available to satisfy the obligations of
others;

(iv) make or permit to remain outstanding any loan or advance to, or own or
acquire any stock or securities of, any Person;

(v) engage in any dissolution, liquidation, consolidation, merger, asset sale or
transfer of ownership interests other than such activities as are expressly
permitted pursuant to its limited liability company agreement or the Transaction
Documents;

(vi) buy or hold evidence of indebtedness issued by any other Person (other than
cash or cash equivalents) other than as expressly permitted under the
Transaction Documents;

(vii) own any asset or property other than as contemplated under the Transaction
Documents;

(viii) form, acquire or hold any Subsidiary;

(ix) open or have an interest in any account whatsoever with any bank or other
financial institution save where such account or the Borrower’s interest therein
is immediately pledged in favor of the Administrative Agent;

(x) issue any Equity Interests (other than such membership interests as are
issued as at the Closing Date) or redeem or purchase any of its issued Equity
Interests; or

(xi) commingle its assets with assets of any Affiliate, except as contemplated
under the Transaction Documents.

SECTION 5.03. Affirmative Covenants of Servicer. In addition to its other
covenants contained herein or made pursuant hereto, the Servicer covenants to
each Lender, each Facility Agent and the Administrative Agent as follows:

(a) Systems Failure. It shall promptly notify the Administrative Agent and each
Facility Agent of any material systems failure with respect to its servicing
obligations hereunder and shall advise the Administrative Agent, and each
Facility Agent of the estimated time required to remedy any such material
systems failure and of the estimated date on which Periodic Reports can be
delivered. Until any such material systems failure is remedied, Servicer
(i) will furnish to the Borrower, the Administrative Agent and each Facility
Agent such periodic status reports and other information relating to such
material systems failure as such Financing Party may reasonably request and
(ii) will promptly notify the Borrower, the Administrative Agent and each
Facility Agent if Servicer believes that such material systems failure cannot be
remedied by the estimated date, which notice shall include a description of the
circumstances which gave rise to such delay, the action proposed to be taken in
response thereto, and a revised estimate of the date on which the information
required for Periodic Reports can be delivered. Servicer shall promptly notify
the Borrower, the Administrative Agent and each Facility Agent when any such
material systems failure has been remedied.

 

-37-



--------------------------------------------------------------------------------

(b) Administrative and Operating Procedures. The Servicer shall maintain and
implement, or cause to be maintained and implemented, administrative and
operating procedures adequate to permit the identification of all Receivables
and all Collections and adjustments attributable thereto and shall comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable.

(c) Modification of Systems. The Servicer agrees, promptly after any replacement
or material modification of any material computer, automation or other operating
systems (in respect of hardware or software) used to perform its services as
Servicer, or to make any calculations or reports hereunder or otherwise relating
to the Receivables, to give notice of any such replacement or modification to
the Borrower, the Administrative Agent and each Facility Agent.

(d) Obligor List. The Servicer shall at all times maintain a current list (which
may be stored on digital media) of all Obligors related to the Receivables,
including the name, address and account number of each such Obligor.

(e) Financial and other Information. It shall, unless the affected Financing
Party shall otherwise consent in writing, furnish the following to the Borrower
and each Agent:

(i) within 90 days after the end of each fiscal year of Flowers, the audited
consolidated balance sheets and related consolidated statements of income,
comprehensive income, shareholders’ equity and cash flows of Flowers and its
consolidated subsidiaries as of the end of and for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by PricewaterhouseCoopers LLP or other independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly the financial condition and results of operations of Flowers and
its consolidated subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, provided, that the Servicer shall be deemed to have
delivered the financial statements referred to in this Section 5.03(e)(i) if
such financial statements or other information have been posted on the website
of the Securities and Exchange Commission (http://www.sec.gov) or on the
Servicer’s own website as previously identified to the Borrower, the
Administrative Agent and each Facility Agent;

(ii) within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of Flowers, the consolidated balance sheets and related
consolidated statements of income, comprehensive income, shareholders’ equity
and cash flows of Flowers and its consolidated subsidiaries, in each case, as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year ended with the last day of such quarterly period, setting forth in
each case in comparative form the figures for the corresponding period or
periods of the previous fiscal year, all certified by a Financial Officer of
Flowers as presenting fairly the financial condition and results of operations
of Flowers and its consolidated subsidiaries on a consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence

 

-38-



--------------------------------------------------------------------------------

of footnotes, provided, that the Servicer shall be deemed to have delivered the
financial statements referred to in this Section 5.03(e)(ii) if such financial
statements or other information have been posted on the website of the
Securities and Exchange Commission (http://www.sec.gov) or on the Servicer’s own
website as previously identified to the Borrower, the Administrative Agent and
each Facility Agent; and

(iii) such other information, documents, records or reports respecting the
Receivables and the Related Security or the condition or operations, financial
or otherwise, of it as the Borrower or any Financing Party may from time to time
reasonably request.

(f) Notices of Default. Promptly upon becoming aware of any Servicer Default or
Potential Servicer Default, it shall give the Borrower and each Agent notice
thereof, together with a written statement of a Responsible Officer setting
forth the details thereof and any action with respect thereto taken or
contemplated to be taken by it.

(g) Notice of ERISA Event. Promptly upon becoming aware of any ERISA Event, it
shall give the Borrower and each Agent notice thereof, together with a written
statement setting forth the details thereof and any action with respect thereto
taken or contemplated to be taken by the Servicer.

(h) Litigation. As soon as possible, and in any event within ten (10) Business
Days of its knowledge thereof, it shall give the Borrower and each Agent notice
of (i) any litigation, action, suit, arbitration or other proceeding by or
before any court or other Governmental Authority affecting it or any of its
Subsidiaries that could be reasonably be expected to have a Material Adverse
Effect, (ii) any litigation, action, suit, arbitration or other proceeding by or
before any court or other Governmental Authority relating to the Purchased
Assets which, in its reasonable judgment, could reasonably be expected to have a
Material Adverse Effect, and (iii) any material adverse development in any such
previously disclosed litigation.

(i) Notice of Material Adverse Effect. Promptly upon becoming aware thereof, it
shall give the Borrower and each Agent notice of any event or condition that
could reasonably be expected to have a Material Adverse Effect.

(j) Due Diligence. From time to time during regular business hours as requested
by any Agent upon reasonable prior notice (but no more than once per calendar
year so long as no Potential Amortization Event or Amortization Event shall have
occurred and be continuing or unless the results of the immediately prior
Servicer Diligence Audit were incomplete or not satisfactory to the
Administrative Agent or the Majority Facility Agents or there has been a
material change in the servicing software, systems or procedures or in the
Credit and Collection Policy of any Company Party that would have a material
impact on the required Periodic Report), it shall permit each Agent or its
respective agents or representatives, (A) to examine and make copies of and
abstracts from all Records in the possession or under its control or the control
of its agents or their respective Affiliates relating to Receivables and the
Related Security and (B) to visit its offices and properties and those of its
agents or their respective Affiliates for the purpose of examining such
materials described in clause (A) above, and to

 

-39-



--------------------------------------------------------------------------------

discuss matters relating to Receivables and the Related Security or its
performance hereunder with any of its officers or employees having knowledge of
such matters or with its independent public accountants (collectively, a
“Servicer Diligence Audit”). In connection with a Servicer Diligence Audit, the
Servicer, at its expense, shall permit the Administrative Agent, any Facility
Agent or their respective agents or representatives (who may also render other
services to any Company Party or any of their Affiliates), to review Periodic
Reports to verify amounts reported to underlying accounting records. Such review
may include analysis procedures and verification of sales, dilution,
collections, write-offs, concentrations, and other information included on the
Periodic Reports. Testing may include a review of sample Receivables. Additional
testing procedures may be performed to verify the accuracy of information on
selected Periodic Reports. The Servicer agrees to cooperate and provide all
requested information necessary to perform such due diligence reviews and/or
collateral inspections. Additionally, the Servicer shall permit such testing as
may be required to ensure that it has adhered to all terms and conditions
required under the Transaction Documents. Notwithstanding the foregoing, after
the occurrence and during the continuation of a Potential Amortization Event or
Amortization Event, the Administrative Agent or any Facility Agent shall be
permitted to take the actions described in the preceding sentences of this
Section without being subject to the requirement of providing prior notice. The
Servicer shall reimburse the Administrative Agent and the Facility Agents for
all reasonable fees, costs and expenses incurred by any of them in connection
with the foregoing actions promptly upon receipt of a written invoice therefor.
In addition, the Servicer shall be required to reimburse the Administrative
Agent or any Facility Agent for fees, costs and expenses in connection with an
additional Servicer Diligence Audit following any material change in the
servicing software, systems or procedures or in the Credit and Collection Policy
of the Servicer.

(k) Preservation of Legal Existence. It shall preserve and maintain its legal
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a corporation
in each jurisdiction where the failure to preserve and maintain such
qualification could reasonably be expected to have Material Adverse Effect.

(l) Compliance with Laws. It shall comply in all material respects with all Laws
applicable to it, its business and properties, and all Receivables and Related
Security and Collections with respect thereto.

SECTION 5.04. Negative Covenants of Servicer. The Servicer covenants that,
without the prior written consent of the Administrative Agent and Majority
Facility Agents, it will not:

(a) No Changes. Make, allow or consent to any change in the Credit and
Collection Policy, if such change could reasonably be expected to have a
Material Adverse Effect; provided, it shall promptly and in no event later than
the end of the calendar month in which any Financial Officer of the Servicer
obtains knowledge of any material change to the Credit and Collection Policy,
furnish or cause to be furnished to the Borrower and the Administrative Agent a
copy thereof; provided, further, that on each anniversary of the Closing Date it
shall furnish or cause to be furnished to each Agent and Lender the most
up-to-date copy of the Credit and Collection Policy then in effect.

 

-40-



--------------------------------------------------------------------------------

(b) No Rescissions or Modifications. Rescind or cancel any Receivable or modify
any terms or provisions thereof or grant any Dilution Factors to an Obligor,
except in accordance with the Credit and Collection Policy, unless such
Receivable has been deemed collected pursuant to Section 2.03 of the Receivables
Sale Agreement or repurchased pursuant to Section 2.04 of the Receivables Sale
Agreement.

(c) No Liens. Sell, pledge, assign or transfer to any other Person, or grant,
create, incur, assume or suffer to exist any Lien on any portion of the
Collateral, whether now existing or hereafter arising, or any interest therein,
other than the Lien in favor of the Administrative Agent pursuant hereto. The
Servicer shall promptly notify the Administrative Agent of the existence of any
Lien on any portion of the Collateral (other than the Lien in favor of the
Administrative Agent) and shall defend the right, title and interest of the
Administrative Agent in, to and under such Collateral, against all claims of
third parties.

(d) Consolidations and Mergers. The Servicer shall not, and shall not permit any
of its Subsidiaries to, consolidate or merge with or into any other Person,
except as permitted under Section 9.02 of the Flowers Credit Agreement (as in
effect on the date hereof).

(e) Change in Payments or Deposits of Payments. Add or terminate any bank as a
Lockbox Bank or a bank maintaining a Collection Account or the Concentration
Account or any deposit account as a Collection Account or the Concentration
Account from those listed in Schedule II, change any instructions given to any
bank which in any manner redirects the proceeds of any Collections to any
account which is not a Collection Account or the Concentration Account, in each
case subject to a Control Agreement and, if applicable, a Bailee and Security
Agreement in favor of the Administrative Agent for the benefit of the Secured
Parties, or (except changes in instructions to make payments to another
Collection Account or the Concentration Account that is subject to a Control
Agreement and, if applicable, a Bailee and Security Agreement in favor of the
Administrative Agent for the benefit of the Secured Parties) make any change in
the instructions to Obligors regarding payments to be made to any Lockbox or any
Collection Account or the Concentration Account, unless the Administrative Agent
and the Facility Agents shall have received at least ten (10) days’ prior
written notice of such addition, termination or change and shall have received
(i) with respect to each new Lockbox, a Lockbox Agreement executed with respect
to each new Lockbox, a Lockbox Agreement executed by each applicable Originator,
the Servicer and a Lockbox Bank, (ii) with respect to each new Collection
Account or Concentration Account, a related Control Agreement executed by each
applicable Originator, if any, the Servicer, the Borrower, the related
depository institution and the Administrative Agent and (iii) with respect to
each new Collection Account, a related Bailee and Security Agreement executed by
each applicable Originator, the Borrower and the Administrative Agent.

ARTICLE VI

SECURITY INTEREST

SECTION 6.01. Security for Obligations. This Agreement secures the prompt and
complete payment or performance in full when due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
the payment of amounts that would become due but for the operation of the
automatic stay under Section 362(a)

 

-41-



--------------------------------------------------------------------------------

of the Bankruptcy Code), of all obligations and liabilities of every nature of
the Borrower existing or arising on or after the date hereof to the Secured
Parties, under or in connection with this Agreement and the other Transaction
Documents, whether in respect of principal, interest, fees, expenses or
otherwise (the “Obligations”). The Obligations shall include interest which, but
for the filing of a petition in bankruptcy with respect to the Borrower, would
have accrued on any Obligation, whether or not a claim is allowed against the
Borrower for such interest in the related bankruptcy proceeding.

SECTION 6.02. Grant of Security. In addition, in order to secure and to provide
for the payment and performance of the Obligations, the Borrower hereby assigns,
pledges, transfers and grants to the Administrative Agent, for the benefit of
the Secured Parties, a continuing first priority perfected security interest in,
and a Lien upon, all of the Borrower’s right, title and interest in, to and
under, whether now owned, or hereafter acquired, all accounts, general
intangibles, chattel paper, instruments, documents, money, deposit accounts,
certificates of deposit, goods, letters of credit, letter-of-credit rights,
security entitlements, securities accounts, certificated securities,
uncertificated securities, securities accounts and financial assets credited
thereto and other investment property, supporting obligations and other property
of the Borrower, including the following:

(a) (i) all Receivables, (ii) all Related Security with respect to each such
Receivable, (iii) all Collections with respect thereto, (iv) all cash and
non-cash proceeds of the foregoing, and (v) all Records (including electronic
records) evidencing or relating to the Receivables;

(b) the Receivables Sale Agreement and each other Transaction Document,
including all monies due and to become due to the Borrower under such
Transaction Documents or in connection therewith, whether payable as fees,
expenses, costs, indemnities, damages for breach of any of such Transaction
Documents or otherwise, and all rights, remedies, powers, privileges and claims
of the Borrower under or with respect to such Transaction Documents (whether
arising pursuant to the terms of such Transaction Documents or otherwise
available to the Borrower at Law or in equity), including the rights of the
Borrower to enforce such Transaction Documents and to give or withhold any and
all consents, requests, notices, directions, approvals, extensions or waivers
under or with respect to such Transaction Documents;

(c) the Collection Accounts, the Concentration Account and any bank or other
deposit accounts or securities accounts opened by the Borrower and all monies,
instruments, investment property, and other property carried in or credited to
any such account, and all interest, dividends, earnings, income and other
distributions from time to time received, receivable or otherwise distributed or
distributable thereto or in respect thereof;

(d) the Lockboxes;

(e) all present and future claims, demands, causes and choses in action in
respect of any or all of the foregoing; and

 

-42-



--------------------------------------------------------------------------------

(f) all payments on or under and all proceeds of every kind and nature
whatsoever in respect of any or all of the foregoing, including all cash and
non-cash proceeds, and other property consisting of, arising from or relating to
all or any part of any of the foregoing.

The foregoing property in which a security interest is purported to be granted
hereby is collectively referred to herein as the “Collateral”. The
Administrative Agent hereby acknowledges and accepts the grant of the security
interest hereunder.

SECTION 6.03. Administrative Agent Appointment as Attorney-in-Fact. The Borrower
hereby irrevocably appoints the Administrative Agent as the Borrower’s
attorney-in-fact, with full authority in the place and stead of the Borrower and
in the name of the Borrower or otherwise, from time to time from and after the
occurrence and during the continuation of an Amortization Event, at the written
direction of the Majority Facility Agents, to take any action, to execute any
instruments and to exercise any rights, privileges, options, elections or powers
of the Borrower pertaining or relating to the Collateral which the Majority
Facility Agents may deem necessary or desirable to preserve and enforce its
security interest in the Collateral and otherwise to accomplish the purposes of
this Agreement, including:

(a) to receive, endorse, assign and/or deliver any and all notes, acceptances,
checks, drafts, money orders or other evidences of payment relating to the
Collateral or any part thereof;

(b) to demand, collect, receive payment of, give receipt for and give discharges
and releases of all or any of the Collateral;

(c) to commence and prosecute any and all suits, actions or proceedings at Law
or in equity in any court of competent jurisdiction to collect or otherwise
realize on all or any of the Collateral or to enforce any rights in respect of
any Collateral;

(d) to settle, compromise, compound, adjust or defend any actions, suits or
proceedings relating to all or any of the Collateral;

(e) to notify, or to require the Borrower to notify, parties holding Collateral
in accordance with the Administrative Agent’s instructions; and

(f) to use, sell, assign, transfer, pledge, make any agreement with respect to
or otherwise deal with all or any of the Collateral, and to do all other acts
and things necessary to carry out the purposes of this Agreement, as fully and
completely as though the Administrative Agent were the absolute owner of the
Collateral for all purposes;

provided, however, that nothing herein contained shall be construed as requiring
or obligating the Administrative Agent to make any commitment or to make any
inquiry as to the nature or sufficiency of any payment received by the
Administrative Agent, or to present or file any claim or notice, or to take any
action with respect to the Collateral or any part thereof or the moneys due or
to become due in respect thereof or any property covered thereby, and no action
taken or omitted to be taken by the Administrative Agent with respect to the
Collateral or any part thereof shall give rise to any defense, counterclaim or
offset in favor of the Borrower or to any claim or action against the
Administrative Agent.

 

-43-



--------------------------------------------------------------------------------

The Administrative Agent shall not take any such action, execute any such
instrument, exercise any such rights, privileges, options, elections or powers
or sell or otherwise realize upon any of the Collateral, as hereinafter
authorized, except as directed in writing by the Majority Facility Agents and,
in the absence of any such written direction, the Administrative Agent shall not
be responsible for any failure to do so or delay in so doing. The Administrative
Agent shall have no obligation or liability in respect of the filing, refiling,
rerecording or monitoring the status of any financing or continuation statements
or any other similar documentation relating to the perfection of the security
interest granted in the Collateral. All authorizations and agencies contained in
this Agreement with respect to the Collateral are by way of security and
irrevocable and are powers coupled with an interest.

SECTION 6.04. Administrative Agent May Perform. If the Borrower fails to perform
any agreement contained in this Agreement, the Administrative Agent, at the
written direction of the Majority Facility Agents, may (but shall not be
obligated to) itself perform, or cause performance of, such agreement. The
Borrower shall reimburse the Administrative Agent on demand for any amounts paid
or any expenses incurred by the Administrative Agent in connection therewith.

SECTION 6.05. Realization upon Collateral, etc.

(a) From and after the occurrence of an Event of Default, the Administrative
Agent may, and at the direction of the Majority Facility Agents shall, give
notice to the Obligors of the interest of the Administrative Agent and the other
Secured Parties.

(b) If any Amortization Event shall have occurred and be continuing, the
Administrative Agent may, and at the direction of the Majority Facility Agents
shall, give notice of sole control or any other instruction or entitlement order
under any Control Agreement.

(c) If any Event of Default shall have occurred and be continuing, the
Administrative Agent may, and at the direction of the Majority Facility Agents
shall, exercise in respect of the Collateral, in addition to all other rights
and remedies provided for herein or otherwise available to it at law or in
equity, all the rights and remedies of the Administrative Agent on default under
the UCC as in effect in the applicable jurisdiction (whether or not the UCC
applies to the affected Collateral) to collect, enforce or satisfy any
Obligations then owing, whether by acceleration or otherwise, including without
limitation, without notice except as specified below or under applicable law, to
sell, assign, lease, license (on an exclusive or nonexclusive basis) or
otherwise dispose of the Collateral or any part thereof in one or more parcels
at public or private sale, at any of the Administrative Agent’s offices or
elsewhere, for cash, on credit or for future delivery, at such time or times and
at such price or prices and upon such other terms as the Administrative Agent
may deem commercially reasonable.

(d) The Administrative Agent or any Secured Party may be the purchaser of any or
all of the Collateral at any public or private sale in accordance with and
subject to the UCC, and the Administrative Agent, as agent for and
representative of the Secured Parties, shall

 

-44-



--------------------------------------------------------------------------------

be entitled, for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral sold at any such sale
made in accordance with the UCC, to use and apply any of the Obligations as a
credit on account of the purchase price for any Collateral payable by the
Administrative Agent at such sale. Each purchaser at any such sale shall hold
the property sold absolutely free from any claim or right on the part of the
Borrower, and the Borrower hereby waives (to the extent permitted by applicable
Law) all rights of redemption, stay and/or appraisal which it now has or may at
any time in the future have under any rule of Law or statute now existing or
hereafter enacted. The Administrative Agent may sell the Collateral without
giving any warranties as to the Collateral and may specifically disclaim or
modify any warranties of title or the like, and this procedure will not be
considered to adversely affect the commercial reasonableness of any sale of the
Collateral. The Borrower agrees that, to the extent notice of sale shall be
required by law, at least ten (10) days’ notice to the Borrower of the time and
place of any public sale or the time after which any private sale is to be made
shall constitute reasonable notification. The Administrative Agent shall not be
obligated to make any sale of Collateral regardless of notice of sale having
been given. The Administrative Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned. The Borrower agrees that it would not be commercially unreasonable
for the Administrative Agent to dispose of the Collateral or any portion thereof
by using internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets; provided, however, that the
Administrative Agent shall have made commercially reasonable efforts to ensure
that any such Internet site that it utilizes is a secure reputable platform by
which to dispose of the Collateral. The Borrower hereby waives any claims
against the Administrative Agent arising by reason of the fact that the price at
which any Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale, even if the
Administrative Agent accepts the first offer received and does not offer such
Collateral to more than one offeree. The Borrower further agrees that a breach
of any of the covenants contained in this Section will cause irreparable injury
to the Administrative Agent and the Secured Parties, that neither the
Administrative Agent nor any of the Secured Parties have any adequate remedy at
Law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section shall be specifically enforceable against the
Borrower, and the Borrower hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense of payment or that no Amortization Event has occurred and is continuing.
Nothing in this Section shall in any way alter the rights of the Administrative
Agent hereunder.

SECTION 6.06. Application of Proceeds. The Administrative Agent shall, at the
written direction of Majority Facility Agents, apply the net proceeds of any
realization on the whole or any part of the Collateral pursuant to Section 6.05
(after deducting all reasonable out-of-pocket costs and expenses incurred by it
therein or in connection therewith, or incidental to the care or safekeeping of
any such Collateral, or arising from the exercise of rights of the
Administrative Agent with respect to the Collateral, including reasonable
attorney’s fees and expenses) as if such proceeds were Available Collections
pursuant to Section 2.12(c). Subject to Section 10.20, the Borrower shall remain
liable for any deficiency if the proceeds of any sale or other disposition of
the Collateral are insufficient to pay the Obligations in full.

 

-45-



--------------------------------------------------------------------------------

SECTION 6.07. Limitation on Administrative Agent’s Duty in Respect of
Collateral. Except as set forth in this Agreement and beyond the exercise of
reasonable care in the custody thereof and the accounting for moneys actually
received by it hereunder, the Administrative Agent shall not have any duty as to
any Collateral in its possession or control or in possession or control of any
agent or nominee of it or any income thereon or as to the preservation of rights
against prior parties or any other rights pertaining thereto. The Administrative
Agent shall be deemed to have exercised reasonable care in the custody of the
Collateral in its possession if the Collateral is accorded treatment
substantially equal to that which it accords its own property. Neither the
Administrative Agent nor any of its directors, officers, employees or agents
shall be liable for failure to demand, collect or realize upon all or any part
of the Collateral or for any delay in doing so or shall be under any obligation
to sell or otherwise dispose of any Collateral upon the request of the Borrower
or otherwise.

The Administrative Agent shall not be responsible for the existence, genuineness
or value of any of the Collateral or for the validity, perfection, priority or
enforceability of the security interests in any of the Collateral, whether
impaired by operation of law or by reason of any action or omission to act on
its part hereunder for the validity or sufficiency of the title of the Borrower
to the Collateral, for insuring the Collateral or for the payment of Taxes,
charges, assessments or Liens upon the Collateral or otherwise as to the
maintenance of the Collateral, except to the extent such foregoing actions or
omissions constitute gross negligence, bad faith or willful misconduct on the
part of the Administrative Agent.

SECTION 6.08. Waiver of Stays, Etc. To the full extent that the Borrower may
lawfully so agree, the Borrower agrees that it will not at any time plead, claim
or take the benefit of any appraisement, valuation, stay, extension, moratorium
or redemption Law now or hereafter in force to prevent or delay the enforcement
of this Agreement or the absolute sale of any portion of or all of the
Collateral or the possession thereof by any purchaser at any sale under this
Agreement, and the Borrower, for itself and all who may claim under the
Borrower, as far as the Borrower now or hereafter lawfully may do so, hereby
waives the benefit of all such Laws.

SECTION 6.09. Continuing Security Interest. This Agreement shall create a
continuing security interest in the Collateral and shall (a) remain in full
force and effect until the payment in full of the Obligations and the
cancellation or termination of the Commitments, (b) be binding upon the Borrower
and its successors and assigns and (c) inure to the benefit of the
Administrative Agent, the Secured Parties and their respective successors,
transferees and assigns. Without limiting the generality of the foregoing, if
any Secured Party assigns or otherwise transfers any Obligations held by it to
any other Person in accordance with the applicable provisions of the Transaction
Documents, such other Person shall thereupon become vested with all the benefits
in respect thereof granted to the transferor Secured Party or otherwise as a
Secured Party to the extent provided herein. Upon the payment and performance in
full of all Obligations and the cancellation or termination of the Commitments,
the security interest granted hereby shall automatically terminate hereunder.
Upon any such termination the Administrative Agent shall, at the Borrower’s
expense, execute and deliver to the Borrower or otherwise authorize the filing
of such documents as the Borrower shall reasonably request, including financing
statement amendments and notices to the securities intermediaries and depositary
or lockbox banks, to evidence such termination.

 

-46-



--------------------------------------------------------------------------------

SECTION 6.10. Security Interest Absolute. All rights of Administrative Agent
hereunder, the grant of a security interest in the Collateral and all
obligations of the Borrower hereunder, shall be absolute and unconditional
irrespective of:

(i) any claim as to the validity, regularity or enforceability of this
Agreement, any other Transaction Document, any agreement with respect to any of
the Obligations or any other agreement or instrument relating to any of the
foregoing;

(ii) any change in the time, manner or place of payment of, or in any other term
of, all of or any of the Obligations, or any other amendment or waiver of or any
consent to any departure from this Agreement, any other Transaction Document or
any other agreement or instrument relating to any of the foregoing;

(iii) any change in the Laws of any jurisdiction;

(iv) the occurrence of any Amortization Event;

(v) any exchange, release or non-perfection of Administrative Agent’s security
interest in any other Collateral, or any release or amendment or waiver of or
consent to or departure from any guaranty, for all or any of the Obligations; or

(vi) any other circumstance that might otherwise constitute a defense available
to, or a discharge of, the Borrower in respect of the Obligations or in respect
of this Agreement (other than the indefeasible payment in full of all
Obligations).

ARTICLE VII

SERVICING

SECTION 7.01. Acceptance of Appointment and Other Matters Relating to Servicer.

(a) Flowers agrees to act, and is hereby appointed by Administrative Agent to
act, subject to the terms hereof, as the Servicer for the Receivables under this
Agreement. The Servicer shall collect payments due under the Receivables in
accordance with the standards that would be employed by the Servicer in
servicing comparable receivables for its own account and comparable to the
Receivables and in accordance with the Credit and Collection Policy and shall
have full power and authority, acting alone or through any party properly
designated by it hereunder, to do any and all things in connection with such
servicing and administration which it may deem necessary or desirable.

(b) Without limiting the generality of the foregoing and subject to the
provisions of the Priority of Payments and of Section 7.10, the Servicer is
hereby authorized and empowered to (i) receive and hold in trust for the
Borrower and its assigns, Collections received from the Receivables and
(ii) execute and deliver, on behalf of the Borrower, any and all instruments of
satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Receivables permitted
under and in compliance with applicable Law. To the extent Collections are
transferred to or otherwise received by the Servicer, the Servicer shall, and is
hereby authorized and empowered to, transfer or cause to be

 

-47-



--------------------------------------------------------------------------------

transferred, all such Collections to the related Collection Account and/or the
Concentration Account or, if specified in this Agreement, to an account
designated by the Administrative Agent, as soon as practicable, but in no event
later than two Business Days after initial receipt thereof, in each case to be
allocated and distributed as provided in this Agreement.

SECTION 7.02. Subservicers. The Servicer may, at any time with notice to the
Facility Agents, the Administrative Agent and the Borrower but without consent,
appoint one or more of the Originators to act, subject to the terms hereof, as
the subservicer for the Receivables sold by such Originator to the Sellers;
provided that no such delegation shall relieve the Servicer of its
responsibility with respect to such duties and the Servicer shall remain
obligated and liable to the Lenders, the Facility Agents, the Administrative
Agent and the Borrower for its duties hereunder as if the Servicer alone were
performing such duties.

SECTION 7.03. Maintenance of Information and Computer Records. The Servicer will
hold in trust and keep safely for the Borrower and the Administrative Agent all
evidence of the right, title and interest of the Borrower and the Administrative
Agent in and to the Receivables, and will cause each Subservicer to hold in
trust and keep safely for the Borrower and the Administrative Agent all evidence
of the right, title and interest of the Borrower and the Administrative Agent in
and to the Receivables. The Servicer will, and will cause each Subservicer to,
on each date on which Receivables arise, place an appropriate code or notation
in its computer Records to indicate the ownership of the Borrower in each and
every such Receivable.

SECTION 7.04. Protection of the Interests of the Borrower.

(a) The Servicer will, or will cause the respective Subservicer or Originator
to, from time to time and at the Servicer’s sole expense, do and perform any and
all acts and execute any and all documents (including the obtaining of
additional search reports, the delivery of further opinions of counsel, the
authorization, amendment or supplementation of any financing statements,
continuation statements and other instruments and documents for filing under the
provisions of the UCC of any applicable jurisdiction, the execution, amendment
or supplementation of any instrument of transfer and any notices of assignment
(acknowledged by the counterparty) and the making of notations on the Records of
the respective Originator and Subservicer) as may be necessary or may be
reasonably requested by the Borrower or the Administrative Agent in order to
effect the purposes of this Agreement, the Receivables Sale Agreement, the
Originator Sale Agreements and the other Transaction Documents and to protect or
perfect the ownership interest and the Lien, as applicable, of the Borrower and
the Administrative Agent in the Receivables (other than a Receivable which has
been deemed collected pursuant to Section 2.03 of the Receivables Sale Agreement
or repurchased pursuant to Section 2.04 of the Receivables Sale Agreement),
together with Related Security and all Collections with respect thereto, against
all Persons whomsoever or to enable the Borrower or the Administrative Agent to
exercise or enforce any of its respective rights hereunder or under the
Receivable Sale Agreement or the other Transaction Documents.

(b) The Administrative Agent shall have the right to do all such acts and things
as it may deem necessary to protect the interests of the Lenders, including
confirmation and verification of the existence, amount and status of the
Receivables.

 

-48-



--------------------------------------------------------------------------------

SECTION 7.05. Maintenance of Writings and Records. The Servicer will at all
times until completion of a Complete Servicing Transfer keep or cause to be kept
at its chief executive office or at an office designated by it in advance to the
Borrower and the Administrative Agent, each writing or Record which evidences,
and which is necessary or desirable to establish or protect, including such
books of account and other Records as will enable the Borrower and the
Administrative Agent or their designees to determine at any time the status of
each applicable Receivable. The Servicer shall, at its own expense, prepare and
maintain such Records in electronically-readable form in such format as the
Servicer customarily maintains its records; provided, however, that upon a
Complete Servicing Transfer, the replaced Servicer shall within ten
(10) Business Days of such Complete Servicing Transfer prepare such Records in
such format as may be required to permit or facilitate the transfer of such
Records to the successor Servicer.

SECTION 7.06. Information. The Servicer will furnish to the Borrower and the
Administrative Agent such information with respect to the Receivables (including
but not limited to the applicable Originator’s standards and procedures for
selling goods or services on credit) as the Borrower or the Administrative Agent
may reasonably request.

SECTION 7.07. Performance of Undertakings Under the Receivables. The Servicer
will at all times observe and perform, or cause to be observed and performed,
all material obligations and undertakings to the Obligors arising in connection
with each applicable Receivable and will not take any action or cause any action
to be taken to impair the ownership rights of the Borrower or the Lien of
Administrative Agent in the Receivables.

SECTION 7.08. Administration and Collections.

(a) General. Until a Complete Servicing Transfer shall have occurred with
respect to it, the Servicer will be responsible for the administration,
servicing and collection of the Receivables.

(b) Administration. The Servicer shall, to the full extent permitted by Law,
have the power and authority, on behalf of the Borrower and the Administrative
Agent, to take such action in respect of any applicable Receivable as the
Servicer may deem advisable, including the resale of any repossessed, returned
or rejected goods; provided, however, that the Servicer shall not, under any
circumstances, compromise, rescind, cancel, adjust or modify (including by
extension of time for payment or granting any discounts, allowances or credits)
the principal amount of any Receivable (other than a Receivable which has been
deemed collected pursuant to Section 2.03 of the Receivable Sale Agreement or
repurchased pursuant to Section 2.04 of the Receivable Sale Agreement), except
in accordance with the Credit and Collection Policy or otherwise with the prior
written consent of the Administrative Agent.

(c) Enforcement Proceedings. In the event of a default under any Receivable
before an Amortization Event, the Servicer shall, at its sole expense, to the
full extent permitted by Law, have the power and authority, on behalf of to the
Borrower, to take or cause to be taken any action in respect of any Receivable
as the Servicer may deem advisable; provided, however, that the Servicer shall
not take any enforcement action (judicial or otherwise) with respect to such
Receivable (other than a Receivable which has been deemed collected pursuant to

 

-49-



--------------------------------------------------------------------------------

Section 2.03 of the Receivable Sale Agreement or repurchased pursuant to
Section 2.04 of the Receivable Sale Agreement), except in accordance with the
Credit and Collection Policy or otherwise with the written consent of the
Administrative Agent. The Servicer will apply or will cause to be applied at all
times the same standards and follow the same procedures with respect to deciding
to commence, and in prosecuting, litigation on such Receivable as is applied and
followed as though such Receivables had not been sold to the Borrower hereunder.
In no event shall the Servicer be entitled to make or authorize any Person to
make the Borrower or any assignee of the Borrower a party to any litigation
without the express prior written consent of the Borrower and the Administrative
Agent.

(d) Rights of the Administrative Agent. If at any time an Event of Default shall
have occurred and be continuing, the Administrative Agent may, but shall have no
obligation to, take any action or commence any proceeding to realize upon any
Receivable, including, but not limited to, delivery to an Obligor of notice of
the interests of the Administrative Agent in the Receivables, any such action or
commencement of proceeding to be at the sole expense of the Servicer.

(e) Servicing Compensation. The compensation payable to the Servicer for each
Fiscal Period (the amount of such compensation for any Fiscal Period, the
“Servicing Fee” with respect thereto) for performing its obligations hereunder
shall be equal to amount obtained by dividing (A) the product of (i) the
Servicing Fee Rate, (ii) the daily average aggregate outstanding balances of the
Receivables owned by the Borrower during such Fiscal Period and (iii) the number
of days in such Fiscal Period by (B) 360. Subject to Section 7.09(a) and (b),
such compensation for each Fiscal Period shall be paid to the Servicer in
arrears on each Settlement Date in accordance with, and subject to, the Priority
of Payments.

SECTION 7.09. Complete Servicing Transfer.

(a) General. If at any time a Servicer Default shall have occurred and be
continuing, the Administrative Agent may by notice in writing to the Borrower,
each Lender, each Seller, and the Servicer terminate the Servicer’s capacity as
Servicer hereunder (any such termination referred to herein as a “Complete
Servicing Transfer”). After a Complete Servicing Transfer, the Administrative
Agent may itself administer, service and collect the related Receivables and/or
perform the functions of the Servicer, and in such event, may retain the
servicing compensation specified in Section 7.08(e) for its own account, in any
manner it sees fit, including by compromise, extension or settlement of such
Receivables. Alternatively, the Administrative Agent may engage affiliated or
unaffiliated contractors to perform all or any part of the administration,
servicing and collection of the Receivables and/or such duties of the Servicer
and require all or a portion of the servicing compensation specified in
Section 7.08(e) to be paid to such contractors in consideration thereof.

(b) Transition. The terminated Servicer, promptly but in no event later than ten
(10) Business Days after receiving a notice pursuant to Section 7.09(a), shall,
at the sole expense of such terminated Servicer, (x) deliver to the
Administrative Agent or its designated agents (i) schedules of each Receivable
indicating as to each such Receivable information as to the related invoice,
Obligor, Outstanding Balance as of such date and the location of the evidences
of such Receivable, together with such other information as the Administrative
Agent

 

-50-



--------------------------------------------------------------------------------

may reasonably request and (ii) all evidence of such Receivables and such other
Records related thereto (including true copies of any computer tapes and data in
computer memories), (y) permit the Administrative Agent access to the premises
of such Servicer, equipment and files and other Records during normal business
hours and (z) take all actions as are necessary to transfer or cause to be
transferred to the Administrative Agent or its designated agent a license or
sublicense (to the extent permissible under the applicable license agreement),
as applicable, of any applicable software that relates to, and is necessary for
the servicing of, such Receivables, in each case as the Administrative Agent may
reasonably deem necessary to enable it to protect and enforce its rights in such
Receivables. After any such delivery, the terminated Servicer will not hold or
retain any executed counterpart or any document evidencing such Receivables
without clearly marking the same to indicate conspicuously that the same is not
the original and that transfer thereof does not transfer any rights against the
related Obligor or any other Person.

(c) Collections. If at any time there shall be a Complete Servicing Transfer,
the terminated Servicer will cause to be transmitted and delivered directly to
the successor Servicer, forthwith upon receipt and in the exact form received,
all Collections (properly endorsed, where required, so that such items may be
collected on behalf of the Administrative Agent) to be allocated and distributed
pursuant to the Priority of Payments. All such Collections consisting of cash
shall not be commingled with other items or monies of the terminated Servicer
for a period longer than one (1) Business Day. If the successor Servicer
receives items or monies that are not payments on account of the Receivables,
such items or monies shall be delivered promptly to the related Originator after
being so identified by such successor Servicer. The Servicer hereby irrevocably
grants the Administrative Agent or each of its designated agents, if any, an
irrevocable power of attorney, with full power of substitution, coupled with an
interest, to take in the name of such terminated Servicer all steps with respect
to any Purchased Asset which the Administrative Agent may deem necessary or
advisable to negotiate or otherwise realize on any right of any kind held or
owned by such Servicer or transmitted to or received by the Administrative
Agent.

(d) Collection and Administration at Expense of the Servicer. The Servicer
agrees that in the event of a Complete Servicing Transfer, it will reimburse the
Administrative Agent for all reasonable out-of-pocket expenses (including
attorneys’ and accountants’ and other third parties’ fees and expenses, expenses
incurred by the Administrative Agent, expenses of litigation or preparation
therefor, and expenses of audits and visits to the offices of the Servicer)
incurred by the Administrative Agent in connection with the transfer of
functions following a Complete Servicing Transfer whenever such expenses are
incurred.

(e) Payments by Obligors. At any time following the occurrence of a Servicer
Default and the occurrence of a Complete Servicing Transfer, the terminated
Servicer shall permit such Persons as the Administrative Agent may designate to
open and inspect all mail, if any, from Obligors received by such terminated
Servicer at any of its offices, and to remove therefrom any and all Collections
or other correspondence from Obligors or such Servicer in respect of
Receivables. All Collections received by the Administrative Agent shall be
applied in accordance with the Priority of Payments. The Administrative Agent
shall be entitled to notify the Obligors of Receivables to make payments
directly to the Administrative Agent of amounts due thereunder at any time and
from time to time following the occurrence of (i) a Servicer Default or (ii) a
Complete Servicing Transfer.

 

-51-



--------------------------------------------------------------------------------

SECTION 7.10. Lockboxes; Collection Accounts; Concentration Account.

(a) Collection Accounts. The Servicer hereby agrees as follows (i) each
Collection Account shall be or shall have been established in the name of, or
transferred to the name of, an Originator and the funds deposited therein from
time to time shall not be commingled with any funds of any Originator or
Subservicer, any Seller, the Servicer or any Affiliate thereof; (ii) the
Concentration Account shall be or shall have been established in the name of the
Borrower and the funds deposited therein from time to time shall not be
commingled with any funds of any Originator or Subservicer, any Seller, the
Servicer or any Affiliate thereof; (iii) the location of each Collection Account
and the Concentration Account shall not be changed without the consent of the
Administrative Agent, which consent shall not be unreasonably withheld, delayed
or conditioned; (iv) to cause all Collections on account of the Receivables
which are paid electronically to be wired directly to a Collection Account;
(v) to cause all Collections on account of the Receivables which are paid by
check to be mailed directly to the related Lockbox and to deposit such
Collections into a Collection Account within one (1) Business Day of receipt;
(vi) not to suffer or permit any funds other than such Collections (other than
collections with respect to accounts receivable that previously were
“Receivables” and that were repurchased under the Transaction Documents) to be
mailed to Lockboxes or deposited into Collection Accounts; (vii) until deposited
in a Collection Account or the Concentration Account, all Collections received
by the Servicer shall be held in trust for the Borrower and its assignees;
(viii) to cause all funds on deposit in the Collection Accounts to be
transferred daily to the Concentration Account (either directly or by transfer
through another Collection Account); (ix) to make the necessary bookkeeping
entries to reflect such Collections on the Records; (x) to apply all such
Collections as provided in this Agreement and the other Transaction Documents;
and (xi) not to amend or modify any term of any Lockbox Agreement, Control
Agreement or Bailee and Security Agreement or the direction as to the
disposition of Collections or other amounts in the Collection Accounts and/or
the Concentration Account without the prior written consent of the
Administrative Agent.

(b) Control Agreements; Bailee and Security Agreements. On or prior to the
Closing Date and when required by Section 5.02(c), the Servicer and the related
Originator or the Borrower, as applicable, shall enter into a Control Agreement
with the Administrative Agent and the bank maintaining each Collection Account
and the Concentration Account. On or prior to the Closing Date and when required
by Section 5.02(c), the Servicer shall cause the related Originator and the
Borrower to enter into a Bailee and Security Agreement with the Administrative
Agent with respect to each Collection Account.

(c) Control of Collection Accounts. After the Control Agreements have been
executed and delivered, the Administrative Agent shall have the right at any
time after an Amortization Event has occurred to assume control over each
Lockbox, each Collection Account and the Concentration Account, and direct the
bank maintaining each Collection Account and the Concentration Account to
transfer the funds in such Collection Account or Concentration Account to an
account designated by the Administrative Agent. The Servicer shall cooperate
fully with the Administrative Agent in effecting any such transfer of control.

 

-52-



--------------------------------------------------------------------------------

(d) Payment Instructions. Upon written request from the Administrative Agent,
the Servicer will deliver to the Administrative Agent a list of all addresses to
which the Servicer has directed Obligors to mail checks representing
Collections.

SECTION 7.11. Servicer Default. A “Servicer Default” shall occur with respect to
the Servicer if one or more of the following events or conditions shall occur
and be continuing:

(a) the Servicer shall fail to remit or fail to cause to be remitted on any day
any Collections required to be remitted hereunder or under any other Transaction
Document on such day and such failure shall continue for one (1) Business Day
after the date on which such amount became due; or

(b) the Servicer shall fail to deposit, or pay or fail to cause to be deposited
or paid when due any other amount due hereunder or under any other Transaction
Document and such failure shall continue for two (2) Business Days after the
date on which such amount became due; or

(c) the Servicer shall fail to deliver any Periodic Report within two
(2) Business Days of the date when due; or

(d) the Servicer shall sell, assign or transfer any Receivable, other than as
permitted by the Transaction Documents, or suffer to exist any Lien on any
Receivable other than the Lien in favor of the Administrative Agent pursuant to
this Agreement or the Receivables Sale Agreement; or

(e) the Servicer shall default or fail in the performance or observance of the
Credit and Collection Policy in any material respect, or the Servicer shall
amend or otherwise modify, or consent to the amendment or other modification of,
the Credit and Collection Policy in violation of this Agreement; or

(f) the Servicer shall default or fail in the performance or observance of any
covenant, agreement or obligation applicable to it contained in Section 5.03(f),
5.03(g), 5.03(h), 5.03(i), 5.03(k) or 5.04(a), 5.04(c), 5.04(d) or 5.04(e)
hereof;

(g) except as otherwise provided in this Section 7.11, the Servicer shall
default or fail in the performance or observance of any other covenant,
agreement or obligation applicable to it contained herein or in the other
Transaction Documents and such default or failure shall continue unremedied for
a period of 30 or more days after the earlier of (i) the day the Servicer has
knowledge of such event or (ii) the day the Servicer receives written notice
from any Agent of the occurrence of such event;

(h) any representation, warranty, certification or statement made by the
Servicer under this Agreement or any other Transaction Document or in any
agreement, certificate, report, appendix, schedule or document furnished by the
Servicer to the Borrower or any Lender or Agent pursuant to or in connection
with this Agreement or any other Transaction Document, including any Periodic
Report, shall prove to have been incorrect in any material respect as of the
time made or deemed made (including by omission of material information
necessary to make such representation, warranty, certification or statement not
misleading); or

 

-53-



--------------------------------------------------------------------------------

(i) an Insolvency Event shall occur with respect to the Servicer, or

(j) the Servicer or any of its Subsidiaries shall default in any payment of any
Indebtedness (other than the Obligations) beyond the period of grace or cure, if
any, provided in the instrument or agreement under which such Indebtedness was
created; or (ii) the Servicer or any of its Subsidiaries shall default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Obligations) or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause (after
giving effect to any grace or cure period, but determined without regard to
whether any notice is required), any such Indebtedness to become due or, in the
case of a Permitted Securitization (as defined in the Flowers Credit Agreement,
as in effect on the date hereof), terminating (except voluntary terminations by
the Company Parties), prior to its stated maturity; or (iii) any Indebtedness
(other than the Obligations) of the Servicer or any of its Subsidiaries shall be
declared to be due and payable, or required to be prepaid (other than (x) by a
regularly scheduled required prepayment or (y) as a mandatory prepayment (unless
such required prepayment or mandatory prepayment results from a default
thereunder or an event of the type that constitutes a Servicer Default)) or, in
the case of a Permitted Securitization, shall be terminated (except voluntary
terminations by the Company Parties), prior to the stated maturity thereof,
provided that it shall not be a Servicer Default under this clause (j) unless
the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) through (iii), inclusive, is at least $75,000,000 or if any such
default shall have been waived in writing by the holder or holders of such
Indebtedness; or

(k) one or more judgments or decrees shall be entered against the Servicer or
any of its respective Subsidiaries involving in the aggregate for the Servicer
and its respective Subsidiaries a liability (not paid or fully covered by a
reputable and solvent insurance company) and such judgments and decrees either
shall be final and non-appealable or shall not be vacated, discharged or stayed
or bonded pending appeal for any period of 60 consecutive days, and the
aggregate amount of all such judgments exceeds $75,000,000; or

(l) the occurrence of a Change of Control; or

(m) this Agreement or any other of the Transaction Documents shall at any time
after the execution and delivery hereof and thereof, cease to be valid and
enforceable in whole or in a material part against the Servicer, or if the
validity or enforceability hereof or thereof shall be contested by the Servicer
or any of its Affiliates; or

(n) the occurrence of an Amortization Event.

 

-54-



--------------------------------------------------------------------------------

SECTION 7.12. Servicer Not to Resign.

(a) Subject to Section 7.12(b), the Servicer shall not resign from the
obligations and duties hereby imposed on it except upon determination that
(i) the performance of its duties hereunder is no longer permissible under
applicable Law and (ii) there is no reasonable action which the Servicer could
take to make the performance of its duties hereunder permissible under
applicable Law. Any such determination permitting the resignation of the
Servicer shall be evidenced by an opinion of counsel to such effect reasonably
acceptable to the Administrative Agent and delivered to the Administrative
Agent. No such resignation shall become effective until the Administrative Agent
or a successor Servicer, as applicable, shall have assumed the responsibilities
and obligations of such Servicer in accordance with Section 7.09.

(b) The Servicer may resign from the obligations and duties imposed on it as
Servicer pursuant to the terms of this Agreement if (i) a successor Servicer
shall have assumed the responsibilities and obligations of Servicer in
accordance with Section 7.09 and (ii) such successor Servicer shall be
acceptable to the Borrower, the Administrative Agent and each Facility Agent in
its sole discretion.

ARTICLE VIII

AMORTIZATION EVENTS; EVENTS OF DEFAULT; CONSEQUENCES

SECTION 8.01. Amortization Events. An “Amortization Event” shall mean the
occurrence and continuance of one or more of the following events or conditions:

(a) the Borrower shall default or fail in the performance or observance of any
covenant, agreement or obligation applicable to it contained herein or in the
other Transaction Documents and such default or failure shall continue
unremedied for a period of 30 or more days after the earlier of (i) the day the
Borrower has knowledge of such event or (ii) the day the Borrower receives
written notice from any Agent of the occurrence of such event; or

(b) any Originator or Seller shall default or fail in the performance or
observance of any covenant, agreement or obligation applicable to it contained
herein or in the other Transaction Documents and such failure shall continue
unremedied for a period of 30 or more days after the earlier of (i) the day such
Originator or Seller has knowledge of such event or (ii) the day such Originator
or Seller receives notice from any Agent of the occurrence of such event; or

(c) any representation, warranty, certification or statement made by the
Borrower or any other Company Party under this Agreement or any other
Transaction Document or in any agreement, certificate, report, appendix,
schedule or document furnished by the Borrower or any other Company Party to any
Lender or Agent pursuant to or in connection with this Agreement or any other
Transaction Document shall prove to have been incorrect in any material respect
as of the time made or deemed made (including by omission of material
information necessary to make such representation, warranty, certification or
statement not misleading); or

(d) (i) the Borrower shall default in any payment of any Indebtedness (other
than the Obligations) beyond the period of grace or cure, if any, provided in
the instrument or agreement under which such Indebtedness was created; (ii) the
Borrower shall default in the observance or performance of any agreement or
condition relating to any Indebtedness (other

 

-55-



--------------------------------------------------------------------------------

than the Obligations) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or holders of such Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (after giving effect to any grace or
cure period, but determined without regard to whether any notice is required),
any such Indebtedness to become due prior to its stated maturity; or (iii) any
Indebtedness (other than the Obligations) of the Borrower shall be declared to
be due and payable, or required to be prepaid (other than (x) by a regularly
scheduled required prepayment or (y) as a mandatory prepayment (unless such
required prepayment or mandatory prepayment results from a default thereunder or
an event of the type that constitutes a Servicer Default)) prior to the stated
maturity thereof; or

(e) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events that have occurred, could reasonably be expected to result in a
Material Adverse Effect or in the imposition of a Lien on any assets of any
Company Party or ERISA Affiliate under Sections 436(f) or 430(k) of the Code or
under Section 4068 of ERISA; or

(f) the occurrence of a Servicer Default; or

(g) the occurrence of a Change of Control; or

(h) the occurrence of an Event of Default.

SECTION 8.02. Events of Default. An “Event of Default” shall mean the occurrence
and continuance of one or more of the following events or conditions:

(a) the Borrower shall fail to make any payment of Interest or Unused Fees
within one (1) Business Day of when due (whether at stated maturity, upon
acceleration or at mandatory prepayment and without giving effect to
availability of funds) or shall fail to deposit or pay or fail to cause to be
deposited or paid within two (2) Business Days of when due any other amount due
under hereunder or under any other Transaction Document; or

(b) any Seller shall fail to deposit or pay or fail to cause to be deposited or
paid within two (2) Business Days of when due any amount due under the
Receivables Sale Agreement or any other Transaction Document to which it is a
party; or

(c) any Originator shall fail to deposit or pay or fail to cause to be deposited
or paid within two (2) Business Days of when due any amount due under any
Originator Sale Agreement or any other Transaction Document to which it is a
party; or

(d) the Borrower shall default or fail in the performance or observance of any
covenant, agreement or obligation applicable to it contained in Section 5.01(b),
5.01(c), 5.01(d), 5.01(e), 5.01(h), 5.01(s), 5.01(t), 5.01(u) or 5.02(b),
5.02(c), 5.02(d), 5.02(e), 5.02(f), 5.02(g), 5.02(h), 5.02(i), 5.02(k), 5.02(l)
or 5.02(m); or

(e) (i) any Seller shall default or fail in the performance or observance of any
covenant, agreement or obligation applicable to it contained in Section 5.01(b),
5.01(c), 5.01(d), 5.01(e), 5.01(h), 5.01(p) or 5.02 of the Receivables Sale
Agreement or (ii) any Originator shall default or fail in the performance or
observance of any covenant, agreement or obligation applicable to it contained
in Section 5.01(b), 5.01(c), 5.01(d), 5.01(e), 5.01(h), 5.01(p) or 5.02 of the
applicable Originator Sale Agreement; or

 

-56-



--------------------------------------------------------------------------------

(f) any representation, warranty, certification or statement made by (i) the
Borrower or the Servicer contained in Section 4.01(a), 4.01(b), 4.01(c),
4.01(d), 4.01(g), 4.01(h), 4.01(p), 4.01(q), 4.01(r), 4.01(s), 4.01(u), 4.01(v),
4.02(a), 4.02(b), 4.02(c), 4.02(d), 4.02(g) or 4.02(h), (ii) any Seller
contained in Section 4.01(a), 4.01(b), 4.01(c), 4.01(d), 4.01(g), 4.01(h),
4.01(l), 4.01(q), 4.01(s) or 4.02 of the Receivables Sale Agreement or (iii) any
Originator in Section 4.01(a), 4.01(b), 4.01(c), 4.01(c), 4.01(d), 4.01(g),
4.01(h), 4.01(k), 4.01(p) or 4.02 of the applicable Originator Sale Agreement
shall prove to have been incorrect in any material respect as of the time made
or deemed made (including by omission of material information necessary to make
such representation, warranty, certification or statement not misleading); or

(g) an Insolvency Event shall occur with respect to the Borrower, the Parent
Guarantor, any Seller or Originator, or

(h) the Parent Guarantor or any of its Subsidiaries shall default in any payment
of any Indebtedness (other than the Obligations) beyond the period of grace or
cure, if any, provided in the instrument or agreement under which such
Indebtedness was created; or (ii) the Parent Guarantor or any of its
Subsidiaries shall default in the observance or performance of any agreement or
condition relating to any Indebtedness (other than the Obligations) or contained
in any instrument or agreement evidencing, securing or relating thereto, or any
other event shall occur or condition exist, the effect of which default or other
event or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause (after giving effect to any grace or cure period, but determined without
regard to whether any notice is required), any such Indebtedness to become due
or, in the case of a Permitted Securitization (as defined in the Flowers Credit
Agreement, as in effect on the date hereof), terminating (except voluntary
terminations by the Company Parties), prior to its stated maturity; or (iii) any
Indebtedness (other than the Obligations) of the Parent Guarantor or any of its
Subsidiaries shall be declared to be due and payable, or required to be prepaid
(other than (x) by a regularly scheduled required prepayment or (y) as a
mandatory prepayment (unless such required prepayment or mandatory prepayment
results from a default thereunder or an event of the type that constitutes an
Event of Default)) or, in the case of a Permitted Securitization, shall be
terminated (except voluntary terminations by the Company Parties), prior to the
stated maturity thereof, provided that it shall not be an Event of Default under
this clause (h) unless the aggregate principal amount of all Indebtedness as
described in preceding clauses (i) through (iii), inclusive, is at least
$75,000,000 or if any such default shall have been waived in writing by the
holder or holders of such Indebtedness; or

(i) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000 (to the extent due and payable and not covered by insurance as
to which the relevant insurance company has not denied coverage) shall be
rendered against the Borrower and the same shall remain unpaid or undischarged
for a period of 30 consecutive days during which execution shall not be paid,
bonded or effectively stayed; or

(j) this Agreement or any other of the Transaction Documents shall at any time
after the execution and delivery hereof and thereof, terminate or otherwise
cease to be valid and enforceable in whole or in a material part against any
Company Party, or if the validity or enforceability hereof or thereof shall be
contested by any Company Party or any of its Affiliates; or

 

-57-



--------------------------------------------------------------------------------

(k) (i) any Originator, without the prior written consent of the Majority
Facility Agents, shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring,
Receivables to the applicable Seller pursuant to the Originator Sale Agreement
to which it is a party or (ii) any Seller shall for any reason cease to
transfer, or cease to have the legal capacity to transfer, or otherwise be
incapable of transferring, Receivables to the Borrower pursuant to the
Receivables Sale Agreement; or

(l) any security interest securing any obligation under this Agreement or any
other of the Transaction Documents shall, in whole or in part, cease to be a
perfected first priority security interest against the Borrower, any Seller or
any Originator (as applicable); or

(m) there shall exist a Lien on any Receivable other than the Lien in favor of
the Administrative Agent for the benefit of the Secured Parties; or

(n) the Parent Guarantor shall default or fail in the performance or observance
of any other covenant, agreement or obligation applicable to it contained in the
Performance Undertaking Agreement, or the Performance Undertaking Agreement
shall at any time after the execution and delivery thereof cease to be valid and
enforceable in whole or in a material part against the Parent Guarantor, or the
validity or enforceability thereof shall be contested by the Parent Guarantor or
any of its Affiliates; or

(o) the Outstanding Borrowings exceed the Maximum Advance Amount for two
Business Days or longer; or

(p) the Outstanding Borrowings are not repaid in full on the Legal Final
Maturity Date; or

(q) (i) the average of the Delinquency Ratios, computed for each of the three
immediately preceding Fiscal Periods, shall exceed 5.50%; (ii) the average of
the Default Ratios, computed for each of the three immediately preceding Fiscal
Periods, shall exceed 3.75%; (iii) the average of the Dilution Ratios, computed
for each of the three immediately preceding Fiscal Periods, shall exceed 5.00%;
or (iv) the average of the Days Sales Outstanding, computed for each of the
three immediately preceding Fiscal Periods shall exceed 35 days during any
Fiscal Period.

SECTION 8.03. Consequences of an Amortization Event/Event of Default.

(a) If an Amortization Event specified in Section 8.01 shall occur and be
continuing, the Administrative Agent may in consultation with the Facility
Agents, and shall at the direction of Facility Agents representing Lenders
holding in the aggregate Commitments in excess of 50% of the aggregate
Commitments of all Lenders (the “Majority Facility Agents”), by notice to the
Borrower (a “Notice of Termination”), declare an Early Termination Date to have
occurred hereunder; provided that, in the case of an Amortization Event
occurring as a result of the occurrence of an Event of Default under
Section 8.02(g), an Early Termination Date shall occur automatically and
immediately without any action on the part of the Administrative Agent or any
Facility Agent. On and after the Early Termination Date, the Lenders shall make
no further Advances.

 

-58-



--------------------------------------------------------------------------------

(b) Upon notice by the Administrative Agent that an Event of Default (other than
under Section 8.02(g)) has occurred, the Administrative Agent may in
consultation with the Facility Agents, and shall at the direction of Majority
Facility Agents, declare all or any portion of the outstanding principal amount
of the Advances and other Aggregate Unpaids to be due and payable, whereupon the
full unpaid amount of such Advances and other Aggregate Unpaids which shall be
so declared due and payable shall be and become immediately due and payable,
without further notice, demand or presentment. Upon the occurrence of an Event
of Default under Section 8.02(g), all outstanding Advances under this Agreement
and all other Obligations under this Agreement shall become immediately and
automatically due and payable, all without presentment, demand, protest or
notice of any kind.

(c) Upon the occurrence and continuance of any Amortization Event, the
Administrative Agent may take any action permitted and exercise all rights and
remedies provided hereunder and under the other Transaction Documents with
respect to an Amortization Event. Upon the occurrence and continuance of any
Event of Default, the Administrative Agent shall have all other rights and
remedies provided under the UCC of the applicable jurisdiction and under other
applicable Laws, which rights and remedies shall be cumulative.

ARTICLE IX

AGENTS

SECTION 9.01. Authorization and Action.

(a) Each Facility Agent and each Lender hereby appoints Rabobank as
Administrative Agent hereunder and under the other Transaction Documents and
authorizes the Administrative Agent to take such action as agent on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and thereof, together with such powers as are reasonably incidental
thereto. When requested to do so by the Majority Facility Agents, the
Administrative Agent shall take such action or refrain from taking such action
as the Majority Facility Agents direct under or in connection with or on any
matter relating to the Company Parties, this Agreement and all other Transaction
Documents. In the event of a conflict between a determination or calculation
made by the Administrative Agent and a determination or calculation made by any
Lender or the Facility Agents, the determination or calculation of the Majority
Facility Agents shall control.

(b) Nieuw Amsterdam hereby appoints Rabobank as the Facility Agent for the Nieuw
Amsterdam Lender Group hereunder and under the other Transaction Documents and
each other Lender in such Lender Group hereby accepts such appointment. The
Facility Agent for any other Lender Group shall be appointed by the Conduit
Lender in such Lender Group, if any, and otherwise by Committed Lenders holding
a majority of the Commitments of Lenders in such Lender Group, and the other
Lenders in each such Lender Group shall accept such appointment, in each case by
their respective execution and delivery of an Assignment and Assumption
Agreement forming such Lender Group. Each Lender in each Lender Group hereby
authorizes the Facility Agent for such Lender Group to take such action as agent
on its behalf and to exercise such powers as are delegated to such Facility
Agent by the terms hereof and thereof, together with such powers as are
reasonably incidental thereto.

 

-59-



--------------------------------------------------------------------------------

(c) Neither the Administrative Agent nor any Facility Agent (each, an “Agent”)
shall be required to take any action which exposes it to personal liability or
which is contrary to applicable Law unless such Agent shall receive further
assurances to its satisfaction from the Lenders of the indemnification
obligations under Section 9.05 against any and all liability and expense which
may be incurred in taking or continuing to take such action. The Administrative
Agent agrees to give to each Facility Agent and each Lender prompt notice of
each notice and determination given to it by any Company Party, any Lockbox
Bank, or any bank holding any Collection Account or the Concentration Account or
by it to any Company Party, any Lockbox Bank, or any bank holding any Collection
Account or the Concentration Account, pursuant to the terms of this Agreement.
Each Facility Agent agrees to give the Administrative Agent and such Facility
Agent’s respective Lenders prompt notice of each notice and determination given
to it by any Company Party, any Lockbox Bank, or any bank holding any Collection
Account or the Concentration Account or by it to any Company Party, any Lockbox
Bank, or any bank holding a Collection Account or the Concentration Account,
pursuant to the terms of this Agreement. Notwithstanding the foregoing, no Agent
shall be deemed to have knowledge or notice of the occurrence of any Servicer
Default or any Amortization Event unless such Agent has received notice from a
Conduit Lender, Committed Lender, any other Facility Agent, the Borrower, any
Subservicer or the Servicer referring to this Agreement, describing such
Servicer Default or Amortization Event and stating that such notice is a “notice
of a Servicer Default” or “notice of an Amortization Event,” as the case may be.

SECTION 9.02. Agents’ Reliance, Etc.

(a) No Agent nor any of its respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it or them as
Agent under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct. Without limiting the foregoing, each
Agent: (i) may consult with legal counsel, independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (ii) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations made by any Company Party in connection with this Agreement
or any Transaction Document; (iii) shall not have any duty to ascertain or to
inquire as to the performance or observance of any of the terms, covenants or
conditions of this Agreement or any Transaction Document on the part of any
Company Party or to inspect the property (including the books and records) of
any Company Party; (iv) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or any other instrument or document furnished pursuant hereto;
and (v) shall incur no liability under or in respect of this Agreement by acting
upon any notice (including notice by telephone), consent, certificate or other
instrument or writing (which may be by telex or by electronic means) believed by
it in good faith to be genuine and signed or delivered by the proper party or
parties.

 

-60-



--------------------------------------------------------------------------------

(b) Each Facility Agent shall determine with its related Lenders the number of
such Lenders (each, a “Voting Block”) which shall be required to request or
direct such Facility Agent to take action, or refrain from taking action, under
this Agreement and the other Transaction Documents on behalf of such Lenders.
Such Facility Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement in accordance with a request of its
appropriate Voting Block, and such request and any action taken or failure to
act pursuant thereto shall be binding upon all of such Facility Agent’s Lenders.

(c) Unless otherwise advised in writing by a Facility Agent or by any Lender on
whose behalf such Facility Agent is purportedly acting, each party to this
Agreement may assume that (i) such Facility Agent is acting for the benefit of
each of its respective Lenders, as well as for the benefit of each assignee or
other transferee from any such Lender and (ii) such action taken by such
Facility Agent has been duly authorized and approved by all necessary action on
the part of the Lenders on whose behalf it is purportedly acting. Each Conduit
Lender (or, with the consent of all other members of the respective Lender Group
then existing, any other Lender) shall have the right to designate a replacement
Facility Agent (which may be itself) to act on its behalf and on behalf of its
assignees and transferees for purposes of this Agreement by giving to the
Administrative Agent written notice thereof signed by such Lender(s) and the
newly designated Facility Agent; provided, however, if such new Facility Agent
is not an Affiliate of a Facility Agent that is party hereto, any such
designation of a new Facility Agent shall require the consent of the Borrower,
which consent shall not be unreasonably withheld and shall not be required if an
Amortization Event shall have occurred and be continuing. Such notice shall be
effective when receipt thereof is acknowledged by the Administrative Agent,
which acknowledgement the Administrative Agent shall not unreasonably delay
giving, and thereafter the party named as such therein shall be Facility Agent
for such Lenders under this Agreement. Each Facility Agent and its respective
Lenders shall agree among themselves as to the circumstances and procedures for
removal and resignation of such Facility Agent.

SECTION 9.03. Non-Reliance on the Agents. Without limiting the generality of any
other provision of this Agreement:

(a) Each of the Lenders and the Facility Agents expressly acknowledges that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by the Administrative Agent hereinafter taken,
including any review of the affairs of any Company Party, shall be deemed to
constitute any representation or warranty by the Administrative Agent to any
such Person. Each of the Lenders and the Facility Agents represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Conduit Lender, Committed Lender or Facility
Agent and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of each Company
Party and made its own decision to enter into this Agreement. Each of the
Lenders and the Facility Agents also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender or Facility
Agent, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit analysis, appraisals and decisions
in taking or not taking action under this Agreement and the other

 

-61-



--------------------------------------------------------------------------------

Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of each Company Party. Except for notices,
reports and other documents expressly required to be furnished to the Facility
Agents and the other Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender or Facility Agent with any credit or other information concerning the
business, operations, property, condition (financial or otherwise), prospects or
creditworthiness of any Company Party which may come into the possession of the
Administrative Agent or any of its respective officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

(b) Each of the Lenders expressly acknowledges that neither its Facility Agent
(or any other Facility Agent) nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates has made any representations or
warranties to it and that no act by its Facility Agent (or any other Facility
Agent) hereinafter taken, including any review of the affairs of any Company
Party, shall be deemed to constitute any representation or warranty by any
Facility Agent to any such Person. Each of the Lenders represents to the
Facility Agents that it has, independently and without reliance upon its
Facility Agent or any other Facility Agent and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of each Company Party and made its own decision
to enter into this Agreement. Each of the Lenders also represents that it will,
independently and without reliance upon its Facility Agent or any other Lender
or Facility Agent, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Transaction Documents, and to make such investigation as it deems necessary to
inform itself as to the business, operations, property, financial and other
condition and creditworthiness of each Company Party. Except for notices,
reports and other documents expressly required to be furnished to any Lender by
its Facility Agent hereunder, no Facility Agent shall have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Company Party which may come
into the possession of such Facility Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or Affiliates.

SECTION 9.04. Agents and Affiliates. Each Agent (in its individual capacity) and
their respective Affiliates may generally engage in any kind of business with
any Company Party or Obligor, any of their respective Affiliates and any Person
who may do business with or own securities of any Company Party or Obligor or
any of their respective Affiliates, all as if such parties did not have the
agency agreements contemplated by this Agreement and without any duty to account
therefor to the Lenders.

SECTION 9.05. Indemnification.

(a) Each Committed Lender (proportionately in accordance with its respective
commitment) severally agrees to indemnify the Administrative Agent (to the
extent not reimbursed by the Company Parties), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against the Administrative

 

-62-



--------------------------------------------------------------------------------

Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by the Administrative Agent under this Agreement; provided,
that (i) no Committed Lender shall be liable for any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting or arising from the Administrative
Agent’s gross negligence or willful misconduct and (ii) no Committed Lender
shall be liable for any amount in respect of any compromise or settlement or any
of the foregoing unless such compromise or settlement is approved by the
Majority Facility Agents. Without limitation of the generality of the foregoing,
each Lender (proportionately in accordance with its respective commitment)
agrees to reimburse the Administrative Agent, promptly upon demand, for any
reasonable expenses (including reasonable counsel fees) incurred by the
Administrative Agent in connection with the administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of rights or responsibilities under,
this Agreement; provided, that no Lender shall be responsible for the costs and
expenses of the Administrative Agent in defending itself against any claim
alleging the gross negligence or willful misconduct of the Administrative Agent
to the extent such gross negligence or willful misconduct is determined by a
court of competent jurisdiction in a final and non-appealable decision.

(b) Each Committed Lender in a Lender Group (proportionately in accordance with
its respective commitment) severally agrees to indemnify the Facility Agent for
such Lender Group (to the extent not reimbursed by the Company Parties), from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against such
Agent in any way relating to or arising out of this Agreement or any action
taken or omitted by such Agent under this Agreement; provided, that (i) no
Committed Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting or arising from such Agent’s gross
negligence or willful misconduct and (ii) no Committed Lender shall be liable
for any amount in respect of any compromise or settlement or any of the
foregoing unless such compromise or settlement is approved by the Voting Block
for such Lender Group. Without limitation of the generality of the foregoing,
each Committed Lender in a Lender Group (proportionately in accordance with its
respective commitment) agrees to reimburse the Facility Agent for such Lender
Group, promptly upon demand, for any reasonable expenses (including reasonable
counsel fees) incurred by such Agent in connection with the administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement; provided, that no Committed Lender shall
be responsible for the costs and expenses of such Agent in defending itself
against any claim alleging the gross negligence or willful misconduct of such
Agent to the extent such gross negligence or willful misconduct is determined by
a court of competent jurisdiction in a final and non-appealable decision.

SECTION 9.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving at least 60 days’ written notice thereof to the
Lenders, the Facility Agents, and the Borrower. Upon any such resignation, the
Majority Facility Agents shall have the right to appoint a successor
Administrative Agent approved by the Borrower (which approval will not be
unreasonably withheld or delayed and shall not be required if an Amortization
Event shall have occurred and be continuing). If no successor Administrative

 

-63-



--------------------------------------------------------------------------------

Agent shall have been so appointed by the Facility Agents, and shall have
accepted such appointment, within 60 days after the retiring Administrative
Agent’s giving of notice or resignation, then the retiring Administrative Agent
may, on behalf of the Lenders, appoint a successor Administrative Agent which,
if such successor Administrative Agent is not a Facility Agent or an Affiliate
of a Facility Agent, is approved by the Borrower (which approval will not be
unreasonably withheld or delayed and shall not be required if an Amortization
Event shall have occurred and be continuing), and which successor Administrative
Agent shall be (a) either (i) a commercial bank having a combined capital and
surplus of at least $250,000,000, (ii) an Affiliate of such bank or (iii) an
Affiliate of Rabobank and (b) experienced in the types of transactions
contemplated by this Agreement. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Administrative Agent, such
successor Administrative Agent shall thereupon succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations under this Agreement and the Transaction Documents. After any
retiring Administrative Agent’s resignation or removal hereunder as
Administrative Agent, the provisions of this Article IX shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement and the Transaction Documents.

ARTICLE X

MISCELLANEOUS

SECTION 10.01. Expenses. The Borrower agrees to pay or cause to be paid, and to
save each Lender, each Facility Agent and the Administrative Agent harmless
against liability for the payment of: (a) all reasonable out-of-pocket expenses
(including attorneys’ fees and expenses of counsel to the Administrative Agent
and accountants’ and other third parties’ fees and expenses) incurred by or on
behalf of such Lender, such Facility Agent or the Administrative Agent in
connection with (i) the negotiation, execution, delivery and preparation of this
Agreement and the Transaction Documents, (ii) any requested amendments, waivers
or consents under the Transaction Documents, (iii) the Lenders’, the Facility
Agents’ or the Administrative Agent’s enforcement or preservation of their
respective rights (including the perfection and protection of the Receivables)
under the Transaction Documents or (iv) relating to the maintenance of the
transactions contemplated by or undertaken pursuant to or in connection with
this Agreement and the other Transaction Documents; (b) the fees payable by any
Conduit Lender to Moody’s, S&P or any other nationally recognized rating agency
rating its Commercial Paper in connection with receiving confirmation that the
making by such Conduit Lender of a portion of the Advances under this Agreement
on the Closing Date will not result in a reduction or withdrawal of the rating
of its Commercial Paper; and (c) all fees payable by any Conduit Lender to
Moody’s, S&P or any other nationally recognized rating agency rating its
Commercial Paper in connection with receiving confirmation that any amendment,
waiver, supplement or other modification of the Transaction Documents will not
result in a reduction or withdrawal of the rating of its Commercial Paper;
provided, however, that the Borrower shall not be obligated pursuant to this
Section 9.01 to reimburse any Lender, any Facility Agent or the Administrative
Agent for matters covered pursuant to Section 2.10, including any Taxes;
provided, further, that except from and after the occurrence of an Amortization
Event, the Borrower shall not be obligated to pay the fees and expenses of more
than one legal counsel in respect of the Lenders, which counsel shall be counsel
for the Administrative Agent, in connection with the activities

 

-64-



--------------------------------------------------------------------------------

described in clauses (a)(i), (ii) or (iv) above. The Borrower shall pay all
filing fees, stamp taxes and other similar documentary or excise taxes, if any,
which may be incurred on account of or arise out of this Agreement and the other
Transaction Documents and the transactions entered into pursuant hereto or
thereto (“Other Taxes”). All amounts due under this Section shall be payable not
later than 60 days after written demand therefor.

SECTION 10.02. Indemnities. (a) Borrower Indemnities. Subject to the
availability of funds for such purpose pursuant to the Priority of Payments, the
Borrower agrees to indemnify, defend and save harmless each Indemnified Party
(to the extent not paid by a Seller pursuant to the Receivables Sale Agreement),
other than for such Indemnified Party’s own gross negligence, bad faith or
willful misconduct, forthwith on demand, from and against any and all losses,
claims, damages, liabilities, costs and expenses (including all reasonable
attorneys’ fees and expenses, reasonable expenses incurred by their respective
credit recovery groups (or any successors thereto) and reasonable expenses of
settlement, litigation or preparation therefor) which any Indemnified Party may
incur or which may be asserted against any Indemnified Party by any Person
(including any Obligor or any other Person whether on its own behalf or
derivatively on behalf of the Borrower) arising from or incurred in connection
with:

(i) the characterization in any Periodic Report or other statement made by any
Company Party of any Receivable as an Eligible Receivable which was not an
Eligible Receivable as of the date of such Periodic Report or statement;

(ii) any representation or warranty or statement made or deemed made by any
Company Party under or in connection with this Agreement or any other
Transaction Document or other document delivered by any Company Party or to be
delivered by any Company Party in connection herewith or with any other
Transaction Document being incorrect in any material respect when made or deemed
made or delivered;

(iii) the failure by any Company Party to comply in any material respect with
any applicable Law with respect to any Receivable or any Related Security with
respect thereto; or the failure of any Receivable or any Related Security with
respect thereto to conform to any such Law;

(iv) the failure to vest and maintain in the Administrative Agent a first
priority perfected security interest, in each Receivable and all Related
Security and Collections with respect thereto, free and clear of any other Lien;
or the failure of the Borrower to obtain and maintain legal and equitable title
to the Receivables and all Related Security and Collections transferred or
purported to be transferred to the Borrower under the Receivables Sale
Agreement, free and clear of any Lien other than a Lien in favor of the
Administrative Agent pursuant hereto;

(v) the failure to have filed, or any delay in filing, financing statements,
notices of assignment or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable Laws with respect to any
Receivable, the Related Security and Collections with respect thereto
transferred or

 

-65-



--------------------------------------------------------------------------------

purported to be transferred to the Borrower by any Seller under the Receivables
Sale Agreement or in which a security interest is granted or purported to the
Administrative Agent hereunder, and the proceeds of any thereof, whether at the
Closing Date, the time of any Advance or at any subsequent time;

(vi) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are subject to any Contract or Receivable;

(vii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or arising from the financial inability of the Obligor to pay) of
any Obligor to the payment of any Receivable (including any defense based on
such Receivable not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of the goods or services related to such
Receivable or the furnishing or failure to furnish such goods or services,
except to the extent that such dispute, claim, offset or defense results solely
from any action or inaction on the part of any Lender or Agent;

(viii) any failure of any Company Party to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document or to perform its duties or obligations with respect to any Receivable;

(ix) any action or omission by any Company Party reducing or impairing the
rights of any Lender or the Administrative Agent under this Agreement, any other
Transaction Document or any other instrument or document furnished pursuant
hereto or thereto or with respect to any Receivable;

(x) any investigation, litigation or proceeding related to or arising from this
Agreement, any other Transaction Document to which any Company Party is a party
or any other instrument or document furnished pursuant hereto or thereto, or any
transaction contemplated by this Agreement or the use of proceeds from any
purchase or reinvestment pursuant to this Agreement or of the proceeds of
purchases pursuant to the Receivables Sale Agreement, or the ownership of, or
other interest in, any Receivable, Related Security or Collections;

(xi) any attempt by any Person to void any purchase of Receivables or Related
Security or Collections transferred or purported to be transferred to the Buyer
under the Receivables Sale Agreement under statutory provisions or common law or
equitable action;

(xii) the existence of any Lien other than the Lien in favor of the
Administrative Agent pursuant hereto against or with respect to any Receivable
or the Related Security or Collections with respect thereto; or

(xiii) any failure by the Borrower to pay when due any Taxes, including sales,
excise or personal property taxes, payable by the Borrower in connection with
any Receivable or any Related Security with respect thereto;

 

-66-



--------------------------------------------------------------------------------

provided that the Borrower shall not be obligated pursuant to this
Section 10.02(a) to indemnify, defend, or save harmless any Indemnified Party
for or with respect to (i) credit losses due to Defaulted Receivables or
(ii) matters covered pursuant to Section 2.08, 2.09 or 2.10.

(b) Servicer Indemnities. The Servicer agrees to indemnify, defend and save
harmless each Indemnified Party, other than for the gross negligence, bad faith
or willful misconduct of such Indemnified Party and any of its Related Parties,
forthwith on demand, from and against any and all losses, claims, damages,
liabilities, costs and expenses (including all reasonable attorneys’ fees and
expenses, reasonable expenses incurred by its respective credit recovery groups
(or any successors thereto) and reasonable expenses of settlement, litigation or
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any Person (including any Obligor or
any other Person whether on its own behalf or derivatively on behalf of the
Servicer) arising from or incurred in connection with:

(i) the characterization in any Periodic Report or other statement made by the
Servicer of any Receivable as an Eligible Receivable which was not an Eligible
Receivable at the time of such characterization;

(ii) any representation, warranty or statement made or deemed made by the
Servicer under or in connection with this Agreement or any other Transaction
Document or any Periodic Report or other document delivered by the Servicer or
to be delivered by the Servicer in connection herewith or with any other
Transaction Document being incorrect in any material respect when made or deemed
made or delivered;

(iii) the failure by the Servicer to comply in any material respect with any
applicable Law with respect to any Receivable or any Related Security with
respect thereto;

(iv) the failure to vest and maintain in the Administrative Agent a first
priority perfected security interest, in each Receivable and all Related
Security and Collections with respect thereto, free and clear of any other Lien;
or the failure of the Borrower to obtain and maintain legal and equitable title
to the Receivables and all Related Security and Collections transferred or
purported to be transferred to the Borrower under the Receivables Sale
Agreement, free and clear of any Lien other than a Lien in favor of the
Administrative Agent pursuant hereto;

(v) the failure to have filed, or any delay in filing, financing statements,
notices of assignment or other similar instruments or documents under the UCC of
any applicable jurisdiction or other applicable Laws with respect to any
Receivable, the Related Security and Collections with respect thereto
transferred or purported to be transferred to the Borrower by any Seller under
the Receivables Sale Agreement or in which a security interest is granted or
purported to the Administrative Agent hereunder, and the proceeds of any
thereof, whether at the Closing Date, the time of any Advance or at any
subsequent time;

 

-67-



--------------------------------------------------------------------------------

(vi) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with merchandise, insurance or services
that are subject to any Contract or Receivable;

(vii) the existence of any Lien other than the Lien in favor of the
Administrative Agent pursuant hereto against or with respect to any Receivable
or the Related Security or Collections with respect thereto;

(viii) any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor or arising from the financial inability of the Obligor to pay) of
any Obligor to the payment of any Receivable (including any defense based on
such Receivable not being a legal, valid and binding obligation of such Obligor
enforceable against it in accordance with its terms), or any other claim
resulting from the sale or lease of the goods or services related to such
Receivable or the furnishing or failure to furnish such goods or services,
except to the extent that such dispute, claim, offset or defense results solely
from any action or inaction on the part of any Lender or Agent;

(ix) any failure of the Servicer to perform its duties or obligations in
accordance with the provisions of this Agreement or any other Transaction
Document or to perform its duties or obligations with respect to any Receivable;

(x) the commingling of Collections of Receivables at any time with other funds;

(xi) any action or omission by the Servicer reducing or impairing the rights of
any Financing Party under this Agreement, any other Transaction Document or any
other instrument or document furnished pursuant hereto or thereto or with
respect to any Receivable;

(xii) any compromise, rescission, cancellation, adjustment or modification by
the Servicer (except in accordance with the Credit and Collection Policy or
otherwise with the prior written consent of the Administrative Agent) of a
Receivable or any Related Security, whether by written agreement, verbal
agreement, acquiescence or otherwise;

(xiii) any investigation, litigation or proceeding related to or arising from
this Agreement, any other Transaction Document or any other instrument or
document furnished pursuant hereto or thereto, or any transaction contemplated
by this Agreement or the servicing, administering or collecting of any
Receivable, insofar as such investigation, litigation or proceeding relates to
the Servicer or relates to or arises from the servicing, administering or
collecting of any Receivable by the Servicer (or the failure to do so to the
extent required by this Agreement or the other Transaction Documents); or

(xiv) any claim brought by any Person other than an Indemnified Party arising
from any activity by the Servicer in servicing, administering or collecting any
Receivable (or the failure to do so to the extent required by this Agreement or
the other Transaction Documents);

 

-68-



--------------------------------------------------------------------------------

provided that nothing in this Section 10.02(b) shall be deemed to provide
indemnity to the Indemnified Parties for (i) credit losses due to Defaulted
Receivables or (ii) matters covered pursuant to Section 2.08, 2.09 or 2.10.

SECTION 10.03. Holidays. Except as may be provided in this Agreement to the
contrary, if any payment due hereunder shall be due on a day which is not a
Business Day, such payment shall instead be due on the next succeeding Business
Day.

SECTION 10.04. Records. All amounts calculated or due hereunder shall be
determined from the records of the Administrative Agent or any Facility Agent,
which determinations shall be conclusive absent manifest error.

SECTION 10.05. Amendments and Waivers. The Majority Facility Agents, the
Administrative Agent, the Servicer and the Borrower may from time to time enter
into agreements amending, modifying or supplementing this Agreement, and the
Majority Facility Agents and the Administrative Agent, in their sole discretion,
may from time to time grant waivers of the provisions of this Agreement or
consents to a departure from the due performance of the obligations of the
Borrower and/or the Servicer under this Agreement. Any such amendment, waiver or
consent must be in writing. Any waiver of any provision hereof, and any consent
to a departure by the Borrower and/or the Servicer from any of the terms of this
Agreement, shall be effective only in the specific instance and for the specific
purpose for which given. Notwithstanding the foregoing, without the written
consent of each Lender that would be affected thereby, no amendment, waiver or
consent shall be effective if the effect thereof would extend the scheduled
final maturity of any Advance, waive, reduce or postpone any scheduled
repayment; reduce the rate of interest on any Advance or any fee payable
hereunder; extend the time for payment of any such interest or fees; reduce the
principal amount of any Advance; amend the definition of “Majority Facility
Agents”; increase the Commitment or Maximum Conduit Lender Advance Amount of a
Lender; extend the scheduled Facility Termination Date; release all or any
material portion of the Collateral (except as expressly provided herein) from
the Lien created under this Agreement; change the pro rata sharing of payments
for the account of the Lenders required hereby; or change the Priority of
Payments.

SECTION 10.06. Term of Agreement. This Agreement shall terminate on the Final
Date; provided, however, that (i) the indemnification and payment provisions set
forth in Sections 2.08, 2.09, 2.10, 9.05, 10.01 and 10.02 and (ii) the
agreements set forth in Section 10.11 and Sections 10.17 through 10.23 shall be
continuing and shall survive any termination of this Agreement.

SECTION 10.07. No Implied Waiver; Cumulative Remedies. No course of dealing and
no delay or failure of any Lender, any Facility Agent or the Administrative
Agent in exercising any right, power or privilege under the Transaction
Documents shall affect any other or future exercise thereof or the exercise of
any other right, power or privilege; nor shall any single or partial exercise of
any such right, power or privilege or any abandonment or discontinuance of steps
to enforce such a right, power or privilege preclude any further exercise
thereof or of any other right, power or privilege. The rights and remedies of
the Lenders and the Administrative Agent under the Transaction Documents are
cumulative and not exclusive of any rights or remedies which any Lender and the
Administrative Agent would otherwise have.

 

-69-



--------------------------------------------------------------------------------

SECTION 10.08. No Discharge. The obligations of each of the Servicer and the
Borrower under the Transaction Documents shall be absolute and unconditional and
shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by (a) any exercise or nonexercise
of any right, remedy, power or privilege under or in respect of the Transaction
Documents or applicable Law, including any failure to set-off or release in
whole or in part by any Lender of any balance of any deposit account or credit
on its books in favor of the Servicer or the Borrower, as the case may be, or
any waiver, consent, extension, indulgence or other action or inaction in
respect of any thereof or (b) any other act or thing or omission or delay to do
any other act or thing which could operate as a discharge of the Servicer or the
Borrower as a matter of Law.

SECTION 10.09. Notices. All notices, requests, demands, directions and other
communications (collectively “notices”) under the provisions of this Agreement
shall be in writing (including facsimile or electronic communication) unless
otherwise expressly permitted hereunder and shall be sent by first-class mail,
first-class express mail or courier, or by facsimile or electronic
communication, in all cases with charges prepaid. Any such properly given notice
shall be effective when received. All notices shall be sent to the applicable
party at the office stated on the signature page hereof or in accordance with
the last unrevoked written direction from such party to the other parties
hereto.

SECTION 10.10. Severability. The provisions of this Agreement are intended to be
severable. If any provision of this Agreement shall be held invalid or
unenforceable in whole or in part in any jurisdiction, such provision shall, as
to such jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without in any manner affecting the validity or enforceability
of such provision in any other jurisdiction or the remaining provisions hereof
in any jurisdiction.

SECTION 10.11. Governing Law; Submission to Jurisdiction. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK. Each party hereto hereby irrevocably submits to the non-exclusive
jurisdiction of any New York State or Federal court sitting in New York City in
any action or proceeding arising out of or relating to this Agreement, and each
party hereto hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York State court or, to
the extent permitted by law, in such Federal court. The parties hereto hereby
irrevocably waive, to the fullest extent they may effectively do so, the defense
of an inconvenient forum to the maintenance of such action or proceeding. The
parties hereto agree that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

SECTION 10.12. Prior Understandings. This Agreement sets forth the entire
understanding of the parties relating to the subject matter hereof, and
supersedes all prior understandings and agreements, whether written or oral.

 

-70-



--------------------------------------------------------------------------------

SECTION 10.13. Survival. All representations and warranties of the Servicer and
the Borrower contained herein or made in connection herewith shall survive the
making thereof, and shall not be waived by the execution and delivery of this
Agreement, any investigation by any Lender, any Facility Agent or the
Administrative Agent, the purchase, repurchase or payment of any Receivable, or
any other event or condition whatsoever (other than a written waiver complying
with Section 10.05). The covenants and agreements contained in or given pursuant
to this Agreement shall continue in full force and effect until the termination
of this Agreement as provided in Section 10.06 and thereafter, to the extent
provided in such Section.

SECTION 10.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which counterparts, when executed and delivered, shall be deemed an original and
all of which counterparts, taken together, shall constitute one and the same
agreement. Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image scan transmission shall be as effective
as delivery of a manually signed counterpart of this Agreement.

SECTION 10.15. Set-Off. In case an Amortization Event shall occur and be
continuing, each Lender and, to the fullest extent permitted by Law, the holder
of any assignment of a Lender’s rights hereunder shall each have the right, in
addition to all other rights and remedies available to it, without notice to the
Borrower, to set-off against and to appropriate and apply to any amount owing by
the Borrower hereunder which has become due and payable, any debt owing to, and
any other funds held in any manner as provided for in this Agreement for the
account of, the Borrower by a Lender or by any holder of any assignment,
including all funds in all deposit accounts maintained pursuant to this
Agreement (whether time or demand, general or special, provisionally credited or
finally credited, or otherwise), now or hereafter maintained by the Borrower
with a Lender or a Facility Agent. Such right shall exist whether or not such
debt owing to, or funds held for the account of, the Borrower is or are matured
other than by operation of this Section 10.15 and regardless of the existence or
adequacy of any collateral, guaranty or any other security, right or remedy
available to any Lender or any holder. Each Facility Agent agrees that if its
Lender Group shall, by reason of any of its related Lenders exercising any right
of set-off or counterclaim or otherwise, receive payment of a portion of the
Outstanding Borrowings which exceeds such Lender Group’s Percentage of the
Outstanding Borrowings, such Facility Agent shall, on behalf of its Lender
Group, purchase participations (and each Committed Lender in such Facility
Agent’s Lender Group shall immediately reimburse the Facility Agent based on its
Liquidity Percentage) in the portion of the Outstanding Borrowings funded by
each other Lender Group, and such other adjustments shall be made, as may be
required so that all reductions in the Outstanding Borrowings shall be shared by
the Lender Groups ratably in accordance with their respective aggregate
Commitments. Nothing in this Agreement shall be deemed a waiver or prohibition
or restriction of any Lender’s or any holder’s rights of set-off or other rights
under applicable Law.

SECTION 10.16. Successors and Assigns.

(a) This Agreement shall be binding on the parties hereto and their respective
successors and assigns; provided, however, that, except as set forth in
Section 7.02, neither the Servicer nor the Borrower may assign any of its rights
or delegate any of its duties hereunder without the prior written consent of
each Facility Agent. Each of the Lenders and its assignees may assign, in whole
or in part, its interest in the Advances and obligations hereunder (i) with

 

-71-



--------------------------------------------------------------------------------

the prior written consent of the Administrative Agent (which consent shall not
be unreasonably withheld or delayed), to (A) any other Lender, (B) any Affiliate
of a Lender or Agent, or (C) any special purpose vehicle established primarily
for the purpose of issuing Commercial Paper (or financing itself through the
issuance of Commercial Paper through a Funding Source) to finance the purchase
of eligible assets if either (x) such vehicle is administered by any Facility
Agent or any Affiliate of any Facility Agent or (y) such Commercial Paper is
rated than A-1 higher by S&P or P-1 by Moody’s, or (ii) with the consent of the
Borrower, which consent shall not be unreasonably withheld or delayed and which
consent shall not be required if an Amortization Event shall have occurred and
be continuing, and the consent of the Administrative Agent, which consent shall
not be unreasonably withheld or delayed, to any other Person. To effectuate an
assignment hereunder, both the assignee and the assignor (including, as
appropriate, the Conduit Lender, its Committed Lender and its Facility Agent)
will be required to execute and deliver to the Borrower and the Administrative
Agent an Assignment and Assumption Agreement. Following any assignment in
accordance with the foregoing criteria, the Liquidity Percentage and Commitments
of each Lender Group hereunder (after giving effect to the assignment) will be
adjusted to such extent as may be necessary to reflect such assignment.
Notwithstanding the foregoing, the applicable Support Facility shall govern the
ability of (i) a Conduit Lender to assign, participate, or otherwise transfer
any portion of the Advances owned by it to its Support Provider and (ii) a
Support Provider to assign, participate, or otherwise transfer any portion of
the Advances owned by such Support Provider. Each of the Servicer and the
Borrower hereby agrees and consents to the complete assignment by the applicable
Lenders of all of their respective rights under, interest in, title to and
obligations under the Transaction Documents to the respective administrative or
collateral agent under the applicable Conduit Lender’s Commercial Paper program.
In addition, any Lender may at any time pledge or grant a security interest in
all or any portion of its rights (including rights to payment of the principal
balance of the Advances and Interest thereon) hereunder to secure obligations of
such Lender to a Federal Reserve Bank or other central bank, without notice to
or consent of the Borrower, the Administrative Agent or any other party to this
Agreement; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder or substitute any such
pledgee or grantee for such Lender as a party hereto.

(b) At any time and from time to time, each Lender may, in accordance with
applicable law, at any time grant participations in all or a portion of its
Commitment and/or its interest in the Advances and other payments due to it
under this Agreement to any Person (each, a “Participant”). Each Lender hereby
acknowledges and agrees that (i) any such participation will not alter or affect
such Lender’s direct obligations hereunder and (ii) none of the Borrower, any
Seller, any Originator, the Servicer, the Administrative Agent, any Facility
Agent or the Administrative Agent shall have any obligation to have any
communication or relationship with any Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.08, 2.09 and
2.10 to the same extent as if it were a Lender and had acquired its interest by
assignment; provided, a Participant shall not be entitled to receive any greater
payment under Section 2.08, 2.09 or 2.10 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant. Any Lender granting a participation shall keep a register, acting
as agent of the Borrower solely for this purpose, specifying such Participant’s
entitlement to payments of principal, interest and other amounts with respect to
such participation. The entries in such register shall be conclusive absent
manifest error, and the Borrower, the affected Lender, and any Participant may
treat each Person

 

-72-



--------------------------------------------------------------------------------

whose name is recorded in such register pursuant to the terms hereof as a
Participant for all purposes of this Agreement. Such register shall be available
for inspection by the Borrower and any Participant at any reasonable time and
from time to time upon reasonable prior notice. At the time of any assignment
pursuant to this Section 10.16 to a Person which is not already a Lender
hereunder and which is not a United States person (as such term is defined in
Section 7701(a)(30) of the Code) for Federal income tax purposes, the respective
assignee Lender shall provide to the Borrower and the Administrative Agent the
appropriate Internal Revenue Service Forms (and, if applicable a
Section 2.10(b)(ii) Certificate) described in Section 2.10(b).

SECTION 10.17. Confidentiality. Each Lender, each Facility Agent, the
Administrative Agent, the Servicer and the Borrower shall keep all non-public
information obtained pursuant to (i) this Agreement and (ii) the transactions
contemplated hereby or effected in connection herewith (“Confidential
Information”) confidential and will not disclose such information to any third
party. However, each party may disclose Confidential Information (a) reasonably
required by a bona fide transferee or prospective transferee, including any
Support Provider or any successor Lender, in connection with the participation
in this Agreement by such Support Provider, or such successor Lender, provided,
that any Support Provider or any successor Lender to whom such disclosure is
made shall have agreed to abide by the confidentiality provisions of this
Section 10.17, (b) to its affiliates, officers, directors, employees, attorneys,
accountants, agents and professional advisers engaged in the transactions
contemplated by this Agreement and the other Transaction Documents who are bound
by a duty of confidentiality (including by means of applicable policies of the
relevant party), (c) to any other person with the prior written consent of the
party from whom such Confidential Information was obtained, (d) to Rating
Agencies to the extent necessary to obtain confirmation of the ratings of any
Conduit Lender’s Commercial Paper, (e) to credit or liquidity enhancement
providers or other Persons extending credit or liquidity facilities to any
Conduit Lender in connection with such Lender’s program of issuing Commercial
Paper, (f) to the extent necessary in connection with the exercise of any
remedies hereunder or under any other Transaction Document or any action or
proceeding relating to this Agreement or any other Transaction Documents or the
enforcement of rights hereunder or thereunder, (g) as may be required by the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith,
and (h) to parties to whom disclosure of Confidential Information is required by
any other applicable Law, subpoena, court order or other legal process or
requested by any governmental agency or other regulatory authority (including
any self-regulatory organization asserting jurisdiction over the applicable
party or its affiliates); provided that (in the case of any disclosure under
foregoing clause (g) or (h)) the disclosing party will, to the extent permitted
by applicable Law, give reasonable notice of such disclosure requirement to the
party from whom such Confidential Information was obtained prior to disclosure
of the Confidential Information, and will disclose only that portion of the
Confidential Information that is necessary to comply with such requirement in a
manner reasonably designed to maintain the confidentiality thereof; and provided
further that no such notice shall be required for any disclosure by any Lender,
any Facility Agent or the Administrative Agent to regulatory authorities with
appropriate jurisdiction in connection with an examination of such Lender, such
Facility Agent or the Administrative Agent in the normal course. Each such party
agrees that any Confidential Information shall be used only in connection with
this Agreement and the transactions contemplated hereby and not for any other
purpose. Confidential Information shall not include information that:

(i) was known to the recipient party previous to its receipt of the relevant
Confidential Information;

 

-73-



--------------------------------------------------------------------------------

(ii) is, or becomes, readily available to the public other than through a breach
by a recipient party or any Person to whom Confidential Information has been
disclosed by a recipient party of the obligations set forth herein or a duty of
confidentiality owed by such Person;

(iii) has been, or is later, disclosed to the recipient party by a third party
not known to the recipient party to be bound by any confidentiality agreement;
or

(iv) was independently developed by the recipient party, either before or after
the Closing Date, without using any of the Confidential Information.

The Borrower and the Servicer each acknowledges and agrees that Rabobank may
share information on matters relating to the Borrower or the Servicer or the
transactions contemplated by this Agreement and the other Transaction Documents
with its affiliates and subsidiaries, and that such affiliates and subsidiaries
may likewise share information relating to the Borrower or the Servicer or such
transactions with Rabobank. The Borrower and the Servicer each hereby authorizes
Rabobank and its affiliates to disclose the existence and principal terms of
this Agreement and the other Transaction Documents (including the names and
respective roles of the Borrower, the Servicer and Rabobank in connection
therewith) for the purpose of conducting and marketing their businesses.

Notwithstanding the foregoing, each of the Lenders, the Facility Agents, the
Administrative Agent, the Servicer and the Borrower (and each employee,
representative or other agent thereof) may disclose to any and all Persons,
without limitation of any kind, the “tax treatment” and “tax structure” (in each
case, within the meaning of Treasury Regulation Section 1.6011-4) of the
transactions described herein and in the other Transaction Documents and all
materials of any kind (including opinions or other tax analyses) that are
provided to such party relating to such tax treatment and tax structure, except
that, with respect to any document or similar item that in either case contains
information concerning the tax treatment or tax structure of such transaction as
well as other information, this authorization shall only apply to such portions
of the document or similar item that relate to the tax treatment or tax
structure of such transactions. Each party shall take reasonable steps to ensure
that any such disclosure by it will not result in a violation of applicable
securities laws.

SECTION 10.18. Payments Set Aside. To the extent that the Borrower or any
Obligor makes a payment to a Lender or a Lender exercises its rights of set-off
and such payment or set-off or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by, or is required to be refunded, rescinded, returned, repaid or otherwise
restored to the Borrower, such Obligor, a trustee, a receiver or any other
Person under any Law, including any bankruptcy or insolvency law or any common
law or equitable cause, the obligation or part thereof originally intended to be
satisfied shall, to the extent of any such restoration, be reinstated, revived
and continued in full force and effect as if such payment had not been made or
such set-off had not occurred. The provisions of this Section 10.18 shall
survive the termination of this Agreement.

 

-74-



--------------------------------------------------------------------------------

SECTION 10.19. No Petition.

(a) Each party hereto agrees not, prior to the date which is one (1) year and
one (1) day after the Final Date, to acquiesce, petition or otherwise, directly
or indirectly, invoke, or cause the Borrower to invoke, the process of any
Governmental Authority for the purpose of (a) commencing or sustaining a case
against the Borrower under any bankruptcy, insolvency or similar law (including
the Bankruptcy Code), (b) appointing a receiver, liquidator, assignee, trustee,
custodian, sequestrator or other similar official for the Borrower, or any
substantial part of its property or (c) ordering the winding up or liquidation
of the affairs of the Borrower.

(b) Each party hereto agrees, for the benefit of the holders of the privately or
publicly placed indebtedness for borrowed money of any Conduit Lender, not,
prior to the date which is one (1) year and one (1) day after the payment in
full of all such indebtedness, to acquiesce, petition or otherwise, directly or
indirectly, invoke, or cause such Conduit Lender to invoke, the process of any
Governmental Authority for the purpose of (a) commencing or sustaining a case
against such Conduit Lender under any bankruptcy, insolvency or similar law
(including the Bankruptcy Code), (b) appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator or other similar official for such
Conduit Lender, or any substantial part of its property or (c) ordering the
winding up or liquidation of the affairs of such Conduit Lender.

(c) The provisions of this Section 10.19 shall survive the termination of this
Agreement.

SECTION 10.20. Limited Recourse. Notwithstanding anything to the contrary
contained herein or in the other Transaction Documents, the obligations of the
Borrower under this Agreement are limited recourse obligations of the Borrower,
secured by and payable solely from the proceeds of the Collateral in accordance
with the Priority of Payments, and following realization of the Collateral and
the application of the proceeds thereof in accordance with such Priority of
Payments, any claims hereunder shall be extinguished and shall not thereafter
revive. No recourse shall be had for the payment of any amount owing by the
Borrower under this Agreement or for the payment by the Borrower of any fee in
respect hereof or any other obligation or claim of or against the Borrower
arising out of or based upon this Agreement against any employee, officer,
director, member or affiliate of the Borrower. The provisions of this
Section 10.20 shall survive termination of this Agreement.

SECTION 10.21. Waiver of Jury Trial. EACH OF THE BORROWER, THE SERVICER, THE
ADMINISTRATIVE AGENT, THE FACILITY AGENTS AND THE LENDERS HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OF THE OTHER TRANSACTION DOCUMENTS OR THE ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT HEREOF OR THEREOF.

 

-75-



--------------------------------------------------------------------------------

SECTION 10.22. Rabobank Conflict Waiver. Rabobank acts as Administrative Agent,
as the Facility Agent and Committed Lender for Nieuw Amsterdam, as a Support
Provider and the administrator for Nieuw Amsterdam and may provide other
services or facilities to Nieuw Amsterdam from time to time (the “Rabobank
Roles”). Without limiting the generality of Section 9.04, each of the parties
hereto hereby acknowledges and consents to any and all Rabobank Roles, waives
any objections it may have to any actual or potential conflicts of interest
caused by Rabobank’s acting as or maintaining any of the Rabobank Roles, and
agrees that in connection with any Rabobank Role, Rabobank may take, or refrain
from taking, any action which it in its discretion deems appropriate.

SECTION 10.23. No Recourse. The obligations of each Conduit Lender under this
Agreement shall be payable solely out of the funds of such Conduit Lender
available for such purpose and shall be solely the corporate obligations of such
Conduit Lender. No recourse shall be had for the payment of any amount owing in
respect of this Agreement or for the payment of any fee hereunder or for any
other obligation or claim arising out of or based upon this Agreement against
any Affected Party, any Facility Agent or the Administrative Agent, any
Affiliate of any of the foregoing, or any stockholder, employee, officer,
director, incorporator or beneficial owner of any of the foregoing. The
provisions of this Section 10.23 shall survive termination of this Agreement.

SECTION 10.24. Patriot Act. Each Lender, Facility Agent and the Administrative
Agent (for itself and not on behalf of any Lender) hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower, organizational documentation,
director and shareholder information and other information that will allow such
Lender, Facility Agent or the Administrative Agent, as applicable, to identify
the Borrower in accordance with such statute. This notice is given in accordance
with the requirements of such Act.

SECTION 10.25. Excluded Originators. The Borrower may designate any Originator
as an Excluded Originator in connection with the sale or other disposition of
such Originator by Flowers or its Subsidiaries by written notice to each Agent
and Lender, specifying the effective date of such designation (the “Exclusion
Effective Date” for such Excluded Originator) if (i) no Amortization Event or
Potential Amortization Event has occurred and is continuing or would occur as a
result of such designation and (ii) (A) the Servicer shall have prepared and
forwarded to the Administrative Agent a pro forma Periodic Report for the
immediately preceding Reporting Date, which pro forma Periodic Report shall be
prepared on the basis of the exclusion from the Collateral of the Receivables
relating to such Originator, (B) such pro forma Periodic Report does not report
any Amortization Event or Potential Amortization Event on a pro forma basis
(giving effect to any repayment of Advances to occur concurrently with such
designation), and (C) either (x) the Administrative Agent and the Majority
Lenders shall have provided its prior written consent to such designation, which
consents shall not be unreasonably withheld, delayed or conditioned, or (y) the
aggregate Outstanding Balances of Receivables originated by such Originator
reflected in the most recently delivered Periodic Report, when added to the
aggregate Outstanding Balances of Receivables that were excluded from the
Collateral by the designation of any other Excluded Obligors pursuant to this
Section 10.25 on or after the first day of the 13th most recently completed
Fiscal

 

-76-



--------------------------------------------------------------------------------

Period (measured as at the time of their respective exclusion from the
Collateral), is less than 10% of the average monthly aggregate Outstanding
Balances of Receivables as at the end of the 13 most recently completed Fiscal
Periods. Any pro forma Periodic Report provided pursuant to this Section shall
be subject to the representations, warranties and indemnifications contained in
herein and the other Transaction Documents on the same basis as a Periodic
Report. The representations, covenants and provisions of this Agreement
applicable to an Originator shall no longer be applicable to an Excluded
Originator after the Exclusion Effective Date for such Excluded Originator. The
parties hereto shall work together in good faith to effectuate any actions as
may be appropriate in connection with the designation of an Originator as an
Excluded Originator.

[Signature Pages to Follow]

 

-77-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto, by their duly authorized signatories,
have executed and delivered this Agreement as of the date first above written.

 

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent, Committed Lender and Nieuw Amsterdam
Facility Agent By:  

/s/ Raymond Dizon

  Name: Raymond Dizon   Title: Executive Director By:  

/s/ Martin Snyder

  Name: Martin Snyder   Title: Vice President

 

Address for Notices:   

Rabobank Nederland, New York Branch

245 Park Avenue, 37th floor

New York, New York 10167

Attention: NYSG

Facsimile No.: (914) 304-9324

Confirmation No.: (212) 808-6816

Email: naconduit@rabobank.com

[Signature Page to Receivables Loan, Security and Servicing Agreement]



--------------------------------------------------------------------------------

NIEUW AMSTERDAM RECEIVABLES CORPORATION By:  

/s/ Damian Perez

  Name: Damian Perez   Title: Vice President

 

Address for Notices:   

Global Securitization Services, LLC

68 South Service Road, Suite 120

Melville, New York 11747

Tel: (631) 930-7266

Fax: (212) 302-8767

Email: nieuwam@gssnyc.com

 

with a copy to:

 

Rabobank Nederland, New York

Branch, as Administrator

245 Park Avenue, 37th floor

New York, New York 10167

Attention: NYSG

Facsimile No.: (914) 304-9324

Confirmation No.: (212) 808-6816

Email: naconduit@rabobank.com

[Signature Page to Receivables Loan, Security and Servicing Agreement]



--------------------------------------------------------------------------------

FLOWERS FOODS, INC., as Servicer By:  

/s/ Stephen R. Avera

  Name:   Stephen R. Avera   Title:  

Executive Vice President, Secretary

and General Counsel

 

Address for Notices:   

Flowers Foods, Inc.

1919 Flowers Circle

Thomasville, Georgia 31757

Attention: Steve Avera

Tel: (229) 227-2353

Fax: (229) 205-3808

Email: steve.r.avera@flocorp.com

[Signature Page to Receivables Loan, Security and Servicing Agreement]



--------------------------------------------------------------------------------

FLOWERS FINANCE II, LLC, as Borrower By:  

/s/ Karyl Lauder

  Name: Karyl Lauder   Title: Secretary/Treasurer

 

Address for Notices:   

Flowers Finance II, LLC

c/o Flowers Foods, Inc.

1919 Flowers Circle

Thomasville, Georgia 31757

Attention: Steve Avera

Tel: (229) 227-2353

Fax: (229) 205-3808

Email: steve.r.avera@flocorp.com

[Signature Page to Receivables Loan, Security and Servicing Agreement]



--------------------------------------------------------------------------------

ANNEX I

to

Receivables Loan, Security

and Servicing Agreement

DEFINITIONS

As used in this Agreement, the following terms have the following respective
meanings:

“Accrual Period” means (a) with respect to (i) Interest which is calculated
based on the Cost of Funds Rate and (ii) Unused Fees, each Monthly Period;
provided that the first such Accrual Period shall begin on and include the
Closing Date and end on and include the last day of the first Monthly Period and
the last such Accrual Period shall begin on and include the first day of the
last Monthly Period and end on but exclude the last Settlement Date, and
(b) with respect to (i) other Interest and (ii) other amounts, the period from
and including the Closing Date to but excluding the initial Settlement Date and
each successive period from and including a Settlement Date to but excluding the
following Settlement Date.

“Administrative Agent” has the meaning specified in the preamble to this
Agreement.

“Adjusted Commitment” means, on any date of determination, with respect to a
Committed Lender for a Conduit Lender, such Committed Lender’s Commitment minus
the aggregate outstanding principal amount of its Support Advances to such
Conduit Lender.

“Adjusted Dilution Ratio” means, for any Fiscal Period, the Dilution Ratio for
such Fiscal Period; provided that so long as Flowers’ long-term senior unsecured
debt is rated at least “BB” and “Ba2” by both S&P and Moody’s, respectively, at
the date of the determination of the Adjusted Dilution Ratio for a Fiscal
Period, the Dilution Ratio will be calculated for such Fiscal Period assuming
the amount of Stale Bread Credit Adjustments is zero.

“Advance” has the meaning specified in Section 2.01(a).

“Affected Party” means each Lender, each Facility Agent, each Support Provider,
each Funding Source and the Administrative Agent and the parent company of each
such Lender, Facility Agent, Support Provider, Funding Source or Administrative
Agent.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Obligor” means any Obligor that is an Affiliate of another Obligor.

“Agent” has the meaning specified in Section 9.01(c).

“Aggregate Unpaids” means, as of any date of determination, an amount equal to
the sum of (a) the aggregate accrued and unpaid Interest with respect to all
Advances at such time, (b) the Outstanding Borrowings at such time, (c) all
Unused Fees and other fees accrued and unpaid hereunder at such time and (d) all
other amounts owed (whether due or accrued) hereunder by the Borrower to the
Lenders, the Facility Agents, the Administrative Agent and the other Indemnified
Parties at such time.

 

I-1



--------------------------------------------------------------------------------

“Agreement” has the meaning specified in the preamble to this Agreement.

“Alternate Base Rate” means, as of any date of determination, a fluctuating
interest rate per annum in effect from time to time, which rate per annum shall
at all times be equal to the greater of:

(a) the rate of interest announced by Rabobank in New York, New York, from time
to time, as Rabobank’s base rate; and

(b) one percent (1.00%) per annum above the Federal Funds Rate.

If for any reason the Administrative Agent has determined (which determination
shall be conclusive absent manifest error) that it is unable to ascertain the
Federal Funds Rate for any reason, including the inability of the Administrative
Agent to obtain sufficient quotations in accordance with the terms hereof, the
Alternate Base Rate shall be determined without regard to clause (b) of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate due to a change
in Rabobank’s base rate or the Federal Funds Rate shall be effective on the
effective date of such change in such base rate or the Federal Funds Rate,
respectively.

“Amortization Event” has the meaning specified in Section 8.01.

“Anti-Terrorism Laws” has the meaning specified in Section 4.01(x).

“Applicable Margin” has the meaning specified in the Fee Letter.

“Assignment and Assumption Agreement” means an assignment and assumption
agreement in the form of Exhibit E (with such changes as may be appropriate
under the specific circumstances) executed and delivered in accordance with
Section 10.16.

“Available Collections” has the meaning specified in Section 2.12(b).

“Bailee and Security Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent with respect to one or more
Collection Accounts.

“Bakeries” means Flowers Bakeries, LLC, a Georgia limited liability company.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, or any
successor statute.

“Borrower” has the meaning specified in the preamble to this Agreement.

“Borrowing Date” has the meaning specified in Section 2.01.

 

I-2



--------------------------------------------------------------------------------

“Borrowing Notice” has the meaning specified in Section 2.01.

“Breakage Costs” has the meaning specified in Section 2.08.

“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York, New York and, if the applicable Business
Day relates to any determination of a LIBO Rate, on which dealings are carried
on in the London interbank market, London, England.

“Calculated Cross-Age Percentage” means, as of any date of determination, the
ratio (expressed as a percentage) of (a) the aggregate Outstanding Balance of
Receivables of the Obligors with the 30 highest Outstanding Balances of
Receivables (for such purpose, each Obligor and its Affiliated Obligors, if any,
being treated as a single Obligor) divided by (b) the aggregate Outstanding
Balance of all Receivables, in each case, as of the last day of the most recent
Fiscal Period.

“Capital Lease” of any Person means any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as a capital lease
on a balance sheet of such Person under GAAP.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any Capital Lease, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Change of Control” means (a) all the Equity Interests of the Borrower shall
cease to be owned exclusively by both Bakeries and Specialty, (b) Bakeries,
Specialty or any Originator shall cease to be a Wholly-Owned Subsidiary of
Flowers or (c) (i) any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the “Exchange
Act”), as in effect on the Closing Date), other than Permitted Holders, is or
shall (A) be the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act), of 30% or more on a fully diluted basis of the voting and/or
economic interest in the Borrower’s capital stock or other Equity Interests or
(B) have obtained the power (whether or not exercised) to elect a majority of
the Borrower’s directors or (ii) the Board of Directors of Flowers shall cease
to consist of a majority of Continuing Directors.

“Charge-Off” means a Receivable or any portion thereof which is identified as
uncollectible by the Servicer or which, in accordance with the Credit and
Collection Policy, has been written off as uncollectible.

“Closing Date” means July 17, 2013.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” has the meaning assigned to such term in Section 6.02.

“Collection Account” means a deposit account identified on Schedule II
maintained by an Originator or a Seller with a bank identified on Schedule II
for the purpose of receiving Obligor payments by check or electronic transfer
and transfers of Obligor payments from the Lockboxes, or such other account as
Borrower, the Servicer and the Administrative Agent may agree upon from time to
time.

 

I-3



--------------------------------------------------------------------------------

“Collections” means, for any Receivable as of any date, the sum of all amounts,
whether in the form of wire transfer, cash, checks, drafts, or other
instruments, received by or for the account of the Borrower, a Seller, an
Originator, a Subservicer or the Servicer or in a Lockbox or a Collection
Account in payment of, or applied to, any amount owed by an Obligor on account
of such Receivable (including but not limited to all amounts received on account
of any Defaulted Receivable) on or before such date, including (i) all amounts
received on account of such Receivable and all other fees and charges, (ii) cash
proceeds of Related Security with respect to such Receivable, (iii) all amounts
deemed to have been received by a Seller, an Originator, a Subservicer or the
Servicer as a Collection pursuant to Section 2.03 of the Receivable Sale
Agreement, and (iv) the proceeds of a repurchase paid by a Seller pursuant to
Section 2.04 of the Receivable Sale Agreement.

“Commercial Paper” means short-term promissory notes of each Conduit Lender or
its Funding Source issued in the commercial paper market.

“Commitment” means, as of any date of determination during the Revolving Period,
(a) with respect to Rabobank, in its capacity as a Committed Lender,
$150,000,000, and (b) with respect to any Person who becomes a Committed Lender
pursuant to an Assignment and Assumption Agreement, the commitment of such
Person to fund any Advance to the Borrower in an amount not to exceed the amount
set forth in such Assignment and Assumption Agreement, in either case as such
amount may be increased or reduced from time to time pursuant to Assignment and
Assumption Agreements. After the Revolving Period, for each Committed Lender,
the Commitment shall at all times mean the Outstanding Borrowings then funded by
such Committed Lender (as such amount may be increased or reduced from time to
time pursuant to Assignment and Assumption Agreements) and shall automatically
reduce concurrently with each reduction in such Outstanding Borrowings.

“Committed Lenders” means Rabobank and any assignee (with respect to the rights
in, and the commitment to make, the Advances) that executes an Assignment and
Assumption Agreement (other than an assignee designated therein as a Conduit
Lender).

“Company Party” means each of the Originators, the Sellers, the Servicer, the
Borrower and the Parent Guarantor.

“Complete Servicing Transfer” has the meaning specified in Section 7.09(a).

“Concentration Account” means the deposit account identified as such on
Schedule II maintained by the Borrower with the bank identified on Schedule II
for the purpose of receiving transfer of funds from the Collection Accounts, or
such other account as Borrower, the Servicer and the Administrative Agent may
agree upon from time to time.

 

I-4



--------------------------------------------------------------------------------

“Concentration Limit” for any Obligor means, as of any date of determination,
the product of (a) the aggregate Outstanding Balances of all Eligible
Receivables and (b) the lower of the percentages set forth below opposite the
short term unsecured debt rating, if any, currently assigned to such Obligor by
S&P and Moody’s at such time (or in the absence of a short term unsecured debt
rating from any such rating agency, the long term unsecured senior debt rating
currently assigned to such Obligor by S&P and Moody’s at such time):

 

Category

   S&P Short Term
Rating    S&P Long Term
Rating    Moody’s Short Term
Rating    Moody’s Long Term
Rating    Concentration Limit

I

   A-1+/ A-1    AAA to A    P-1    Aaa to A2    15.0%

II

   A-2    A-to BBB+    P-2    A3 to Baa1    7.5%

III

   A-3    BBB to BBB-    P-3    Baa2 to Baa3    5.0%

IV

   Below A-3 or Not
Rated by S&P    Below BBB-
or Not Rated by
S&P    Below P-3 or Not
Rated by Moody’s    Below Baa3 or Not
Rated by Moody’s    4.5% for the two
largest Obligors*
in this category
and 2% for all
other Obligors
in this category

 

* Obligors with the two highest Outstanding Balances of Eligible Receivables as
of the last day of most recently ended Fiscal Period (for such purpose, each
Obligor and its Affiliated Obligors, if any, being treated as a single Obligor)

or, if such Obligor is a Special Obligor, its Special Obligor Concentration
Limit, if higher than as determined above; provided, that in the case of an
Obligor with any Affiliated Obligor, the Concentration Limit shall be calculated
as if such Obligor and such Affiliated Obligor are one Obligor. For the
avoidance of doubt, if any Obligor does not have a short term unsecured debt
rating or a long term unsecured senior debt rating from at least one of S&P and
Moody’s, such Obligor’s Concentration Limit shall equal the Concentration Limit
for Category IV set forth above.

“Conduit Lenders” means Nieuw Amsterdam and any other special purpose vehicle
established primarily for the purpose of issuing Commercial Paper (or financing
itself through the issuance of Commercial Paper through a Funding Source) to
finance the purchase of eligible assets and which executes an Assignment and
Assumption Agreement and is designated therein as a “Conduit Lender”.

“Confidential Information” has the meaning assigned to such term in
Section 10.17.

“Continuing Directors” means the directors of Flowers on April 5, 2013 and each
other director if such director’s nomination for election to the board of
directors of Flowers is recommended by a majority of the then Continuing
Directors or is recommended by a committee of such board of directors a majority
of which is composed of the then Continuing Directors.

“Contra Account” means, in relation to any Obligor, the aggregate of all
potential set-off amounts which would be payment obligations of any Originator
to such Obligor, together with any other reserves booked by such Originator with
respect to payment obligations of such Obligor.

 

I-5



--------------------------------------------------------------------------------

“Contract” means, with respect to a Receivable, any written agreements,
invoices, contracts or understandings between the applicable Originator and an
Obligor pursuant to which the Receivable arises or is evidenced and under which
the Obligor thereof is obligated to pay the Receivable to the applicable
Originator.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise, and the
terms “Controlling” and “Controlled” has meanings correlative thereto.

“Control Agreement” means an agreement in form and substance reasonably
satisfactory to the Administrative Agent with respect to one or more Lockboxes
and/or Collection Accounts and/or the Concentration Account.

“Cost of Funds Rate” means, with respect to any Advance funded by a Conduit
Lender and each day during an Accrual Period, the per annum rate equivalent to
the weighted average of the per annum rates paid or payable by such Conduit
Lender on each day during such Accrual Period as interest on or otherwise (by
means of interest rate hedges, currency hedges or otherwise) in respect of the
Commercial Paper issued by such Conduit Lender or its Funding Source that is
allocated, in whole or in part, by the related Facility Agent (on behalf of such
Conduit Lender) to fund the making or maintenance of such Advance during such
Accrual Period as determined by the related Facility Agent (on behalf of such
Conduit Lender), and in each case as reported to the Borrower and the Servicer,
which rates shall reflect and give effect to (i) certain documentation and
transaction costs (including dealer and placement agent commissions) associated
with the issuance of such Commercial Paper, (ii) without duplication,
incremental carrying costs incurred with respect to Commercial Paper maturing on
dates other than those on which corresponding funds are received by such Conduit
Lender, and (iii) other borrowings by such Conduit Lender, including borrowings
to fund small or odd dollar amounts that are not easily accommodated in the
commercial paper market, to the extent such amounts are allocated, in whole or
in part, by the related Facility Agent to fund such Conduit Lender’s making or
maintenance of such Advance during such Accrual Period; provided, that if any
component of such rate is a discount rate, in calculating the “Cost of Funds
Rate” for such day, the related Facility Agent shall for such component use the
rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.

“Credit and Collection Policy” has the meaning set forth in Section 1.01 of the
Receivables Sale Agreement.

“Days Sales Outstanding” means for any Fiscal Period, as of any date of
determination, an amount equal to the product of (i) a fraction, the numerator
of which is the Outstanding Balance of all Receivables on the last day of such
Fiscal Period and the denominator of which is the aggregate amount of
Receivables originated by all the Originators during such Fiscal Period and
(ii) 28.

 

I-6



--------------------------------------------------------------------------------

“Deemed Collections” has the meaning set forth in Section 2.03 of the
Receivables Sale Agreement.

“Default Rate” means, at any time, a rate per annum equal to the sum of
(a) 2.00% plus (b) the Applicable Margin plus (c) the Alternate Base Rate.

“Default Ratio” means, for any Fiscal Period, as of any date of determination,
the ratio (expressed as a percentage) of (a) the sum of (i) the aggregate
Outstanding Balance of all Receivables that were not Defaulted Receivables at
the beginning of such Fiscal Period but that became Defaulted Receivables during
such Fiscal Period and are categorized as outstanding at least twelve (12) weeks
but less than thirteen (13) weeks from their respective original invoice dates,
plus (ii) the aggregate Outstanding Balance of all Receivables that were
written-off and that were outstanding twelve (12) weeks or less from their
respective original invoice dates, to (b) an amount equal to the product of
(i) the aggregate amount of Receivables generated by all the Originators during
the Fiscal Period that occurred three Fiscal Periods prior to the Fiscal Period
for which such ratio is being calculated and (ii) 25%; provided that for
purposes of Section 8.02(q)(ii), the Default Ratio shall be equivalent to the
ratio (expressed as a percentage) of (i) the sum of the aggregate Outstanding
Balance of all Receivables that were unpaid for twelve (12) weeks or more past
their respective original invoice dates (determined without regard to any
modification thereof) as of the last day of such Fiscal Period to (ii) the
aggregate Outstanding Balance of all Receivables as of the last day of such
Fiscal Period.

“Defaulted Receivable” means a Receivable (a) as to which the Obligor has
suffered an Insolvency Event, (b) which, consistent with the Credit and
Collection Policy, would be a Charge-Off or (c) as to which any payment, or part
thereof, becomes unpaid for twelve (12) weeks or more past its original invoice
date (determined without regard to any modification thereof).

“Delinquency Ratio” means, for any Fiscal Period, as of any date of
determination, the ratio (expressed as a percentage) of (a) the aggregate
Outstanding Balance of all Receivables which were Delinquent Receivables as of
the last day of such Fiscal Period to (b) the aggregate Outstanding Balance of
all Receivables as of the last day of such Fiscal Period.

“Delinquent Receivable” means a Receivable, other than a Defaulted Receivable,
as to which any payment, or part thereof, becomes unpaid for six (6) or more
weeks past its original invoice date (determined without regard to any
modification thereof).

“Dilution Factors” means credits, cancellations, debt forgiveness, billing
adjustments, cash discounts, retropricing, warranties, allowances, Disputes,
rebates, charge backs, returned or repossessed goods, and other allowances,
adjustments and deductions (including, without limitation, any special or other
discounts or any reconciliations and any set-off in respect of any claim by any
Person, whether such claim arises out of the same or a related transaction or an
unrelated transaction) that are given by an Originator or any of its Affiliates,
the Servicer or a Subservicer to an Obligor, other than (a) payment in cash of
the Outstanding Balance of a Receivable by an Obligor or (b) a reduction of the
Outstanding Balance of a Receivable as the result of the related Obligor’s
inability to pay such Receivable.

 

I-7



--------------------------------------------------------------------------------

“Dilution Ratio” means, for any Fiscal Period, the ratio (expressed as a
percentage) of (a) the aggregate amount of Dilution Factors relating to
Receivables for such Fiscal Period to (b) the aggregate amount of Receivables
generated by all the Originators during the immediately preceding Fiscal Period;
provided that in calculating Dilution Factors resulting from Stale Bread
Returns, the amount to be included in clause (a) above will be an amount equal
to the ratio of (i) the amount of Stale Bread Credit Adjustments for such Fiscal
Period divided by (ii) the Stale Bread Factor.

“Dilution Reserve Percentage” means, for any Fiscal Period, as of any date of
determination, a percentage equal to:

((SF x AED) + ((ADS– AED) x ADS /AED)) x DHR

where:

 

   SF    =    a stress factor equal to 2.25;    AED    =    the average of the
Adjusted Dilution Ratios during the 13 consecutive Fiscal Periods ending with
the Fiscal Period for which such Dilution Reserve Percentage is being
determined;    DS    =    the highest Adjusted Dilution Ratio computed for any
Fiscal Period that occurred during the 13 consecutive Fiscal Periods ending with
the Fiscal Period for which such Dilution Reserve Percentage is being
determined; and    DHR    =    the Dilution Horizon Ratio, equal to a fraction,
(i) the numerator of which is equal to the aggregate amount of all Receivables
originated by all the Originators during the Fiscal Period for which such
Dilution Reserve Percentage is being determined and (ii) the denominator of
which is equal to the Net Receivables Balance as of the last day of the Fiscal
Period for which such Dilution Reserve Percentage is being determined.

“Dispute” means any dispute, deduction, claim, offset, defense, counterclaim, or
right of set-off, including any dispute relating to goods, purchased or leased
equipment, leased real or personal property, or services already paid for.

“Distributor Receivable” mean a Receivable the Obligor of which is a wholesale
distributor of an Originator’s goods.

“Dollar” and the symbol “$” means lawful currency of the United States of
America.

“Due Diligence Audit” has the meaning assigned to such term in Section 5.01(g).

 

I-8



--------------------------------------------------------------------------------

“Early Termination Date” means the earliest of (a) the Business Day immediately
prior to the occurrence of an Insolvency Event with respect to any Company
Party, (b) the Business Day specified in a Notice of Termination delivered by
the Administrative Agent pursuant to Section 8.03(a) and (c) the Business Day
specified by 30 Business Days’ written notice of termination to the
Administrative Agent from the Borrower.

“Eligible Receivable” means, at any time a Receivable that meets each of the
following criteria:

ARTICLE I such Receivable which was originated by the related Originator in the
ordinary course of its business;

ARTICLE II the related Obligor is a resident of the United States, Mexico or
Canada;

ARTICLE III such Receivable does not constitute sales or other taxes, finance
charges, service charges or similar charges (it being understood that only the
portion of a Receivable so constituted shall not be eligible);

ARTICLE IV (i) such Receivable arises from a sale of goods or services that have
been provided or performed by the related Originator in the ordinary course of
business; (ii) as to which the related Originator has satisfied and fully
performed all obligations required to be fulfilled by it (other than customary
warranty obligations); and (iii) such Receivable does not arise under a Contract
that provides for any obligations of the related Originator after the creation
of such Receivable, and no further action is required to be performed by any
Person with respect such Receivable other than payment thereon by the related
Obligor;

ARTICLE V such Receivable was originated in all material respects in accordance
with the Credit and Collection Policy, and which has otherwise been underwritten
in all material respects in accordance with the Credit and Collection Policy,
and has terms which have not been impaired, waived, altered, extended,
rewritten, renegotiated or otherwise modified since its origination in any
material respect;

ARTICLE VI the Obligor of which is not a natural person;

ARTICLE VII such Receivable is denominated and payable only in Dollars in the
United States and the related Contract is governed by the laws of the United
States;

ARTICLE VIII the invoice related to such Receivable has been billed to the
Obligor and is required to be paid in full within 45 days of the date of the
invoice prepared by the related Originator and evidencing such Receivable;

ARTICLE IX such Receivable is not a Defaulted Receivable;

ARTICLE X the Obligor of which is Solvent and not subject to an Insolvency
Event;

 

I-9



--------------------------------------------------------------------------------

ARTICLE XI the transfer, sale or assignment of such Receivable does not
contravene any applicable Laws and is otherwise fully assignable by the related
Originator to the relevant Seller (and, if applicable, to another Originator),
by the related Seller to the Borrower and by the Borrower to the Administrative
Agent for the benefit of the Secured Parties (either under terms of the related
Contract or by virtue of provisions of the UCC or other applicable law that
render anti-assignment clauses ineffective), in each case (i) without the
requirement of any notice to or consent of the Obligor or (ii) with notice to or
the consent of the related Obligor and such notice has been given or consent
obtained (in each case in written form) with respect to the assignments
contemplated in the Transaction Documents;

ARTICLE XII such Receivable does not contain any provision that restricts the
ability of the Borrower or the Administrative Agent to exercise its rights under
this Agreement or the other Transaction Documents;

ARTICLE XIII such Receivable was not originated on a “billed but not shipped”,
“bill and hold”, “guaranteed sale”, “sale and return”, “sale on approval”,
“progress billed”, “consignment” or similar basis;

ARTICLE XIV such Receivable, together with any Contract related thereto,
constitutes a legal, valid and binding obligation of the related Obligor,
enforceable in accordance with its terms;

ARTICLE XV such Receivable is not subject to any litigation, Dispute,
counterclaim or other defenses;

ARTICLE XVI as to which neither the related Obligor nor any Affiliated Obligor
is permitted to or has asserted any rights of setoff;

ARTICLE XVII such Receivable, together with any Contract related thereto, does
not contravene in any material respect any Laws (including Laws relating to
usury, consumer protection, truth in lending, fair credit billing, fair credit
reporting, equal credit opportunity, fair debt collection practices and privacy)
and with respect to which neither the Borrower, the related Originator, the
related Servicer nor the Obligor is in violation of any such Law in any material
respect, in each case, which in any way renders unenforceable or would otherwise
impair in any material respect the collectability of such Receivable;

ARTICLE XVIII with respect to which no more than 25% of the aggregate amount of
the Receivables of the related Obligor and its Affiliated Obligors are Defaulted
Receivables;

ARTICLE XIX such Receivable (i) has been sold or distributed by an Originator to
a Seller, directly or indirectly through another Originator, pursuant to the
applicable Originator Sale Agreement; and (ii) has been sold or contributed by a
Seller to the Borrower pursuant to the Receivables Sale Agreement;

 

I-10



--------------------------------------------------------------------------------

ARTICLE XX (i) such Receivable, (A) immediately prior to the sale thereof to the
related Seller pursuant to an Originator Sale Agreement, was owned solely by the
related Originator free and clear of all Liens, and (B) immediately prior to the
sale or contribution thereof to the Borrower pursuant to the Receivables Sale
Agreement, was owned solely by the related Seller free and clear of all Liens,
and (ii) in which, after giving effect to such sale or contribution, is owned
solely by the Borrower free and clear of all Liens except for the Liens arising
under or in connection with this Agreement; and

ARTICLE XXI the related Obligor is not an Affiliate of any Company Party;

ARTICLE XXII such Receivable constitutes an “account” or a “payment intangible”
as defined in the New York UCC, and which is not evidenced by an instrument or
chattel paper (as defined in the New York UCC); and

ARTICLE XXIII the related Obligor (i) is not a person named on the list of
Specially Designated Nationals or Blocked Persons maintained by OFAC available
at http://www.treas.gov/offices/enforcement/ofac/index.shtml or as otherwise
published from time to time; (ii) is not (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or person; and (iii) to the best of the knowledge of the applicable
Originator, does not derive any of its assets or operating income from
investments in or transactions with any such country, agency, organization or
person; and none of the proceeds from any sales hereunder will be used by the
Borrower or any of its Affiliates to finance any operations, investments or
activities in, or make any payments to, any such country, agency, organization,
or person.

“Equity Interests” of any Person means any and all shares, interests, rights to
purchase, warrants, options, participations or other equivalents of or interest
in (however designated) equity of such Person, including, without limitation,
any common stock, preferred stock, any limited or general partnership interest
and any limited liability company membership interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with any Seller or any Subsidiary of a Seller would be deemed to
be a “single employer” within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

“ERISA Event” means the occurrence of any event or condition which (a) causes a
breach of any representation or warranty set forth in Section 7.10 of the
Flowers Credit Agreement (as in effect on the Closing Date), (b) requires
Flowers to deliver a notice to the administrative agent under the Flowers Credit
Agreement under Section 8.07 thereof or (c) would constitute an “Event of
Default” under Section 10.06 of the Flowers Credit Agreement.

 

I-11



--------------------------------------------------------------------------------

“Event of Default” has the meaning ascribed to such term in Section 8.02.

“Excess Payment” has the meaning specified in Section 2.02(g) of the Receivables
Sale Agreement.

“Excluded Receivable” means (a) any Distributor Receivable and (b) with respect
to any Excluded Originator, any indebtedness of an Obligor to such Excluded
Originator otherwise constituting a Receivable that is originated by such
Excluded Originator on or after its Exclusion Effective Date.

“Exclusion Effective Date” has the meaning specified in Section 10.25.

“Executive Order” has the meaning specified in Section 4.01(x).

“Facility Agent” means, with respect to any Conduit Lender and Committed Lender,
the entity acting as agent for such Conduit Lender and Committed Lender
identified on the signature pages hereto and any assignee thereof which executes
an Assignment and Assumption Agreement.

“Facility Termination Date” means the earlier to occur of July 17, 2015 and the
Early Termination Date.

“FATCA” means Sections 1471 through 1474 of the Code, as enacted on the Closing
Date (and any amended or successor version thereof), and the regulations
promulgated thereunder or published administrative guidance implementing such
Sections.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fee Letter” means the letter agreement, dated as of the date hereof, between
the Borrower and the Administrative Agent.

“Final Date” means the earliest date following the Facility Termination Date on
which either of the following occurs: (a) the indefeasible reduction of the
Outstanding Borrowings to zero and the indefeasible payment of Advances and
other Aggregate Unpaids or (b) all Receivables have either been collected or
written-off by the Servicer as being uncollectible in accordance with the Credit
and Collection Policy and all recoveries in respect of Charge-Off Receivables
have been received and applied in accordance with the Transaction Documents, as
reasonably determined by the Servicer and the Administrative Agent.

 

I-12



--------------------------------------------------------------------------------

“Financial Officer” means, with respect to a specified Person, its chief
financial officer, principal accounting officer, treasurer, assistant treasurer
or controller.

“Financing Parties” means, collectively, the Administrative Agent, each Facility
Agent and each Lender.

“Fiscal Period” means, for each calendar year, the relevant four week period
specified on Schedule V, as such Schedule may be amended from time to time by
the Servicer, with the consent of the Administrative Agent, which consent shall
not be unreasonably withheld, to reflect comparable fiscal periods of the
Originators.

“Floor Reserve Percentage” means, for any Fiscal Period, as of any date of
determination, a percentage equal to the sum of:

Loss Reserve Floor Percentage + Dilution Reserve Floor Percentage

where:

 

Loss Reserve Floor Percentage    =    15%; Dilution Reserve Floor Percentage   
=    the average of the Adjusted Dilution Ratios during the preceding 13 Fiscal
Periods ending on the last day of the Fiscal Period for which such Floor Reserve
Percentage is being determined multiplied by the Dilution Horizon Ratio (as such
term is used herein in the definition of Dilution Reserve Percentage).

“Flowers” means Flowers Foods, Inc., a Georgia corporation.

“Flowers Credit Agreement” means the Credit Agreement, dated as of April 5,
2013, among Flowers, the Lenders party hereto from time to time, Rabobank,
Branch Banking and Trust Company and Regions Bank, as co-documentation agents,
Bank of America, N.A., as syndication agent, and Deutsche Bank AG New York
Branch, as administrative agent, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Foreign Lender” has the meaning specified in Section 2.10(b).

“Funding Base” means, as of any date of determination, an amount equal to
(a) the Net Receivables Balance at such time, multiplied by (b) the difference
of 100% minus the Required Reserve Percentage at such time.

“Funding Percentage” means with respect to a Committed Lender, its Commitment as
a percentage of the aggregate amount of the Commitments of all Committed
Lenders, and with respect to a Conduit Lender, its Maximum Conduit Lender
Advance Amount as a percentage of the aggregate amount of the Commitments of all
Committed Lenders.

 

I-13



--------------------------------------------------------------------------------

“Funding Source” means, with respect to a Conduit Lender, any financing conduit
or intermediate special purpose entities from which, directly or indirectly,
such Conduit Lender receives funds to finance such Conduit Lender’s making or
maintaining its Advances hereunder.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the a government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, stock exchange, regulatory body,
securities commission, bureau, board, court, central bank, Person or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Governmental Obligor” means an Obligor which is the United States of America,
any territory or possession of the United States of America, any state of the
United States of America or the District of Columbia, any political subdivision
of any of the foregoing, any agency or instrumentality of any of the foregoing,
any public school and any public healthcare institution and any military agency
or instrumentality or any other Governmental Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodities price protection agreement or other
interest of currency exchange rate or commodity price hedging agreement.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person, (e) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding current accounts payable incurred in the ordinary course
of business), (f) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent

 

I-14



--------------------------------------------------------------------------------

or otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(g) all Guarantees by such Person of Indebtedness of others, (h) all Capital
Lease Obligations of such Person, (i) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, and (j) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. For purposes of this Agreement, the
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Indemnified Parties” means any or all of the Lenders, the Facility Agents, the
Support Providers, the Funding Sources and the Administrative Agent and their
respective Affiliates and successors and assigns and their respective officers,
directors, managers, managing members, partners, employees, agents, advisors and
representatives.

“Independent Manager” means, with respect to the Borrower, a natural person who,
for the five-year period prior to his or her appointment as Independent Manager
(a) has not been, and during the continuation of his or her service as
Independent Manager is not: (i) an employee, director, stockholder, member,
manager, partner or officer of the Borrower, the Parent Guarantor or any of its
Affiliates (other than his or her service as an Independent Manager of the
Borrower), (ii) a customer of, or supplier of goods or services to, the
Borrower, Flowers or any of its Affiliates, (iii) a Person controlling or under
common control with any partner, stockholder, member, manager, Affiliate or
customer or supplier of the Borrower, the Parent Guarantor or any of its
Affiliates, or (iv) any member of the immediate family of a Person described in
(i), (ii) or (iii); (b) has prior experience as an Independent Manager or an
Independent Manager for a corporation or limited liability company whose charter
documents require the unanimous consent of all Independent Managers or managers
thereof before such corporation or limited liability company may consent to the
institution of bankruptcy or insolvency proceedings against it or may file a
petition seeking relief under any applicable federal or state law relating to
bankruptcy; and (c) has at least five (5) years of employment experience with
one or more entities that provide, in the ordinary course of their respective
businesses, advisory, management or placement services to issuers of
securitization or structured finance instruments, agreements or securities;
provided that, an individual who otherwise satisfies the foregoing shall not be
disqualified from being an Independent Manager of the Borrower if such
individual is at the time of initial appointment, or at any time while serving
as the Independent Manager of the Borrower, an Independent Manager of a Special
Purpose Entity which is an Affiliate or the Borrower or the Parent Guarantor.
For purposes of this paragraph only, a “Special Purpose Entity” is an entity
whose organizational documents contain restrictions on its activities and impose
requirements intended to preserve its separateness that are substantially
similar to those of the Borrower and provide, inter alia, that it is
(a) organized for a limited purpose; (b) has restrictions on its ability to
incur indebtedness, dissolve, liquidate, consolidate, merge and/or sell assets;
(c) may not file voluntarily a bankruptcy petition on its own behalf (and/or on
behalf of certain Affiliates) without the consent of the Independent Manager;
and (d) shall conduct itself (and/or cause certain Affiliates to conduct
themselves) in accordance with certain “separateness covenants,” including, but
not limited to, the maintenance of books, records, bank accounts and assets
separate from those of any other Person.

 

I-15



--------------------------------------------------------------------------------

“Insolvency Event” means, with respect to any Person, the filing by such Person
of a notice of intention to make a proposal under applicable insolvency
legislation to some or all of its creditors; or the commencement or filing of a
petition, notice or application by or against such Person of any proceedings to
adjudicate it a bankrupt or insolvent or seeking liquidation, winding-up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law of any jurisdiction relating to the dissolution,
liquidation or winding-up, bankruptcy, insolvency, reorganization of insolvent
debtors, arrangement of insolvent debtors, readjustment of debt or moratorium of
debts, or to obtain an order for relief by the appointment of a receiver,
receiver manager, administrator, inspector, liquidator or trustee or other
similar official for it or for any substantial part of its property and, if any
such proceeding has been instituted against such Person, either (i) such
proceeding has not been stayed or dismissed within 60 days or any of the actions
sought in such proceeding (including the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official) are
granted in whole or in part; or (ii) such Person has authorized, consented to,
approved of or acquiesced in, or such Person has performed any act, or omitted
to perform any act, that authorizes or indicates its consent to, approval of or
acquiescence in, any such proceeding.

“Interest” means, as of any date of determination, for any Advance for any
Accrual Period:

 

 

IR x OB x AD

    

            AP

  

where:

 

  IR    =    the Interest Rate applicable to such Advance;   OB    =    the
outstanding principal balance of such Advance;   AD    =    the actual number of
days during such Accrual Period; and   AP    =    the number of days in the
annual period on the basis of which Interest for such Advance is calculated,
being 365 or 366, as the case may be, if the Interest Rate for such Advance is
calculated by reference to the Alternate Base Rate and otherwise being 360;

provided, however, that no provision of this Agreement shall require the payment
or permit the collection of Interest in excess of the maximum permitted by
applicable Law; and provided, further, that Interest shall not be considered
paid by any distribution if at any time such distribution is rescinded or must
be returned to the Borrower or any of its Affiliates for any reason.

“Interest Rate” means, as of any date of determination, with respect to any
Advance and each day during an Accrual Period, the sum of (a) the Applicable
Margin, plus (b):

to the extent such Advance is funded on such day by a Conduit Lender through the
issuance of Commercial Paper, the Cost of Funds Rate; and

 

I-16



--------------------------------------------------------------------------------

ARTICLE XXIV in all other cases, a rate per annum (expressed as a percentage and
an interest yield equivalent) equal to (A) the LIBO Rate or (B) in the event
(1) the LIBO Rate cannot be determined for any reason, including the
unavailability of rate bids or the general unavailability of the London
interbank market for U.S. Dollar borrowings or (2) it would be contrary to law
or to the directive of any central bank or other Governmental Authority (whether
or not having the force of law) for the applicable Committed Lender or Support
Provider to obtain U.S. Dollars in the London interbank market to fund or
maintain any interest in such Advance or Support Advances related thereto or the
applicable Committed Lender or Support Provider shall otherwise be unable to
obtain such U.S. Dollars, or (3) the related Facility Agent advises the Borrower
that the LIBO Rate will not adequately and fairly reflect the cost of the
related Committed Lender or Support Provider of funding such Advance based on
the LIBO Rate, or (4) such funding occurs without at least two Business Days of
prior notice to the related Facility Agent, a rate per annum equal to the
Alternate Base Rate for each day in such Accrual Period;

provided, that from and after the occurrence of an Event of Default, the
Interest Rate shall be equal to the Default Rate.

“Law” means, in respect of any Person, all provisions of constitutions,
statutes, rules, regulations, and orders of Governmental Authorities applicable
to such Person, and all orders and decrees of all courts and arbitrators in
proceedings or actions to which the Person in question is a party or by which it
is bound.

“Legal Final Maturity Date” means the 90th day following the Facility
Termination Date (or, if such day is not a Business Day, the next succeeding
Business Day).

“Lender” means each Conduit Lender and each Committed Lender.

“Lender Group” means each of the following separate groups of Facility Agents
and Lenders: (a) the Nieuw Amsterdam Facility Agent, Nieuw Amsterdam and
Rabobank, together with one or more other Committed Lenders that may hereafter
become a party hereto from time to time by the execution of an Assignment and
Assumption Agreement by such Conduit Lender or Committed Lender (unless such
Assignment and Assumption Agreement designates such Committed Lender to be a
member of another Lender Group) and (b) each other related group designated as a
Lender Group in the applicable Assignment and Assumption Agreement consisting of
a Facility Agent, a Conduit Lender (if any), and one or more Committed Lenders,
together with one or more other Committed Lenders that may thereafter become a
party hereto from time to time by the execution of an Assignment and Assumption
Agreement by such Conduit Lender or Committed Lender (unless such Assignment and
Assumption Agreement designates such Committed Lender to be a member of another
Lender Group).

“LIBO Rate” means, with respect to an Accrual Period and an Advance, (a) the
rate per annum determined by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is 2 Business Days prior to the commencement
of such Accrual Period by reference to the Reuters Screen LIBOR01 for deposits
in Dollars (or such other comparable page

 

I-17



--------------------------------------------------------------------------------

as may, in the opinion of the Administrative Agent, replace such page for the
purpose of displaying such rates) for a period equal to such Interest Period;
provided that to the extent that an interest rate is not ascertainable pursuant
to the foregoing provisions of this definition, the “LIBO Rate” shall be the
interest rate per annum determined by the Administrative Agent to be the average
of the rates per annum at which deposits in Dollars are offered for such
relevant Accrual Period to major banks in the London interbank market in London,
England by the Administrative Agent at approximately 11:00 a.m. (London time) on
the date that is 2 Business Days prior to the beginning of such Accrual Period,
divided by (b) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves) applicable to any member
bank of the Federal Reserve System in respect of Eurocurrency liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D).

“Lien” means any mortgage, pledge, hypothecation, assignment, encumbrance, lien
(statutory or other), preference, priority or other security arrangement of any
kind or nature whatsoever (including, without limitation, any conditional sale
or other title retention agreement, any financing or similar statement or notice
filed under the UCC or any other similar recording or notice statute, and any
lease having substantially the same effect as any of the foregoing).

“Liquidity Percentage” means, for a Committed Lender in respect of a Conduit
Lender in a Lender Group, such Committed Lender’s Adjusted Commitment with
respect to such Conduit Lender as a percentage of the aggregate Adjusted
Commitments of all Committed Lenders in such Lender Group.

“Liquidity Provider” means, with respect to a Conduit Lender, any one or more
Persons extending credit, or having a commitment to extend credit to or for the
account of, or to make purchases from, such Conduit Lender or its Funding Source
with respect to such Conduit Lender’s Advances under this Agreement to provide
liquidity support to its obligations arising under or in connection with the
commercial paper, variable funding or medium term note program of such Conduit
Lender or its Funding Source.

“Lockbox” means a post office box or other mailing location maintained by a
Lockbox Bank pursuant to a Lockbox Agreement for the purpose of receiving
payments made by the Obligors for subsequent deposit into a Collection Account.

“Lockbox Agreement” means the agreement, if any, that governs the operation of a
Lockbox which is in compliance with this agreement and which is in form and
substance reasonably satisfactory to the Administrative Agent.

“Lockbox Bank” means one or more banks as to which the Administrative Agent, the
Borrower and the Servicer may agree upon from time to time.

“Loss Reserve Percentage” means, for any Fiscal Period, as of any date of
determination, the percentage equal to

SF x DR x LHR

 

I-18



--------------------------------------------------------------------------------

where:

 

  SF    =    a stress factor equal to 2.25;   DR    =    the highest average of
the Default Ratios computed for any three consecutive Fiscal Periods that
occurred during the 13 consecutive Fiscal Periods ending with the Fiscal Period
for which such Loss Reserve Percentage is being determined; and   LHR    =   
the Loss Horizon Ratio is a fraction, (i) the numerator of which is equal to the
aggregate amount of all Receivables originated by all the Originators during the
three (3) consecutive Fiscal Periods ending with the Fiscal Period for which
such Loss Reserve Percentage is being determined, and (ii) the denominator of
which is the Net Receivables Balance as of the last day of the Fiscal Period for
which such Loss Reserve Percentage is being determined.

“Majority Facility Agents” has the meaning specified in Section 8.03(a).

“Material Adverse Effect” means (a) a material adverse effect on (i) the
business, assets, operations or financial condition of the Company Parties
considered as a consolidated group, (ii) the ability of any Company Party to
perform its obligations under this Agreement or any other Transaction Document
to which it is a party, (iii) the validity, enforceability or collectability of
this Agreement or any other Transaction Document or the validity, enforceability
or collectability of a material portion of the Receivables or other Collateral
taken as a whole, (iv) the rights and remedies of the Administrative Agent and
the other Secured Parties under this Agreement or any other Transaction Document
or (v) the status, existence, perfection, priority or enforceability of the
Administrative Agent’s or any Lender’s interest in the Collateral, or (b) any
event or condition which constitutes an Amortization Event or results in the
imposition of any Lien (other than the Lien in favor of the Administrative Agent
pursuant hereto) on 1.00% or more of the aggregate Outstanding Balances of the
Eligible Receivables (other than Receivables which have been repurchased from
the Borrower by a Seller pursuant to the Receivables Sale Agreement).

“Maximum Advance Amount” means, at any time of determination, the lesser of
(a) the aggregate Commitments of all the Committed Lenders and (b) the Funding
Base at such time.

“Maximum Conduit Lender Advance Amount” means, for any Conduit Lender which is
not a Committed Lender, the aggregate Commitments of the Committed Lenders in
its Lender Group.

“Monthly Period” means each calendar month, commencing with the calendar month
in which the Closing Date occurs and ending with the calendar month in which the
Final Date occurs.

“Moody’s” means Moody’s Investors Service, Inc., together with any successor
that is a nationally recognized statistical rating organization.

 

I-19



--------------------------------------------------------------------------------

“Net Receivables Balance” means, at any time, the aggregate Outstanding Balances
of the Eligible Receivables (provided that, for purposes of this definition, the
aggregate Outstanding Balance of Receivables that are not Eligible Receivables
due to their failure to satisfy the requirement set forth in clause (r) of the
definition of Eligible Receivables will be calculated as the ratio of (a) the
aggregate Outstanding Balance of such Receivables for the Obligors with the 30
highest Outstanding Balances of such Receivables divided by (b) the Calculated
Cross-Age Percentage) owned by the Borrower at such time reduced (without
duplication) by the sum of:

the aggregate amount by which the sum of the Outstanding Balance of Receivables
of each Obligor and its Affiliated Obligors then owned by the Borrower exceeds
the Concentration Limit for such Obligor at such time; plus

ARTICLE XXV the amount by which aggregate Outstanding Balances of all
Receivables with respect to which the Obligor is a Governmental Obligor exceeds
5% of aggregate Outstanding Balances of all Eligible Receivables at such time;
plus

ARTICLE XXVI the amount by which aggregate Outstanding Balances of all Eligible
Receivables with respect to which the Obligor is a not a resident of the United
States exceeds 3% of aggregate Outstanding Balances of all Eligible Receivables
at such time; plus

ARTICLE XXVII the aggregate amount of unapplied Collections; plus

ARTICLE XXVIII the aggregate outstanding balance of unapplied credits;

ARTICLE XXIX the aggregate amount of all Contra Accounts; plus

ARTICLE XXX the aggregate amount of Potential Set-offs for the Obligors with the
25 highest Outstanding Balances of Eligible Receivables as of the last day of
most recently ended Fiscal Period (for such purpose, each Obligor and its
Affiliated Obligors, if any, being treated as a single Obligor).

“Nieuw Amsterdam” means Nieuw Amsterdam Receivables Corporation, a Delaware
corporation, together with any of its assigns that is a multi-seller commercial
paper conduit administered by the Nieuw Amsterdam Facility Agent or any of its
Affiliates and which executes an Assignment and Assumption Agreement.

“Nieuw Amsterdam Facility Agent” means Rabobank in its capacity as facility
agent to the Nieuw Amsterdam Lender Group under this Agreement.

“Nieuw Amsterdam Lender Group” means the Lender Group described in clause (a) of
the definition of “Lender Group” in this Annex I.

“Note” has the meaning specified in Section 2.04(a).

“Notice of Termination” has the meaning specified in Section 8.03(a).

 

I-20



--------------------------------------------------------------------------------

“Obligations” has the meaning specified in Section 6.01.

“Obligor” means with respect to any Receivable, the Person or Persons obligated
to make payments with respect to such Receivable.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Originator” means each Subsidiary of a Seller from time to time party to an
Originator Sale Agreement with the consent of the Majority Facility Agents,
except that no Excluded Originator, starting on the Exclusion Effective Date for
such Excluded Originator, shall be an Originator (other than for purposes of any
Transaction Document applicable to such Originator which by their terms survive
the termination of such Transaction Document).

“Originator Sale Agreement” means each of the Originator Sale Agreement
(Bakeries) and the Originator Sale Agreement (Specialty).

“Originator Sale Agreement (Bakeries)” means the Receivables Sale and
Distribution Agreement, dated as of July 17, 2013, by and among the Originators
party thereto, as sellers, and Bakeries, as purchaser.

“Originator Sale Agreement (Specialty)” means the Receivables Sale and
Distribution Agreement, dated as of July 17, 2013, by and among the Originators
party thereto, as sellers, and Specialty, as purchaser.

“Other Taxes” has the meaning specified in Section 10.01.

“Outstanding Balance” of any Receivable means, at any time, the excess of
(a) the principal balance of such Receivable on the date on which it arose over
(b) the aggregate Collections (including Deemed Collections) received by or for
the account of the Borrower in respect of such Receivable prior to such time.

“Outstanding Borrowings” means, at any time, the aggregate principal amount of
Advances outstanding on such day, after giving effect to all repayments of
Advances and makings of new Advances on such day; provided that the Outstanding
Borrowings shall be increased by the amount of any payment applied to reduce
Outstanding Borrowings if at any time the distribution of such payment is
rescinded or must otherwise be returned or restored to the payor thereof for any
reason.

“Parent Guarantor” means Flowers.

“Participant” has the meaning specified in Section 10.16.

“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

I-21



--------------------------------------------------------------------------------

“Performance Undertaking Agreement” means the Performance Undertaking Agreement,
dated as of the date hereof, by the Parent Guarantor in favor of the
Administrative Agent.

“Periodic Report” has the meaning specified in Section 2.13.

“Permitted Holders” means the descendants of William H. Flowers, Sr. and members
of their immediate families.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Potential Amortization Event” means any event that, with the giving of notice
or the passage of time, or both, would constitute an Amortization Event or an
Event of Default.

“Potential Set-offs” means with respect to each Obligor which is also a supplier
to the relevant Originator, the lower of (a) the Outstanding Balance of
Receivables originated by such Obligor and (b) the amount that is owed by the
applicable Originator to such Obligor, in each case, as of the last day of the
most recently ended Fiscal Period.

“Potential Servicer Default” means any event that, with the giving of notice or
the passage of time, or both, would constitute a Servicer Default.

“Priority of Payments” means, as of any date of determination, the provisions of
Section 2.12(a), Section 2.12(b) or Section 2.12(c) which are applicable on such
date.

“Purchase Price” has the meaning specified in Section 2.02(c) of the Receivables
Sale Agreement.

“Purchased Assets” has the meaning specified in Section 2.01(a) of the
Receivables Sale Agreement.

“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch.

“Rabobank Roles” has the meaning specified in Section 10.22.

“Rating Agency” means Moody’s, S&P or any other nationally recognized
statistical rating organization.

“Receivable” means, collectively, all indebtedness owed to the applicable
Originator by any Obligor (without giving effect to any purchase under the
Receivables Sale Agreement by the Borrower at any time), whether or not
constituting an account, a payment intangible or a general intangible and
whether or not evidenced by chattel paper or an instrument, whether now existing
or hereafter arising and wherever located, arising in connection with the sale
of goods by the applicable Originator to an Obligor under an invoice between the
applicable Originator and such Obligor, all monies due or to become due under
such indebtedness, and including the right to payment of any other obligations
of such Obligor with respect thereto. Notwithstanding the foregoing, the term
“Receivable” shall not include Excluded Receivables.

 

I-22



--------------------------------------------------------------------------------

“Receivables Sale Agreement” means the Receivables Sale and Contribution
Agreement, dated as of July 17, 2013, by and among the Borrower, as purchaser,
and Bakeries and Specialty, each as a seller.

“Records” means correspondence, memoranda, computer programs, tapes, discs,
papers, books or other documents or transcribed information of any type whether
expressed in ordinary or machine readable language.

“Related Security” means with respect to any Receivable:

(a) all of the applicable Originator’s interest, if any, in the goods (including
returned goods), the sale of which by the applicable Originator gave rise to
such Receivable;

(b) all other security interests or Liens and property subject thereto from time
to time, if any, purporting to secure payment of such Receivable, together with
all financing statements signed or authorized by an Obligor describing any
collateral securing such Receivable;

(c) all guarantees, indemnities, letters of credit, letter of credit rights,
insurance or other agreements or arrangements of any kind from time to time
supporting or securing payment of such Receivable;

(d) all Records relating to, and all service contracts and any other contracts
associated with, such Receivable; and

(e) all Proceeds of the foregoing.

“Reporting Date” means (a) during the Revolving Period, with respect to each
Fiscal Period, the 15th day following the last day of such Fiscal Period (or, if
such day is not a Business Day, the next succeeding Business Day); provided that
for the Fiscal Periods ending in July, August and September, 2013, the
applicable Reporting Date shall be the 20th day following the last day of such
Fiscal Period (or, if such day is not a Business Day, the next succeeding
Business Day), and (b) after the Revolving Period, with respect to such periods
as Administrative Agent, in its sole discretion, may select, the number of
Business Day(s) after the last day of the applicable period as the
Administrative Agent, in its sole discretion, may select.

“Required Reserve Percentage” means, at any time, the sum of:

(a) the greater at the time of such determination of (i) the sum of (A) the Loss
Reserve Percentage plus (B) the Dilution Reserve Percentage, and (ii) the Floor
Reserve Percentage; plus

(b) the Yield and Fee Reserve Percentage at the time of such determination.

 

I-23



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to the Borrower, a Seller, an
Originator or the Servicer, the chief financial officer, principal accounting
officer, controller or treasurer of such Person and any other Person designated
as a Responsible Officer by any such officers, identified on the list of
Responsible Officers attached as Schedule IV (as such list may be amended or
supplemented from time to time).

“Return” means any federal, state, foreign and other material return, statement,
form or report for Taxes.

“Revolving Period” means the period commencing on the Closing Date and ending on
the Facility Termination Date.

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, together with any successor that is a nationally
recognized statistical rating organization.

“Secured Parties” means, collectively, the Lenders, the Facility Agent, the
Administrative Agent, any Indemnified Parties and any Affected Parties.

“Seller” has the meaning assigned in the Receivables Sale Agreement.

“Servicer” means Flowers.

“Servicer Default” has the meaning assigned in Section 7.11.

“Servicer Due Diligence Audit” has the meaning assigned to such term in
Section 5.03(j).

“Servicing Fee” has the meaning assigned in Section 7.08(e).

“Servicing Fee Rate” means a per annum rate equal to 1.00%.

“Settlement Date” means (a) during the Revolving Period, with respect to each
Fiscal Period, the day which is two Business Days following the Reporting Date
for such Fiscal Period and (b) after the Revolving Period, with respect to such
periods as the Administrative Agent, in its sole discretion, may select, the
number of Business Day(s) after the last day of the applicable period as the
Administrative Agent, in its sole discretion, may select.

“Solvent” means, with respect to any Person at any time, that (a) the fair value
of the property of such Person is greater than the total amount of liabilities
(including without limitation contingent liabilities) of such Person, (b) the
present fair saleable value of the property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in a business and is not about to engage in a business for
which such Person’s property would constitute an unreasonably small capital.

 

I-24



--------------------------------------------------------------------------------

“Special Obligor” means (a) each Obligor, if any, listed on Schedule I and
(b) any Obligor designated in writing by the Administrative Agent with the
consent of the Majority Facility Agents as a “Special Obligor”; provided that,
in each case, such designation may be withdrawn at any time by the
Administrative Agent or by the Majority Facility Agents, with notice to the
Borrower.

“Special Obligor Concentration Limit” means, with respect to a Special Obligor,
the percentage specified with respect to such Special Obligor in Schedule I or
such other percentage as agreed by the Administrative Agent in writing, subject
to any increases in the Floor Reserve Percentage as determined by the
Administrative Agent in its sole discretion; provided that the Administrative
Agent or the Majority Facility Agents may at any time reduce or cancel any such
Special Concentration Limit by notice to the Borrower.

“Specialty” means Flowers Foods Specialty Group, LLC, a Georgia limited
liability company.

“Stale Bread Return” means the return by an Obligor of bread deliveries which
have not been sold by such Obligor by the suggested “Sale By” date.

“Stale Bread Credit Adjustments” means any credit adjustments issued by an
Originator to the related Obligor in connection with any Stale Bread Return.

“Stale Bread Factor” means, for any Fiscal Period, the greater of (a) four
(4) or (b) such number of weeks which either (i) represents the Servicer’s
reasonable estimate of the number of weeks of sales that are subject to Stale
Bread Credit Adjustments as of the last day of such Fiscal Period or (ii) is
determined from time to time by the Administrative Agent to represent such
number of weeks based on a Due Diligence Audit or Servicer Due Diligence Audit.

“Subordinated Note” has the meaning ascribed to such term in the Receivables
Sale Agreement.

“Subservicer” means any Originator in its capacity as a “Subservicer” appointed
pursuant to this Agreement.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation has
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person and/or one or more Subsidiaries of such Person and
(b) any partnership, association, joint venture or other entity in which such
Person and/or one or more Subsidiaries of such Person has more than a 50% Equity
Interest at the time.

“Support Advances” means, with respect to a Conduit Lender, any loans, drawings
or other extensions of credit to or for the account of such Conduit Lender or
its Funding Source, or any purchases from such Conduit Lender or its Funding
Source (to the extent such purchases do not constitute assignments of Advances
hereunder), under any Support Facility to finance such Conduit Lender’s making
or maintaining its Advances hereunder.

 

I-25



--------------------------------------------------------------------------------

“Support Facility” means any liquidity or credit support facility or instrument
(including any loan agreement, asset purchase agreement, participation
agreement, swap agreement, letter of credit or surety bond) to which a Conduit
Lender or its Funding Source is a party or under which it has rights and under
which such Conduit Lender or Funding Source may receive financing for such
Conduit Lender’s making or maintaining its Advances hereunder.

“Support Provider” means, with respect to a Conduit Lender, any one or more
Persons extending credit, or having a commitment to extend credit to or for the
account of, or to make purchases from, such Conduit Lender or its Funding Source
or issuing a letter of credit, surety bond, swap agreement or other instrument
to support any obligations arising under or in connection with the commercial
paper, variable funding or medium term note program of such Conduit Lender or
its Funding Source or any administrative agent under a security agreement to
which such Conduit Lender is a party.

“Tax Benefit” has the meaning specified in Section 2.10(c).

“Taxes” means all taxes, assessments, charges, duties, fees, levies or other
governmental charges, including, without limitation, all federal, state, local,
foreign and other income, franchise, profits, capital gains, capital stock,
transfer, sales, use, occupation, property, excise, severance, windfall profits,
stamp, license, payroll, withholding and other taxes, assessments, charges,
duties, fees, levies or other governmental charges of any kind whatsoever
(whether payable directly or by withholding and whether or not requiring the
filing of a Return), all estimated taxes, deficiency assessments, additions to
tax, penalties and interest and shall include any liability for such amounts as
a result either of being a member of a combined, consolidated, unitary or
affiliated group or of a contractual obligation to indemnify any person or other
entity.

“Transaction Documents” means this Agreement, the Receivables Sale Agreement,
the Originator Sale Agreements, the Performance Undertaking Agreement, the Fee
Letter, the Lockbox Agreements, the Control Agreements, and all other
agreements, instruments, documents and certificates identified on Exhibit H or
otherwise required by Section 3.01 (in each case, excluding the legal opinions
so identified or required) and such other agreements, documents and instruments
entered into and delivered by any Company Party in connection with the
transactions contemplated by this Agreement.

“UCC” means, with respect to any United States or foreign jurisdiction, the
Uniform Commercial Code or any comparable law in effect in such jurisdiction.

“Unused Fee” has the meaning specified in Section 2.06(b).

“Unused Fee Rate” has the meaning specified in the Fee Letter.

“Upfront Fee” has the meaning specified in Section 2.06(a).

“Voting Block” has the meaning specified in Section 9.02(b).

 

I-26



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means, means, as to any Person, (a) any corporation
100% of whose capital stock (other than director’s qualifying shares) is at the
time owned by such Person and/or one or more Wholly-Owned Subsidiaries of such
Person and (b) any partnership, association, joint venture or other entity in
which such Person and/or one or more Wholly-Owned Subsidiaries of such Person
has a 100% Equity Interest at such time.

“Withholding Taxes” has the meaning specified in Section 2.10(a).

“Yield and Fee Reserve Percentage” means, as of any date of determination, an
amount equal to the following:

 

   (ABR + AM + SFR) x DSO      

364

  

where:

 

  ABR    =    the Alternate Base Rate in effect for the current Accrual Period;
  AM    =    the Applicable Margin;   SFR    =    Servicing Fee Rate; and   DSO
   =    the average of the Days Sales Outstanding for the three most recently
ended Fiscal Periods.

 

I-27